


Exhibit 10.17

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Amendment 8

 

SPECIAL BUSINESS PROVISIONS

 

between

 

THE BOEING COMPANY

 

and

 

SPIRIT AEROSYSTEMS, INCORPORATED

 

MS-65530-0016

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

TABLE OF CONTENTS

 

TITLE PAGE

TABLE OF CONTENTS

ATTACHMENTS

AMENDMENT PAGE

RECITAL PAGE

 

1.0

DEFINITIONS

 

9

2.0

CONTRACT FORMATION

 

13

 

2.1

Order

 

 

13

 

2.2

Entire Agreement

 

13

 

2.3

Incorporated by Reference

 

13

 

2.4

Written Authorization to Proceed

 

13

3.0

SUBJECT MATTER OF SALE

 

14

 

3.1

Subject Matter of Sale

 

14

 

3.2

Period of Performance

 

14

 

3.3

Nonrecurring Work

 

14

 

 

3.3.1

Engineering Services

 

14

 

 

 

3.3.1.1

Engineering Services

 

14

 

 

3.3.2

Product Development and Test

 

14

 

 

 

3.3.2.1

Product Development and Test Activities

 

14

 

 

 

3.3.2.2

Static and Fatigue Test Articles

 

15

 

 

3.3.3

Certification Support

 

15

 

 

3.3.4

Tooling

 

15

 

 

 

3.3.4.1

Tooling — General

 

15

 

 

 

3.3.4.2

Contractor Use-Tooling (also known as Seller-Use Tooling)

 

15

 

 

 

3.3.4.3

Common-Use Tooling

 

15

 

 

 

3.3.4.4

Use of Casting, Forging and Extrusion Tooling

 

16

 

 

 

3.3.4.5

Initial Planning

 

16

 

 

 

3.3.4.6

Title to Tooling

 

16

 

 

 

3.3.4.7

Use and Disposition of Tooling

 

16

 

 

 

3.3.4.8

Reserved

 

17

 

 

 

3.3.4.9

Responsible Party

 

17

 

 

3.3.5

Life Cycle Product Teams

 

17

 

 

3.3.6

Weight Status Reporting

 

17

 

3.4

Recurring Work

 

17

 

 

3.4.1

Production Articles

 

17

 

 

3.4.2

Delivery Point and Schedule

 

18

 

 

 

3.4.2.1

Additional Events of Excusable Delay

 

18

 

 

3.4.3

Transportation Routing Instructions

 

18

 

 

3.4.4

Manufacturing Configuration

 

18

 

 

3.4.5

Sustaining Product Definition

 

18

 

 

3.4.6

Tooling Maintenance

 

18

 

 

3.4.7

Maintenance of Production Planning

 

19

 

 

3.4.8

Certification Support

 

19

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

 

 

3.4.9

Type Design and Type Certification Data Development and Protection

 

19

 

 

3.4.10

Seller Authorized Representative (AR) Requirements and Obligations

 

19

 

3.5

Product Support and Miscellaneous Work

 

19

 

 

3.5.1

Miscellaneous Work

 

19

 

 

3.5.2

Delivery Schedule of Other Products and Performance of Services

 

20

4.0

PRICING

 

20

 

4.1

Recurring Price

 

20

 

 

4.1.1

Interim Extension Pricing

 

20

 

4.2

RESERVED

 

21

 

4.3

Pricing of Requirements for Modification or Retrofit

 

21

 

 

4.3.1

Boeing Responsibility or Regulatory Requirement

 

21

 

 

4.3.2

Reserved

 

21

 

4.4

Expedite of Production Requirements

 

21

 

4.5

Pricing for Derivatives

 

21

 

4.6

POA Pricing

 

21

5.0

PAYMENT

 

22

 

5.1

Invoicing

 

22

 

 

5.1.1

Invoicing Requirements

 

22

 

 

5.1.2

Invoicing Shipset Identification

 

22

 

 

5.1.3

Customs Invoicing

 

22

 

 

5.1.4

Mailing Instructions

 

22

 

 

5.1.5

Pay From Receipt

 

22

 

5.2

Recurring Payment

 

23

 

 

5.2.1

Non-Recurring Payment

 

23

 

5.3

Payment Method

 

25

 

5.4

Payment Errors

 

25

6.0

CHANGES

 

25

7.0

CHANGE PROVISIONS

 

26

 

7.1

Price Adjustment for Changes

 

26

 

7.2

Change Pricing Criteria

 

26

 

7.3

Reserved

 

28

 

7.4

Reserved

 

28

 

7.5

Schedule Acceleration/Deceleration

 

28

 

 

7.5.1

Production Rates

 

28

 

7.6

Total Cost Management

 

28

 

 

7.6.1

Boeing Generated Technical and Cost Improvement

 

29

 

7.7

Obsolescence

 

29

 

7.8

Reserved

 

29

 

7.9

Proposals for Price Adjustment

 

29

 

7.10

Apportionment and Payment of Price Adjustments

 

32

 

 

7.10.1

Recurring Work Price Adjustment

 

32

 

 

7.10.2

Apportionment and Payment

 

32

8.0

GOVERNING QUALITY ASSURANCE REQUIREMENTS

 

32

9.0

STATUS REPORTS/REVIEWS

 

32

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

 

9.1

Notification of Shipment

 

32

 

9.2

General Reports / Reviews

 

33

 

9.3

Cost Performance Visibility

 

33

 

9.4

Problem Reports

 

34

 

9.5

Notice of Delay - Premium Effort

 

35

 

9.6

Diversity Reporting Format

 

35

 

9.7

Planning Schedule

 

35

10.0

BOEING ASSISTANCE

 

35

 

10.1

Boeing Technical / Manufacturing Assistance Regarding Seller’s Nonperformance

 

35

 

10.2

Other Boeing Assistance

 

36

11.0

REPAIR AUTHORIZATION

 

36

 

11.1

Boeing-Performed Work

 

36

 

11.2

Reimbursement for Repairs

 

36

12.0

OTHER REQUIREMENTS

 

37

 

12.1

SUPPORTING DOCUMENTATION

 

37

 

 

12.1.1

Supporting Documentation and Priority

 

37

 

 

12.1.2

Revision of Documents

 

37

 

 

12.1.3

Compliance

 

38

 

12.2

Reserved

 

38

 

12.3

ACCOUNTABILITY FOR TOOLING

 

39

 

12.4

CERTIFIED TOOL LISTS

 

39

 

12.5

BOEING FURNISHED TOOLING

 

39

 

12.6

PACKAGING AND SHIPPING

 

39

 

 

12.6.1

Packaging

 

39

 

 

12.6.2

Product Packaging

 

40

 

 

12.6.3

Disposable Shipping Fixtures

 

40

 

 

12.6.4

Packing Sheet and Test Reports

 

40

 

 

12.6.5

Additional Copies

 

41

 

 

12.6.6

Price Inclusive

 

41

 

12.7

CYCLE TIME REQUIREMENTS

 

41

 

12.8

COMPATIBILITY WITH ENGINEERING BUSINESS AND PRODUCTION SYSTEMS

 

41

 

12.9

ELECTRONIC ACCESS AND EXCHANGE OF DIGITAL PRODUCT DEFINITION

 

41

 

 

12.9.1

Exchange of Digital Product Definition between Boeing and Seller

 

41

 

 

12.9.2

Systems/Software Compatibility between Boeing and Seller

 

41

 

 

12.9.3

Electronic Access, Communications and Data Exchange via Telecommunications

 

42

 

12.10

PROGRAM MANAGER

 

42

 

12.11

SUBCONTRACTING

 

42

 

 

12.11.1

Subcontractors and Suppliers

 

43

 

12.12

INTERNATIONAL COOPERATION

 

43

 

 

12.12.1

Market Access and Sales Support

 

43

 

 

12.12.2

Offset Assistance

 

44

 

12.13

SUPPLY CHAIN INTEGRATION

 

44

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

 

 

12.13.1

Supplier Banked Material (SBM) or Boeing Provided Details (BPD)

 

44

 

 

 

12.13.1.1 ATA Stringers

 

45

 

 

12.13.2

Boeing Raw Material Strategy

 

45

 

 

12.13.3

Third Party Pricing

 

46

 

 

 

12.13.3.1 Toray Raw Material

 

46

 

 

12.13.4

Obligation to Accept Assignment of Contracts

 

47

 

12.14

Reserved

 

47

 

12.15

LIFE CYCLE PRODUCT TEAM

 

47

 

 

12.15.1

Purpose

 

47

 

 

 

12.15.1.1 Qualifications

 

48

 

 

12.15.2

Work Schedule

 

48

 

 

12.15.3

Equipment and Supplies

 

48

 

 

12.15.4

Employment Status

 

48

 

 

12.15.5

Team Leader

 

49

 

 

12.15.6

Discipline

 

49

 

 

12.15.7

Removal of Personnel

 

49

 

12.16

INCREMENTAL RELEASE

 

49

 

12.17

PARTICIPATION

 

49

 

 

12.17.1

Other Boeing Entities

 

49

 

 

12.17.2

RESERVED

 

50

 

 

12.17.3

RESERVED

 

50

 

 

12.17.4

Notification of Contract

 

50

 

12.19

Surplus Products

 

50

 

 

12.19.1

Return of Surplus Products

 

50

 

 

12.19.2

Substitution of Surplus Products

 

50

13.0

ORDER OF PRECEDENCE

 

51

14.0

RESERVED

 

52

15.0

APPLICABLE LAW

 

52

16.0

PRODUCT SUPPORT AND ASSURANCE

 

52

 

16.1

Warranty

 

52

 

 

16.1.1

Product Support and Assurance Document (PSAD) D6-83315

 

52

17.0

ADMINISTRATIVE MATTERS

 

52

 

17.1

Administrative Authority

 

52

 

17.2

Administrative Agreement

 

53

18.0

OBLIGATION TO PURCHASE AND SELL

 

53

 

18.1

Replacements

 

53

19.0

STRATEGIC ALIGNMENT / SUBCONTRACTING

 

53

20.0

OWNERSHIP OF INTELLECTUAL PROPERTY

 

54

 

20.1

Technical Work Product

 

54

 

20.2

Inventions and Patents

 

54

 

20.3

Works of Authorship and Copyrights

 

55

 

20.4

Pre-Existing Inventions and Works of Authorship

 

56

21.0

SOFTWARE PROPRIETARY INFORMATION RIGHTS

 

56

 

5

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

22.0

INFRINGEMENT

 

56

23.0

DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS

 

57

24.0

CONFIGURATION CONTROL

 

57

25.0

RESERVED

 

57

26.0

ON-SITE SUPPORT

 

58

 

26.1

Indemnification Negligence of Seller or subcontractor

 

58

 

26.2

Commercial General Liability

 

58

 

26.3

Automobile Liability

 

59

 

26.4

Workers’ Compensation

 

59

 

26.5

Certificates of Insurance

 

59

 

26.6

Self-Assumption

 

59

 

26.7

Protection of Property

 

60

 

26.8

Compliance with Boeing Site Requirements

 

60

27.0

RESERVED

 

60

28.0

DELIVERY - TITLE AND RISK OF LOSS

 

60

 

28.1

Title and Risk of Loss

 

60

29.0

RESERVED

 

61

30.0

CUSTOMER CONTACT

 

61

31.0

RESERVED

 

61

 

31.1

Interest on Overdue Amounts

 

61

32.0

SURVIVAL

 

61

33.0

INVENTORY AT CONTRACT COMPLETION

 

62

34.0

SELLER ASSISTANCE

 

62

35.0

NONRECURRING WORK TRANSFER

 

63

36.0

DISPOSITION OF TOOLING

 

63

37.0

CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)

 

64

38.0

ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND SAFETY MANAGEMENT SYSTEMS

 

64

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

ATTACHMENTS

 

Attachment 1

 

Work Statement and Pricing

Attachment 2

 

Production Article Definition and Contract Change Notices

Attachment 3

 

Reserved

Attachment 4

 

Additional Statement of Work

Attachment 5

 

Rates and Factors

Attachment 8

 

Lead time Matrix (Accel/Decel)

Attachment 7

 

Indentured Priced Parts List and POA Pricing

Attachment 8

 

Seller Data Submittals

Attachment 9

 

Non-Recurring Agreements

Attachment 10

 

Quality Assurance Requirements

Attachment 11

 

Second Tier Support

Attachment 12

 

Non-U.S. Procurement Report Form

Attachment 13

 

Reserved

Attachment 14

 

Production Article Delivery Schedule

Attachment 15

 

Model Mix Constraint Matrix

Attachment 16

 

Boeing Furnished Material/Boeing Provided Details

Attachment 17

 

Reserved

Attachment 18

 

Reserved

Attachment 19

 

Reserved

Attachment 20

 

Quantity Price Adjustment

Attachment 21

 

Commodity Listing and Terms of Sale

Attachment 22

 

Abnormal Escalation

Attachment 23

 

767-2C SOW

 

7

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

AMENDMENTS

 

Amend
Number

 

Description

 

Date

 

Approval

1

 

Revise Company name from Mid-Western Aircraft Systems Incorporated to Spirit
AeroSystems throughout document. Update attachments 1, 2, 4, 14 and 16.

 

2/23/06

 

H. McCormick/
 R. Stone

2

 

Incorporate CCNs as listed in attachment 2, includes addition of new section
12,19, modification to sections 3.4.9,12.16 and 32.0, updates to attachments 1,
2, 6, 7, 15, 16, 19 and 20.

 

4/11/07

 

H. McCormick/
 J. Edwards

3

 

Incorporate CCNs as listed in attachment 2, updates to attachments 1, 2, 7, 14,
15, 16 and 22.

 

11/28/07

 

H. McCormick/
 J. Edwards

4

 

Incorporate CCNs as listed in attachment 2. Updates to Attachments 1, 2, 7, 14,
15, 16. Incorporate Attachment 1A per CCN 508, 1328.

 

7/8/08

 

S. Hu
W. Wallace

5

 

Incorporate CCNs as listed in attachment 2, includes addition of new section
12.3.1.1. Updates to Attachments 1, 2, 7, 14, 15, 16, 20.

 

6/22/09

 

S. Hu
 R. Stone

6

 

Incorporate CCNs as listed in attachment 2. Updates to Attachments 1, 2, 4, 7,
9, 10, 14, 16. Incorporate Attachment 9 per CCN 2385.

 

11/23/10

 

S. Hu
M. Milan

7

 

Incorporate CCNs as listed in attachment 2, includes addition of new section
12.13.3.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 16. Incorporate Attachment
1B per CCN 4212 and Attachment 23 per the 767-2C MOA.

 

7/29/11

 

S. Hu
M. Milan

8

 

Incorporate CCNs as listed in attachment 2, includes revisions to section 7.9
and 12.13.1.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 15, 16.

 

2/6/2013

 

C. Howell
M. Milan

 

8

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

THESE SPECIAL BUSINESS PROVISIONS (SBP) are entered into as of June 16, 2005 by
and between Spirit AeroSystems Inc., a Delaware Corporation with its principal
office in Wichita, Kansas (“Seller”), and The Boeing Company, a Delaware
corporation acting by and through its Boeing Commercial Airplanes business unit
(collectively and individually “Boeing”).  Hereinafter, the Seller and Boeing
may be referred to jointly as “Parties” hereto.

 

Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:

 

SPECIAL BUSINESS PROVISIONS

 

1.0                               DEFINITIONS

 

The definitions used herein are the same as those used in the GTA.  In addition,
the following terms are defined as follows:

 

A.                        “Aircraft” means a completed Program Airplane ready
for delivery or delivered to a Customer.

 

B.                        “Boeing Proprietary Spare Parts” means all Spare
Parts, which are manufactured (i) by Boeing, or (ii) to Boeing’s detailed design
with Boeing’s authorization, or (iii) in whole or in part using Boeing
Proprietary Information.

 

C.                        “Boeing-Use Tooling” means certain gauge and interface
Tooling (not including Boeing master gauges) manufactured by Seller in
accordance with designs provided by Boeing, to be used exclusively by Boeing.

 

D.                        “Common-Use Tooling” means all Contractor-Use Tooling
that enters into a Boeing facility or Boeing designated destination and that is
required for use by Boeing and Seller, and, if applicable, a third party.

 

E.                         “Contract Change Notice” or “CCN” means any written
notice sent by Boeing to Seller describing any Change to the general scope of
this SBP pursuant to SBP Section 6.0 and authorizing Seller to proceed with the
performance of work hereunder in accordance with such Change description.

 

F.                          “Contractor-Use Tooling” (also known as “Seller-Use
Tooling”) means all Tooling needed to manufacture and deliver Products
(including but not limited to, Supplier-Use Tools, Common-Use Tools, Mechanical
Handling Equipment, Rotating Tools, Shipping Equipment, Interface Control Tools
and Interface Production Tools as defined in Boeing Document D33200-1).

 

9

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

G.                        “Cycle Time” means the period of time that elapses
between the dates the Program executes a Customer implementation directive for a
Program Airplane and delivery of such Program Airplane to such Customer.

 

H.                       “Dataset” means any compilation of data or information
(including, without limitation, numerical data, geometric definitions, program
instructions or coded information) which may be used directly in, integrated
with or applied to, a computer program for further processing.  A Dataset may be
a composite of two or more other Datasets or an extract of a larger Dataset.

 

I.                            “Derivative” means any model airplane that either
(1) can be FAA certificated by an amendment to an existing Type Certificate
through addition of a new minor model, or by a Supplemental Type Certificate;
and bears the same major model designation as an airplane currently being
manufactured (e.g., 737, 747, 767, 777) by Boeing:  or (2) includes all of the
following conditions: (a) has the same number of engines as the existing model
airplane; (b) utilizes essentially the same aerodynamic and propulsion design,
major assembly components, and systems as the existing model airplane;
(c) achieves other payload/range combinations by changes in body length, engine
thrust or variations in certified gross weight; (d) has the same body
cross-section as the subject model aircraft; and (e) uses substantially the same
technology, design, materials, specifications, and manufacturing processes as
existing Program Airplane.  Derivative does not mean Boeing Integrated Defense
Systems (IDS) Products or any BCA aircraft delivered to Boeing IDS except as
currently provided in Attachment 4.  A Derivative does not include any subject
model airplane, which has been or was currently in production as of the date of
execution of this SBP, or any new airplane program receiving a new major model
designation and which requires a new Type Certificate.

 

J.                            “Drawing” means an electronic or manual depiction
of graphics or technical information representing a Product or any part thereof
and which includes the parts list and specifications relating thereto.

 

K.                       “Effective Date” means the date on which both parties
fully execute this SBP.

 

L.                         “End Item Assembly” means any Product which is
described by a single part number and which is comprised of more than one
component part.

 

M.                     “Engineering Release” means engineering Drawings,
Datasets or other Documents, that define the design requirements of any Product.

 

10

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

N.                        “Existing Tooling” means all accountable Tooling
relating to this SBP in the possession of Boeing on the date hereof, “Existing
Boeing-Use Tooling”, “Existing Common-Use Tooling” and “Existing Contractor-Use
Tooling” means respectively “Boeing-Use Tooling”, “Common-Use Tooling” and
“Contractor-Use Tooling” that are not New Tooling.

 

O.                        “Life Cycle Product Team” or “LCPT”, Integrated
Product Team” or “IPT” or “Design Build Team” or “DBT” means a team composed of
representatives from engineering, operations, procurement, finance,
design-to-cost and other disciplines as Boeing and Seller shall specify whose
objective is to optimize designs for cost, weight, performance and
producibility.

 

P.                          “Manufacturing Work Package” or “Work Package” means
manufacturing effort that Seller will provide under this SBP.

 

Q.                        “Miscellaneous Work” is Seller performed work or
services that includes, but is not limited to provision of additional test
articles, New Boeing-Use Tooling, test support, field support and Boeing-used
supplier facilities.

 

R.                        “New Tooling” means all Tooling other than Existing
Tooling.  “New Boeing-Use Tooling”, “New Common-Use Tooling”, or “New
Contractor-Use Tooling”, respectively, means Boeing-Use Tooling, Common-Use
Tooling, or Contractor-Use Tooling, respectively, that is not Existing Tooling.

 

S.                          “Nonrecurring Work” is Seller performed work other
than Recurring Work or Spares and Miscellaneous Work, which may include, but is
not limited to Product Definition, product development, Tooling, static and
fatigue test articles, Transportation Devices and planning.

 

T.                         “Obsolescence” means the discontinuation of the
requirement for any Product as a result of engineering or manufacturing change,
which has rendered such Product no longer usable in the production of the
Program Airplane or any Derivative.

 

U.                        “Person” means any individual, partnership,
corporation, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof or any other entity.

 

V.                        “Price” means the amount to be paid by Boeing to
Seller for any Product in accordance with the terms of this SBP.

 

W.                     “Products” In addition to the definition in the GTA,
“Products” has the meaning of Product Definition.

 

11

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

X.                        “Product Definition” means the engineering design
deliverables (layouts, interface drawings, stress notes, etc.) required to
design, build, test, certify, deliver and support Orders.

 

Y.                        “Production Articles” means those completed assemblies
defined and configured, including SCD Products, as set forth in SBP Attachment 1
and 2 “Production Article Definition and Contract Change Notices” for the
Program Airplane and any Derivative, and not including Products or Production
Articles used for modification or retrofit of previously delivered Program
Airplanes, except as provided in SBP Section 4.3.1. Purchases of Parts or
Production Articles for modifications or retrofits, other than those described
in Section 4.3.1, shall be governed by SBP number SBP-6-5118-AEC-016.

 

Z.                         “Program” means the design, development, marketing,
manufacture, sales and customer support of Program Airplanes, Derivatives and
Products.

 

AA.               “Program Airplane” means a Boeing commercial transport
aircraft having a model designation of 737, 747, 767 or 777 for which Seller
shall provide Product Definition and Production Articles pursuant to this SBP.

 

BB.               “Purchased on Assembly” (POA) means any detail component
needed to replace a component on an End Item Assembly currently in Boeing’s
assembly line process.

 

CC.               “Recurring Shipset Price” or “Recurring Price” means the Price
for the Recurring Work associated with each Shipset and or part as identified in
Attachment 1.

 

DD.               “Recurring Work” means work Seller performs in producing
Product Definition and Production Articles.  The cost of Recurring Work can
include, but is not limited to design, tool maintenance, replacement, and
storage, packaging, disposable shipping fixtures and maintenance of production
planning.

 

EE.                 “Replacement” means any model airplane that is not a
Derivative airplane and substantially takes the place of a current model or
models, or serves the same market segment or both.

 

FF.                   “SCD Products” means all goods, including components and
parts thereof, designed to a Boeing Specification Control Drawing by Seller or
its subcontractors or suppliers, and provided or manufactured under this
Contract.

 

GG.               “Shipset” means the total set of Production Articles provided
by Seller hereunder necessary for production of one Program Airplane or
Derivative.

 

12

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

HH.             “Tooling” For purposes of this SBP, Tooling means all tooling,
used in production or inspection of Products, either provided to Seller by
Boeing or supplied by Seller whereby Boeing agrees to pay Seller for the
manufacture of such tooling, including New Tooling and Existing Tooling.

 

2.0                               CONTRACT FORMATION

 

2.1                               Order

 

Any Order to which this SBP applies will include a statement incorporating this
SBP by reference unless otherwise specifically agreed to in writing by the
Parties.

 

Each such Order will be governed by and be deemed to include the provisions of
this SBP.

 

2.2                               Entire Agreement

 

The Order, this SBP, the GTA, the AA, and the EAA sets forth the entire
agreement, and supersede any and all other prior agreements, understandings and
communications between Boeing and Seller related to the subject matter of an
Order.  The rights and remedies afforded to Boeing or Customers pursuant to any
provisions of an Order are in addition to any other rights and remedies afforded
by any other provisions of the Order, the General Terms Agreement (GTA) or the
SBP, by law or otherwise.

 

2.3                               Incorporated by Reference

 

General Terms Agreement (“GTA”) BCA-65530-0016 dated June 16, 2005 is
incorporated in and made a part of this SBP by this reference.

 

Administrative Agreement (“AA”) AA-65530-0010 dated June 16, 2005 is
incorporated in and made a part of this SBP by this reference.

 

In addition to any other documents incorporated elsewhere in this SBP or GTA by
reference, the Documents set forth in SBP Section 12.1 “Supporting
Documentation” are incorporated in and made a part of this SBP by reference with
full force and effect, as if set out in full text.  It is the Seller’s
responsibility to comply with the latest revision of these documents as made
available by Boeing.

 

2.4                               Written Authorization to Proceed

 

Boeing’s Procurement Representative may give written or electronic authorization
to Seller to commence performance before Boeing issues an Order as provided in
the GTA.

 

13

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.0                               SUBJECT MATTER OF SALE

 

3.1                               Subject Matter of Sale

 

Subject to the provisions of this SBP, Seller shall sell to Boeing and Boeing
shall purchase from Seller certain Products as described in this SBP including,
certain Production Articles and other recurring Products as described in SBP
Section 3.4 “Recurring Work”, and other Miscellaneous Work as described in SBP
Section 3.5 “Product Support and Miscellaneous Work”.  In addition, Seller shall
be responsible for providing engineering services and other Nonrecurring Work as
described in SBP Section 3.3 “Nonrecurring Work”

 

3.2                               Period of Performance

 

The period of performance for this SBP shall include manufacturing and all other
activities required to support delivery of Products from June 16, 2005 through
life of Program Airplanes and Derivatives of those Program Airplanes.

 

3.3                               Nonrecurring Work

 

3.3.1                                             Engineering Services

 

3.3.1.1                                                           Engineering
Services

 

Seller is responsible for engineering activities as set forth in Attachment 4
“Additional Statement of Work”.  Seller responsibilities for the work packages
defined in Attachment 1 include those items outlined in Attachment 4.

 

Design shall conform to the standards and requirements set forth in Attachment 4
“Additional Statement of Work” and Product Definition in schedules set forth in
Attachment 13 and the applicable documents referred to in SBP Section 12.1
“Supporting Documentation”.

 

3.3.2                                             Product Development and Test

 

3.3.2.1                                                           Product
Development and Test Activities

 

Seller is responsible for all product development and test activities required
to design, build, test, deliver, certify, and support Products as set forth in
SBP Attachment 4 “Additional Statement of Work”.  Seller shall also prepare, and
Boeing shall have the right to review, initial product development and test
planning documentation as necessary to produce Product Definition, Production
Articles in accordance with SBP Attachment 2 “Production Article Definition and
Contract Change Notices” and Spare Parts in accordance with SBP Attachment 7.

 

14

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.3.2.2                                                           Static and
Fatigue Test Articles

 

Seller will provide Boeing with Products and associated hardware as set forth in
SBP Attachment 2 “Production Article Definition and Contract Change Notices” for
static and fatigue tests, and as scheduled in SBP Attachment 14.

 

3.3.3                                             Certification Support

 

Seller is responsible for all certification activities as set forth in SBP
Attachment 4 “Additional Statement of Work” including the associated costs.

 

3.3.4                                             Tooling

 

3.3.4.1                                                           Tooling —
General

 

Boeing will retain ownership of all Existing Tooling and shall acquire ownership
of all New Tooling upon passage of title thereto to Boeing in accordance with
Section 3.3.4.6 of this SBP, and for financial reporting purposes and income tax
purposes the Parties shall treat all Tooling so owned by Boeing in a manner
consistent with Boeing’s ownership thereof.  Subject only to Seller’s right of
use granted by Boeing hereunder and without diminishing the obligations of
Seller hereunder, Boeing shall have and retain all rights, title and interest in
all Tooling.  Seller shall be entitled to use Tooling for the purposes of
performing its obligations of this SBP and for Spares and MRO aftermarket
according to the terms of the HMSGTA, any applicable SLA’s and any other
applicable SBP’s.

 

All Tooling produced or used in performance of this SBP must conform to the
provisions of Boeing Document D953W001, “General Operations Requirements
Document for Suppliers External/Internal Suppliers/Program Partners,” and
D33200-1, “Boeing Suppliers’ Tooling Document” or, subject to Boeing’s review
and approval not to be unreasonably withheld or delayed, its equivalent or
replacement document.

 

3.3.4.2                                                           Contractor
Use-Tooling (also known as Seller-Use Tooling)

 

As of the date hereof, Seller is responsible for providing all New
Contractor-Use Tooling (as defined in “New Tooling”) needed to manufacture and
deliver Products as required in the performance of this SBP.  Seller shall plan,
design, manufacture or procure, and test all New Contractor-Use Tooling. 
Existing Contractor-Use Tooling (as defined in “Existing Tooling”) and New
Contractor-Use Tooling shall be in the configuration, quantity and quality
required to produce (i) Production Articles in accordance with SBP Attachment 14
and (ii) other Boeing requirements for Products (including, without limitation,
Spare Parts).

 

3.3.4.3                                                           Common-Use
Tooling

 

Seller shall design, manufacture or procure, and test all New Common-Use Tooling
including, without limitation, strongback handling fixtures, rotable

 

15

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

shipping fixtures and handling fittings.  The requirements for such items will
be defined and identified by Boeing.

 

3.3.4.4                                                           Use of
Casting, Forging and Extrusion Tooling

 

Boeing or its designees shall have and retain the right to use all Tooling for
the production of castings, forgings and extrusions produced at Seller’s
direction for use under this SBP and such Tooling shall be used only in the
performance of this SBP or any other SBP that Boeing may designate in writing. 
Such Tooling shall be retained for use in production of castings, forgings and
extrusions for Boeing or as Boeing directs until Boeing gives written notice to
Seller that a requirement for the use of such Tooling no longer exists.  Subject
to the terms of this SBP, Boeing hereby grants to Seller the right to use any
Tooling during the term of this SBP for the production of castings, forgings or
extrusions that will become part of any Product, in which Boeing has a right of
use, ownership or other proprietary interest.

 

3.3.4.5                                                           Initial
Planning

 

Seller will perform all Tooling and production planning activities.  Seller
shall also prepare, and Boeing shall have the right to review, Tooling and
production planning documentation as necessary to evaluate Seller’s ability to
produce Production Articles in accordance with SBP Attachment 2 “Production
Article Definition and Contract Change Notices” SBP Attachment 4 “Additional
Statement of Work” and Spare Parts.

 

3.3.4.6                                                           Title to
Tooling

 

Boeing shall retain title to all Existing Tooling.  Title to all New Tooling
shall pass from Seller or any of Seller’s subcontractors to Boeing upon
completion of the manufacture of such New Tooling by Seller or any of its
subcontractors and after payment therefore by Boeing, in accordance with
Section 5.2.1 or otherwise, and such title shall thereafter be retained by
Boeing for all purposes.  Seller shall ensure that any subcontract for the
production of New Tooling provides for the passing of title to Boeing pursuant
to the immediately preceding sentence.

 

3.3.4.7                                                           Use and
Disposition of Tooling

 

Seller shall use any and all Tooling only for the purpose of performing its
obligations under this SBP, except as provided in SBP Section 3.3.4.1, and shall
not sell, lease or otherwise dispose of any Tooling.  Seller shall, on behalf of
Boeing as the owner thereof obtain and maintain in effect insurance in respect
of all Seller-Use Tooling and Common-Use Tooling (other than such Tooling, which
is in the actual possession of Boeing,).  Seller shall not create or be
responsible for the creation by others, any lien, claim or right of any person
or entity other than the rights of Boeing, in respect of any Tooling, under this
SBP.

 

16

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.3.4.8                                                           Reserved

 

3.3.4.9                                                           Responsible
Party

 

Seller shall absorb alt costs associated with non-accountable tooling
manufactured and/or purchased by Seller necessary for the manufacture and
delivery of the Products including but not limited to rework, repair,
replacement and maintenance of the tooling.  Seller shall not use tools, which
contain, convey, embody, or were made in accordance with or by reference to any
Proprietary Information and Materials of Boeing, to manufacture parts for anyone
other than Boeing without the prior written authorization of Boeing; provided,
however, that Seller shall be entitled to use Tooling as provided in SBP
Section 3.3.4.1.

 

When Boeing agrees to pay for Tooling to support the manufacture and delivery of
applicable Product(s) identified herein, the amount shall be set forth in SBP
Attachment 1.  The costs of necessary repair and maintenance to the Tooling are
included in such amount.  Invoices received with incorrect, improperly prepared
or incomplete certified tool lists will be returned for correction prior to
payment.  Invoices shall be dated concurrent with, or subsequent to, shipment of
the Products.  Boeing shall notify Seller of any action required for discrepant
Tooling, other than Boeing-Use Tooling.

 

3.3.5                                             Life Cycle Product Teams

 

Seller shall, in accordance with SBP Section 12.15 and as mutually agreed
between the Parties locate at Boeing’s facilities key personnel for Life Cycle
Product Teams (LCPT’s) as may be required.

 

3.3.6                                             Weight Status Reporting

 

Seller shall report to Boeing the actual weights of Products in accordance with
the requirements of Document D6T-10898-1, “Weight Compliance
Requirements/Participant Contractors”.

 

3.4                               Recurring Work

 

3.4.1                                             Production Articles

 

Upon acceptance of the initial and subsequent Orders, Seller shall provide the
Production Articles specified in SBP Attachment 1 “Statement of Work”,
Attachment 2 “Production Article Definition and Contract Change Notices” in
accordance with the delivery schedules set forth in SBP Attachment 14 and/or the
Order.  All Production Articles will be designed, manufactured, certified,
tested, delivered, and supported in accordance with the specifications and
schedules set forth in this SBP.

 

17

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.4.2                                             Delivery Point and Schedule

 

Notwithstanding the provisions of GTA Section 4.1, deliveries of Production
Articles shall be strictly in accordance with the quantities, the schedule and
other requirements specified by Boeing.  Notwithstanding the provisions of GTA
Section 4.1, all Products shall be delivered F.O.B. carrier’s transport at
Seller’s plant.

 

3.4.2.1                                                           Additional
Events of Excusable Delay

 

In addition to those Excusable Delays described in GTA Section 14.0, in the
event of a delay caused by Boeing affecting Sellers on time delivery, Boeing and
Seller shall seek commercially practical solutions to assure Boeing maintains
on-schedule delivery of the airplane to the airplane customer.

 

3.4.3                                             Transportation Routing
Instructions

 

Products shall be transported by the agent, carriers and routings specified by
Boeing.  Seller shall obtain the prior approval of Boeing, not to be
unreasonably withheld or delayed, before shipping any Products on a route other
than that specified by Boeing.

 

3.4.4                                             Manufacturing Configuration

 

The pricing set forth in SBP Attachment 1, as of the date hereof, is based on
the latest definition or revisions of the statement of work, as of the date
hereof, and is subject to change in accordance with this SBP.

 

3.4.5                                             Sustaining Product Definition

 

Seller shall provide Product Definition and sustaining engineering in accordance
with the documents set forth in Attachment 4 “Additional Statement of Work”,
Attachment 13 “Product Definition Schedule” and the applicable documents
referred to in SBP Section 12.1 “Supporting Documentation”.

 

3.4.6                                             Tooling Maintenance

 

Seller shall provide at no cost to Boeing on Boeing’s behalf as the owner
thereof, control, accountability, care, storage, maintenance, insurance and
replacements of all Contractor-Use Tooling and Common-Use Tooling in the
possession of Seller or its subcontractors in accordance with Document D33200,
“Boeing Suppliers’ Tooling Document” or, subject to Boeing review and approval,
not to be unreasonably withheld or delayed, its equivalent or replacement, as
required to support the manufacture, certification, support and delivery of
Products; it being understood, however, that Boeing as the owner thereof bears
the economic burden of depreciation and obsolescence of all Tooling.

 

18

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.4.7                                             Maintenance of Production
Planning

 

Seller will revise and maintain the production planning as required to support
the production and certification of Production Articles and Spare Parts.

 

3.4.8                                             Certification Support

 

Seller is responsible for all certification activities as set forth in SBP
Attachment 4 “Additional Statement of Work” including the associated costs.

 

3.4.9                                             Type Design and Type
Certification Data Development and Protection

 

Seller is responsible for the development and maintenance of all type design and
type certification data for which they have type design/certification
responsibility and/or support type design/certification, including where
applicable, flow down requirements to Seller’s subcontractors and suppliers. 
Seller shall maintain such type design and type certificate data in accordance
with Boeing Document D6-83393, “Certification Records Retention for Boeing
Suppliers” for the life of such type certificate.  As part of this SBP Boeing is
entitled to access, review and receive the type design/certification and data in
a manner Boeing and Seller agree to in the D6-83393 or a records management
agreement.  Boeing Document D6-83393 is incorporated in and made a part hereof
by this reference.  Seller shall make available to Boeing, upon request, all
compliance data as set forth in the D6-83393 related to the Product(s) which is
maintained by Seller or Seller’s subcontractors or suppliers.  Such records
shall be made available as soon as possible but in no event later than
seventy-two (72) hours of Boeing’s request.

 

3.4.10                                      Seller Authorized Representative
(AR) Requirements and Obligations

 

Seller’s AR as designated and approved by Boeing shall operate and act in
accordance with Boeing Document DOA-300064-NM “Delegated Option Authorization
Procedures Manual” or “BCA Delegated Compliance Organization Procedures Manual”
as amended from time to time including but not limited to providing compliance
findings to Boeing Delegated Compliance Organization.  Said document is
incorporated and made a part hereof by this reference.

 

3.5                               Product Support and Miscellaneous Work

 

3.5.1                                             Miscellaneous Work

 

Seller shall provide to Boeing Miscellaneous Work, including, without limitation
New Boeing-Use Tooling, field support or other related program support items, as
may be ordered by Boeing from time to time.

 

19

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.5.2                                             Delivery Schedule of Other
Products and Performance of Services

 

All deliveries of other Products and performance of services will be as set
forth in any applicable Order, as set forth in SBP Section 3.4.2.

 

4.0                               PRICING

 

4.1                               Recurring Price

 

The Price of Recurring Products is set forth in SBP Attachment 1 and includes
the total price for all work under this SBP; subject to any applicable
adjustment under SBP Section 7.0.

 

Prices shall be firm fixed priced through the eighth anniversary of the first
day of the month in which both Parties fully execute this SBP as developed using
Attachment 20 and listed in Attachment 1.  For example, if the Parties fully
execute this SBP on March 25, 2005 then the eighth anniversary of the first day
of the month of that execution is March 1, 2013.  In addition, Attachment 1 work
package price(s) are subject to adjustment for abnormal escalation as provided
in Attachment 22.

 

Twenty Four (24) months prior to the eighth anniversary of the first day of the
month in which both Parties fully execute this SBP, Seller will propose pricing
for the following ten (10) years or a period agreed upon by the Parties.

 

The Parties will negotiate pricing in good faith based on then-prevailing
domestic market conditions for 41 sections (all programs), 737 fuselage, 737/777
struts & nacelles and then-prevailing global market conditions for all other
Products.

 

4.1.1                                             Interim Extension Pricing

 

If the Parties are unable to reach agreement on Pricing by the date which is six
months prior to the end of the period for which Pricing has been fixed, then
such matter shall be resolved pursuant to GTA Section 33.0.  If any dispute on
Pricing continues after the eighth anniversary of the first day of the month in
which both Parties fully execute this SBP, then interim Pricing shall be
established.  Interim Pricing shall be the then current Base Price (as of the
eighth anniversary referred to above) adjusted in accordance with SBP Attachment
20 and escalated annually using the indices outlined below.  At such time as a
resolution on Pricing has been achieved, an appropriate debit or credit will be
made retroactive to the day after the eighth anniversary of the first day of the
month in which both Parties fully execute this SBP.  Using the example in
section 4.1, the date would be March 2, 2013.

 

A.                                    Material — [*****]

 

20

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

B.                                    Labor — [*****]

 

Approximately forty-five days before the eighth anniversary of the first day of
the month in which both Parties fully execute this SBP and on approximately the
same date of each year thereafter until such time as a resolution on Pricing has
been achieved, Boeing will use the above referenced indices to calculate the
appropriate escalation factor based on actual index growth for the previous
twelve (12) months using a composite of [*****] and [*****].  Then current
Attachment 1 Pricing will be revised to include this escalation factor for
deliveries in the following year.

 

4.2                               RESERVED

 

4.3                               Pricing of Requirements for Modification or
Retrofit

 

4.3.1                                             Boeing Responsibility or
Regulatory Requirement

 

Any Products required by Boeing to support a modification or retrofit program,
which results from a regulatory requirement or which Boeing may be liable for
the cost associated with such program, shall be provided to Boeing at the
applicable price as set forth in SBP Attachment 1.

 

4.3.2                                             Reserved

 

4.4                               Expedite of Production Requirements

 

Seller agrees to support Boeing’s short flow requirements with its best effort.

 

4.5                               Pricing for Derivatives

 

Prices for Derivative(s) will be negotiated in good faith based on
then-prevailing market conditions appropriate for each Product type.  If the
Parties are unable to reach agreement on Pricing then the Parties shall refer to
GTA Section 33.0 “Disputes” for resolution.

 

4.6                               POA Pricing

 

Seller shall expend best efforts to provide the earliest possible delivery of
any spare designated as POA by Boeing.  Such effort includes but is not limited
to working twenty-four (24) hours a day, seven (7) days a week and use of
premium transportation.  Seller shall specify the delivery date of any such POA
within two (2) hours of a POA request.

 

The price for POA requirements shall be the price for such Products listed in
SBP Attachment 1 or the pro rata share of the appropriate Attachment 1 price
represented by the POA multiplied by a factor of [*****].

 

21

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

5.0                               PAYMENT

 

5.1                               Invoicing

 

5.1.1                                             Invoicing Requirements

 

Seller shall submit separate invoices for items other than Pay from Receipt
items (as defined in Section 5.1.5) for each applicable Order.

 

Materials purchased by Seller from Boeing shall be satisfied by Boeing issuing a
debit against Seller’s account as follows:

 

In the case of Boeing Provided Details (as defined in Attachment 16), debits
will be issued by Boeing as provided in Attachment 20, section titled “Billing
for BPD Parts not yet transferred from Boeing”.

 

For all other materials, including materials purchased from Boeing’s
Accommodation Sales group, debits will be issued by Boeing on the (net)
fifteenth (15th) day from the scheduled delivery date.  If the debit amount
exceeds the amount outstanding on the Seller’s account, Boeing will notify
Seller and Seller will pay such amount upon receipt of such notification.

 

5.1.2                                             Invoicing Shipset
Identification

 

Seller shall indicate on each invoice the line number of each Shipset included
therein, as applicable.

 

5.1.3                                             Customs Invoicing

 

All specific questions and concerns on customs invoicing may be addressed to the
Boeing Traffic Organization.

 

5.1.4                                             Mailing Instructions

 

All mailed invoices shall be addressed to:

 

Boeing Commercial Airplanes
P.O. Box 34656
Seattle, WA  98124-1656
Attention:  Payment Services

 

5.1.5                                             Pay From Receipt

 

An invoice shall not be required from Seller in the case of “Pay From Receipt”
items.  Pay From Receipt items shall include Products (except Tooling),
Production Articles, Purchase On Assembly items (POA’s) and such other items as
Boeing may designate in writing (collectively, the “Pay From Receipt Items”).
Each shipment shall contain an accurate and complete pack slip.  In the case of
Pay From Receipt items, the date of payment is calculated from the shipment

 

22

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

date (the date items are received by carrier from Seller) as stated on such pack
slip.  If the Sellers pack sip does not state the actual shipment date, the date
of payment is calculated from the date the items are received by Boeing at its
manufacturing site.

 

5.2                               Recurring Payment

 

Unless otherwise provided under Written agreement between the Parties, payments
shall be paid in immediately available funds net [*****] calendar days after the
shipment date (the date items are received by the carrier from Seller).  Except
in the case of an Order requiring Pay-From Receipt, the date of payment is
calculated from the later of (a) the date the items are delivered to Boeing at
its manufacturing site, (b) the date of receipt of a correct and valid invoice
or (c) the scheduled delivery date of such product.  Payment shall be done
electronically as mutually agreed.  Boeing agrees to promptly notify the Seller
if it receives an invoice Boeing believes to be incorrect.

 

All Payments are subject to adjustment for shortages, credits and rejections.

 

5.2.1                                             Non-Recurring Payment

 

Non Recurring Tooling payment shall be paid in immediately available funds net
ten (10) calendar days after receipt by Boeing of both a correct and valid
invoice and where required, a completed and approved certified tool list (CTL),
(whichever is later).

 

Timing for non-recurring engineering, product development and test payments for
Derivatives shall be tied to specific events as non-recurring effort progresses,
which events shall not be limited to first shipset delivery and receipt by
Boeing.  Schedule of specific events to be mutually agreed upon for each
engineering development effort (i.e. 25%, 50%, 90% engineering release).

 

Future Product Development Projects will be supported up to forty (40) hours
(includes technical consultation and development of ROM work statement and
schedules as required) before Seller is eligible for compensation under the
Technical Services Agreement (TSA) or this SBP.

 

Attachment 4 contains the Engineering Delegation requirements for sustaining
products that are part of this SBP and included in the part pricing in
Attachment 1.  All costs associated with Seller Engineering responsibility are
included within Attachment 1 pricing for sustaining programs and will not be
subject to additional payment from Boeing.

 

To maintain, repair, sustain, and replace Boeing’s Tooling and to provide
certain capital property, plant, and equipment (excluding leasehold improvements
and real property) required to support Seller’s activities under this Agreement,
Boeing shall pay to Seller forty five million five hundred thousand dollars
($45,500,000) in 2007, an additional one hundred and sixteen million one hundred
thousand dollars

 

23

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

($116,100,000) in 2008, and an additional one hundred and fifteen million four
hundred thousand dollars ($115,400,000) in 2009 for such Tooling and property,
plant, and equipment costs.  Within each such year, the payments are to be made
in equal quarterly installments within 15 days following each Invoice Date (as
defined below) and shall not be affected by the amount of costs set forth in the
written list of costs delivered to Boeing on such Invoice Date pursuant to the
following paragraph.

 

By March 15, June 15, September 15, and December 15 (each an “Invoice Date”) of
each of 2007, 2008, and 2009, Seller will deliver to Boeing a written list of
any Tooling and capital property, plant, and equipment (excluding leasehold
improvements and real property) acquired after the Effective Date and prior to
such Invoice Date (and not previously paid for by Boeing under this provision),
and the costs thereof, the aggregate amount of which costs does not exceed the
amount of the payment due within 15 days following such Invoice Date.  Pursuant
to the terms of Section 3.3.4.6, upon payment by Boeing, Boeing will acquire
title to and ownership of the Tooling and property, plant and equipment
described in such list free of liens, claims or rights of any third party.

 

In the event Boeing acquires title to and ownership of any property, plant and
equipment from Seller pursuant to this Section 5.2.1, Seller shall continue to
have the right to use such property, plant and equipment to the same extent it
had such right prior to such acquisition by Boeing, without paying any
additional consideration to Boeing, and the Parties shall undertake in good
faith to enter into any documentation necessary to evidence such right.  In
addition, to the extent movable, any such property, plant and equipment acquired
by Boeing shall remain at Seller’s facility subject to the terms of the
Agreement, including Boeing’s rights under GTA sections 12.0 and 13.0 and SBP
section 34.0, and Seller shall have the right to move any such movable property,
plant and equipment in accordance with its use thereof and with the terms of the
Agreement.

 

If Boeing acquires title to and ownership of any property, plant and equipment
pursuant to this Section 5.2.1, then paragraphs (1) and (2) are also applicable.

 

(1)                                 Seller shall bear the risk of loss and shall
provide at no cost to Boeing on Boeing’s behalf as the owner thereof, control,
accountability, care, storage, maintenance, and insurance for such property,
plant and equipment to the same extent Seller generally provides such services
with respect to property, plant and equipment owned by Seller; it being
understood, however, that Boeing as the owner thereof bears the economic burden
of any applicable depreciation and obsolescence for such property, plant and
equipment;

 

(2)                                 Seller shall not create or be responsible
for the creation by others, any lien, claim or right of any person or entity
other than the

 

24

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

rights of Boeing, in respect of any property, plant and equipment to which
Boeing acquires title to and ownership of pursuant to this Section 5.2.1.

 

To the extent Seller did not incur Tooling or capital property, plant and
equipment (excluding leasehold improvements and real property) costs prior to
any Invoice Date which were not previously paid for by Boeing under this
provision, in an amount equivalent to the amount paid by Boeing within 15 days
following such Invoice Date, the excess amount shall be allocated to other
assets not owned by Boeing, in a manner to be mutually determined by Buyer and
Seller at that time.  For the avoidance of doubt, Boeing will acquire title to
and ownership of the other assets to which the excess amounts are allocated free
of liens, claims or rights of any third party, provided that such excess amounts
allocated are equal to the book value of such other assets.

 

5.3                               Payment Method

 

All payments hereunder shall be made electronically to an account designated in
writing by Seller.

 

5.4                               Payment Errors

 

If an error in payment (over payment or under payment) is discovered by Boeing
or Seller, a written notification will be submitted to the other Party and
resolution of the error will occur in a timely manner after discovery of such
error.

 

6.0                               CHANGES

 

Notwithstanding the provisions of GTA Section 10.1, at any time, Boeing may, by
written direction to Seller, make changes within the general scope of this SBP
in:  (i) Statement of Work requirements and Documents, requirements for Product
Definition, Drawings, designs, specifications, configurations, Datasets or any
other Document (ii) Tooling (including, without limitation, the quantities
thereof), services or Spare Parts to be provided by Seller under this SBP;
(iii) the method of shipping or packing; (iv) the place of delivery, inspection,
or acceptance for all Products (v) Program schedules, delivery rates and
schedules for performance of services; including short flow requirements;
(vi) Products, the Program Airplane and Derivative models and Customer
variables; (vii) Boeing Furnished Material and any Boeing furnished or provided
property; (viii) the allocation of responsibility as between Seller and Boeing
for production of any component of any Product or the provision of any Service
such that it does not significantly reduce the content of Seller’s Statement of
Work for any given major end item or major sub assembly; (ix) the allocation of
responsibility among Seller and third parties such that it does not
significantly reduce the content of Seller’s Statement of Work for any given
major end item or major sub assembly; (x) certification requirements;
(xi) Miscellaneous Work requested to be performed not in then current Statement
of Work (any of the foregoing a “Change”); (xii) description, time and place of
Services to be performed.  Seller shall immediately comply with

 

25

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

such written direction upon receipt, irrespective of any failure by the Parties
to agree that such Change shall be subject to Price adjustment in accordance
with SBP Section 7.0 “Change Provisions”.

 

If Seller reasonably expects that any Document or any revision to any Document
shall significantly affect Seller’s performance of any work hereunder, Seller
shall, without affecting its obligation to comply, in accordance with SBP
Section 12.1 “Supporting Documentation,” with any such Document as revised, so
notify Boeing in writing in accordance with the Administrative Agreement within
twenty (20) days of Seller’s receipt of such Document or revision.  If Seller
provides notification as required by this Section, then any such revision or any
written direction pursuant to the immediately preceding paragraph that
constitutes or results in a Change shall be subject to Section 7.0.

 

If Seller considers that Boeing’s conduct constitutes a Change, Seller shall
notify Boeing’s Procurement Representative promptly in writing as to the nature
of such conduct and its effect upon Seller’s performance.  In the absence of
such notification, Seller shall not be entitled to equitable adjustment.

 

SBP Sections 6.0 and 7.0 apply in lieu of GTA Section 10.0.

 

7.0                               CHANGE PROVISIONS

 

Notwithstanding the provisions of GTA Section 10.0, “Changes”, no adjustment
will be made to the Price of any Products for any Change orders as provided in
GTA Section 10.0 or SBP Section 6.0, “Changes” issued through the period of
performance of this SBP except as may be provided under SBP Sections 7.0 through
7.10.

 

SBP Sections 6.0 and 7.0 apply in lieu of GTA Section 10.0.

 

7.1                               Price Adjustment for Changes

 

If any individual Change increases or decreases the cost or time required to
perform this contract, Boeing and Seller shall negotiate in good faith an
equitable adjustment in the price or schedule for recurring and non recurring
work, or both, to reflect the increase or decrease subject to the following
provisions:  (i) Seller shall be responsible for absorbing the cost of Seller
generated changes to meet requirements and specifications of the Program
Statement of Work (PSOW) as described in this SBP and as existing prior to the
Change; and (ii) Seller shall be responsible for absorbing the cost of changes
required to correct Seller’s deficiencies related to any delegated engineering
part (statement of work) of Seller.

 

7.2                               Change Pricing Criteria

 

The following Change pricing thresholds will apply to all Changes:

 

26

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Recurring Price:

 

An equitable adjustment (either debit or credit) shall be negotiated and
incorporated into the applicable Attachment 1 recurring part Price if both of
the following conditions are met:

 

a.                                      For Engineering Changes, the recurring
price impact to the Attachment 1 part Price for each individual Change exceeds
[*****] of the then current Price for that part or for Statement of Work
allocation Changes, the recurring price impact to the Attachment 1 part Price
for each individual Change exceeds [*****] of the then current Price for that
part (see note 1 below), and

 

b.                                      The recurring price impact for each
individual Change exceeds [*****] per year based on then current requirements
forecasted for the following calendar year.

 

Note 1:  For Statement of Work allocation changes only there is an annual
cumulative cap of [*****].  The annual cumulative cap will begin January 1st of
each year and end December 31st of each year.  This cap will re-set to zero at
the beginning of each year and only new Statement of Work allocation changes
falling below the [*****] threshold will be applied against this cap.  The value
attributable to each change will be as negotiated by the Parties and Seller
agrees to provide information to Boeing for these Change proposals consistent
with the terms of this SBP for any and all assertions believed to contribute
towards the annual [*****] cap.

 

Non-Recurring

 

An equitable adjustment will be made by Boeing to Seller for non-recurring if
both of the following conditions are met:

 

a.                                      The non-recurring price impact for each
individual Change exceeds [*****], and

 

b.                                      The non-recurring Change is associated
with a new statement of work (not for current configuration of parts defined in
Attachment 1 as of June 16, 2005.

 

27

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

7.3                               Reserved

 

7.4                               Reserved

 

7.5                               Schedule Acceleration/Deceleration

 

Boeing may revise the delivery schedule and/or firing order without additional
cost or change to the unit price stated in the applicable Order if (a) the
delivery date of the Product under such Order is on or before the last date of
contract if applicable, and (b) Boeing provides Seller with written notice of
such changes, provided however that Seller shall be entitled to payment for
schedule accelerations made with less than the notification lead times for
acceleration and deceleration identified in SBP Attachment 6.  In case of
shorter notification for acceleration, Product price for those Products shipped
inside the notification period (less than [*****] notification) shall be
equitably adjusted as agreed by the Parties.  In case of shorter notification
for deceleration, Product price will be adjusted by [*****] for those Products
shipped inside the notification period (less than [*****] notification).  Except
as provided in this clause “Schedule Acceleration/Deceleration”, there shall be
no other price adjustment for schedule rate or firing order changes.  The
resulting payment amount shall be paid in accordance with SBP Section 5.0. 
Boeing shall notify Seller of accelerations, decelerations and refirings as soon
as reasonably practical.  Boeing and Seller further agree to work in good faith
to decrease all lead times identified in SBP Attachment 6 in support of then
current Boeing lead time objectives for each Airplane Program.  Joint reviews of
the program lead times will take place at least annually during the contract
period to identify opportunities for reduction.  Where the Parties mutually
agree to reduce the lead times, SBP Attachment 6 will be updated and such update
will not be considered a Change under SBP 6.0.

 

7.5.1                                             Production Rates

 

This SBP contains no minimum production rates.  The maximum production rates are
as defined in Attachment 15 “Maximum Production Rates and Model Mix Constraint
Matrix”.  Seller is responsible to support these rates at no additional cost to
Boeing.  Higher rates are subject to negotiation.

 

7.6                               Total Cost Management

 

Any cost reductions resulting from incorporation of joint Boeing and Seller cost
reduction initiatives (TCMS) will result in a reduction in the Attachment 1
Prices in a mutually agreed manner that equitably preserves, or enhances if
market conditions allow, the anticipated economics for both Boeing and Seller. 
The immediately preceding sentence does not apply to material initiatives
referred to in Attachment 20.F.

 

28

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Boeing and Seller confirm their intention for the Program Airplane to remain
price and performance (including weight) competitive throughout the life of the
Program by incorporating into the Program Airplane advances in design,
configuration, materials, or manufacturing processes that will benefit the
Parties and Boeing’s customers.

 

If Boeing reasonably demonstrates, after consultation with Seller, that a
proposed cost reduction initiative that would materially increase the
competetiveness of the Program Airplane in the market place can be accomplished
in a manner that would preserve the anticipated economics of the Program for
both Boeing and Seller, Seller shall incorporate the subject cost reduction
initiative in a timely manner after reasonable notice from Boeing and reduce the
price in a mutually agreed manner that equitably preserves the anticipated
economics of the Program for both Boeing and Seller.

 

7.6.1                                             Boeing Generated Technical and
Cost Improvement

 

At any time during the Seller’s performance under this SBP, Boeing may offer
specific recommendations to Seller for the incorporation of any new technologies
and process improvements intended to reduce Seller’s costs or improve product
performance.  These recommendations may include, but are not limited to, Boeing
proprietary information and Boeing owned patents.  Notwithstanding any other
provision(s) elsewhere in this SBP, where a savings is achieved and documented
as a result of the implementation of a recommendation initiated by Boeing and
which Seller agrees to implement, the Parties will reduce the Price in a
mutually agreed manner.

 

7.7                               Obsolescence

 

No adjustment pursuant to Section 7.1 shall include any of Seller’s costs for
Obsolescence.  Not withstanding the foregoing Seller shall be entitled to
payment for any Obsolescence estimated to exceed the lesser of (i) ten thousand
($10,000) dollars and (ii) ten percent (10%) of the recurring Attachment 1 Price
in accordance with GTA Section 12.3.  Each Change shall, for purposes of
determining Obsolescence costs, be considered separately.  Changes, for purposes
of determining Obsolescence costs, may not be combined for purposes of exceeding
the percentage limit as described in this SBP Section 7.7.  Seller may not defer
implementation of Changes so as to avoid Obsolescence unless the priority of
such Change permits such implementation.

 

7.8                               Reserved

 

7.9                               Timeframe for Price Adjustment Proposals:

 

Price adjustment proposals for Changes made prior to 100% Engineering Release
shall be submitted no later than sixty (60) calendar days after 100% Engineering
Release. Seller shall submit to Boeing a listing of all Changes which were
received by Seller prior to 100% Engineering Release together with the Seller’s
proposal for appropriate price adjustment.

 

29

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

For Changes subsequent to 100% Engineering Release, Seller must submit a written
notice of impact to a Boeing Procurement Agent within twenty-five (25) days of
receipt of a CCN or other written direction. A fully supported proposal must be
submitted within ninety (90) calendar days after receipt of such direction.

 

If Boeing does not receive a proposal within the ninety (90) day time period,
unless otherwise agreed to in writing by both parties, no such adjustment shall
be made to Nonrecurring and Recurring Shipset Prices.

 

Review of Price Adjustment Proposal:

 

Subject to Seller’s delivery of a proposal to Boeing within the Timeframes
described above, Boeing will conduct a proposal review within thirty (30) days
from receipt of Seller’s proposal. If Boeing determines that Seller’s proposal
is not fully supported, Boeing will provide a detailed list of proposal
deficiencies in writing including examples of types of data that were omitted.
Boeing will consider proposal timing and data availability when evaluating
proposals. Spirit will provide requested data as available to make proposal
fully supported.

 

Once the proposal is considered fully supported, Boeing will make an offer
within 90 days and engage in diligent good faith negotiations to settle the
claim or request an extension for delay. A mutually agreed to negotiation
schedule shall be utilized to set settlement priorities.

 

If Boeing does not request additional supporting data within thirty (30) days of
receipt of Seller’s proposal, Spirit will receive an offer within ninety (90)
days from date of submittal or Boeing will request an extension. The thirty (30)
day review period for fully supported proposals is considered to be part of the
ninety (90) day timeframe Boeing has to prepare an offer.

 

If a settlement is not subsequently reached within ninety (90) days of a formal
offer, negotiations shall be elevated to the Senior Manager of Boeing Supplier
Management Contracts for resolution. Until such time new Pricing is negotiated,
Seller will continue to be paid at the existing Attachment 1 Price.

 

Proposal Content:

 

Seller shall provide a detailed description of each Change, the technical impact
on the Product’s form, fit, and/or function, and any significant impact on
manufacturing processes. Seller shall include with each proposal a complete
estimate of the Change’s impact on the Seller’s cost per Product, including, but
not limited to, the impact on labor hours, labor rates utilized for the
proposal, processing costs, sub-tier supplier costs, overhead and raw material
costs. Boeing must be able to substantiate and verify Seller’s submittal for any
such price adjustment claim. Seller’s claim must be consistent with market
driven prices for such Product.

 

A Fully Supported Proposal may include but is not limited to the following data
as available and applicable to support the Sellers claim:

 

The standard quote form template will be used for all submittals. Data will be
submitted when available unless otherwise agreed to in writing.

 

30

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

·                                          Dollars and hours on the standard
quote form will be:

 

·                                          Linked via formulas which provide
visibility to the calculations and links used to derive the total.

 

·                                          Linked to a separate tab on the form
that contains back-up data to substantiate the numbers.

 

·                                          Priced bill of material (BOM) for the
affected baseline statement of work and delta statement of work:

 

·                                          Identify part numbers by adds,
deletes, and swaps.

 

·                                          BOMs will be formatted so that adds,
deletes and swaps can be easily compared for delta work statement.

 

·                                          Basis of estimate (BOE), describing
effort, SOW and estimating methodology used to arrive at estimate.

 

·                                          Rates and factors:

 

·                                          The rates, factors and methodology
set forth in SBP Attachment 5, shall be utilized to calculate the equitable
adjustment, if any, to be paid by Boeing for each individual change for which
Seller estimates a value that is less than [*****].

 

·                                          For each Change for which Seller
estimates a value that is greater than [*****], the proposal shall contain the
above mentioned Content and stand on its own merits.

 

Additional data to be provided as available and when applicable if requested by
Boeing.

 

·                                          Make/buy decision updates.

 

·                                          Learning curves with explanation of
assumptions.

 

·                                          Material: TMX purchase order (PO),
Spirit PO number, quantity, raw material specifications, price paid OR a BOE
with supporting documentation.

 

·                                          A list of proposed in-house built
parts; Boeing may select a random number of parts for validation. Competitive
bid matrix for changes in excess of [*****].

 

·                                          PO, invoice and supplier quotes:

 

·                                          Spirit will provide a list of
proposed vendor parts; Boeing may select a random number of parts for
validation.

 

·                                          Supplier Purchase Order:

 

·                                          Provide duration, pricing, and
pricing related terms, unless protected by a proprietary agreement.

 

·                                          Part card totals.

 

·                                          Tooling:

 

·                                          Tool type, tool number, tool design
hours, tool fabrication hours, tool material and labor rate.

 

·                                          Supply Chain Management (SCM)
tooling:

 

·                                          Provide Supplier quote, PO, invoice,
or a BOE with supporting documentation.

 

31

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

·                                          Quality Assurance:

 

·                                          Validation of hours, BOE.

 

·                                          Numerically Controlled (NC)
Programming: List of affected parts, number of NC programming hours per part,
number of tapes per part, number of hours per tape.

 

7.10                        Apportionment and Payment of Price Adjustments

 

7.10.1                                      Recurring Work Price Adjustment

 

The amount of the Recurring Price adjustment shall be equal to the value of the
Change subject to SBP Sections 6 and 7 and shall be documented in SBP Attachment
1.

 

7.10.2                                      Apportionment and Payment

 

The then-current recurring billing Price shall be adjusted to reflect the Change
beginning with the first Shipset, which incorporates such Change.

 

8.0                               GOVERNING QUALITY ASSURANCE REQUIREMENTS

 

In addition to those general quality assurance requirements set forth in the
GTA, the work performed under this SBP shall be in accordance with the
requirements set forth in SBP Attachment 10.

 

9.0                               STATUS REPORTS/REVIEWS

 

9.1                               Notification of Shipment

 

Seller shall notify the Boeing personnel identified in the “Administrative
Agreement”, as identified in SBP Section 17.0, by telephone, facsimile or other
agreed means when any shipment has been made.  Such notification will include
(i) a list of the items and quantities of items shipped, (ii) the Shipset number
with respect to any item shipped, (iii) the number and weight of containers
shipped, (iv) the shipper or packing sheet number with respect to such shipment,
and (v) the date of such shipment.  Seller shall airmail, facsimile or send by
other agreed means copies of shipping manifests for Common-Use Tools to Boeing. 
Such manifests shall identify Common-Use Tool codes and part numbers, unit
numbers of Common-Use Tools and the airplane effectivity of the Production
Article contained in such Common-Use Tools.

 

Seller shall notify Boeing as soon as possible via fax, telecon, or as otherwise
agreed to by the Parties of each POA requirement shipment.  Such notification
shall include time and date shipped, quantity shipped, Order, pack slip, method
of transportation and air bill if applicable.  Seller shall also notify Boeing
immediately upon the discovery of any delays in shipment of any requirement and
identify the earliest revised shipment possible.

 

32

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

9.2                               General Reports / Reviews

 

When requested by Boeing, Seller shall update and submit, as a minimum, monthly
status reports or data requested by Boeing using a method mutually agreed upon
by Boeing and Seller.  Boeing has the right to impose more frequent reporting on
Seller to achieve program objectives, if necessary.

 

When requested by Boeing, Seller shall provide to Boeing a Product Definition
and manufacturing milestone chart identifying the major engineering, purchasing,
planning, Tooling and manufacturing operations for the applicable Product(s).

 

Program reviews will be held at Seller’s facility or Boeing’s facilities as
requested by Boeing.  The topics of these reviews may include Product Definition
status, raw material and component part status, manufacturing status, production
status, Seller’s current and future capacity assessments, Boeing supplied
components, inventory, Boeing’s requirements, Changes, forecasts and other
issues pertinent to Seller’s performance under this SBP.  Reviews will allow
formal presentations and discussion of status reports as set forth above.

 

Formal management reviews shall be held periodically by Boeing and Seller to
evaluate total cost performance.  During these reviews, Seller shall present and
provide actual cost performance data with respect to this SBP.  Boeing and
Seller will also use these reviews to discuss production forecast information
useful for Seller’s planning purposes.

 

All information normally provided under Section 8.0 of the “Administrative
Agreement”, as identified in SBP Section 17.0, shall be provided by Seller.

 

9.3                               Cost Performance Visibility

 

Management reviews will be held by Boeing and Seller that will include total
cost performance and schedule performance.  These reviews will be held on a
regularly scheduled basis.

 

33

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

9.4                               Problem Reports

 

In the event of any anticipated or actual delay, including but not limited to
delays attributed to labor disputes, that could impact Seller’s ability to
deliver Product Definition or Products on time and otherwise in conformance with
the terms of the Order, Seller shall promptly provide a detailed report,
notifying Boeing Procurement Representative of program problems/issues.  The
report shall contain a detailed description of the problem, impact on the
program or affected tasks, and corrective/remedial action, with a recovery
schedule.  Seller also promptly shall require each of its subcontractors
supporting the Order to provide such notification to Seller concerning any such
problems/issues of any subcontracted good or service to Seller.  Submittal of a
report in no way relieves Seller of any obligations under the Order nor does it
constitute a waiver of any rights and remedies Boeing may have with respect to
any default, except as provided under GTA Section 14.0.

 

Problem reports shall be promptly submitted to the Boeing Procurement
Representative within twenty-four (24) hours of a problem becoming known to
Seller.  Status reports shall include, but are not limited to, the following
topics:

 

A.                                    Product Definition maturity, schedule and
performance updates;

 

B.                                    Delivery schedule updates, written
recovery schedules, schedule impact issues and corrective action;

 

C.                                    Technical/manufacturing progress since the
previous report period, including significant accomplishments, breakthroughs,
problems and solutions;

 

D.                                    Identification of changes to key manpower
or staffing levels;

 

E.                                     Identification of the critical
events/activities expected within the next month and a discussion of potential
risk factors;

 

F.                                      Progress on open action items, including
closure dates;

 

G.                                    Purchased components and raw material
status;

 

H.                                   Identification of quality issues and
resolutions;

 

I.                                        Manufacturing and quality inspection
progress of first article Products;

 

J.                                        Status on New Tooling design and
fabrication, as applicable, until completion;

 

K.                                   Inventory status of castings and forgings
procured by Seller (if applicable).

 

This SBP Section 9.4 applies in lieu of the 2nd sentence of GTA Section 4.1.

 

34

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

9.5                               Notice of Delay - Premium Effort

 

Where Seller has notified Boeing of a Program problem pursuant to SBP
Section 9.4, Boeing may, at its sole discretion, direct Seller to use additional
effort, including premium effort, and shall ship via air or other expedited
routing in order to avoid or minimize delay to the maximum extent possible.  In
the absence of delays caused by Boeing or its designees that have an impact on
Seller’s delivery schedule, all additional costs resulting from such premium
effort and/or premium transportation shall be paid by Seller.  Additional costs
include, but are not limited to, all costs and expenses incurred by Boeing as a
result of production line disruption attributable to Seller’s delayed delivery. 
These requirements will not apply to Seller during the course of an Excusable
Delay, as defined in GTA Section 14.0; however, at the conclusion of the
Excusable Delay Seller will be responsible for all provisions of this
Section 9.5.  Boeing’s rights under this SBP Section 9.5 are not exclusive, and
any other rights provided in this contract, in law or equity, are reserved.

 

The SBP Section 9.5 applies in lieu of the 3rd sentence of GTA Section 4.1.

 

9.6                               Diversity Reporting Format

 

Seller shall use reasonable efforts to report to Boeing on a quarterly basis,
starting from the date of this SBP award, all payments to small businesses,
small disadvantaged business/minority business enterprises, women-owned small
business and historically black colleges and universities and minority
institutions in dollars and as a percentage of the contract price paid to Seller
to date, proving the information shown on the Second Tier Report located in SBP
Attachment 11.

 

9.7                               Planning Schedule

 

From time to time and at least quarterly, Boeing will provide information to
facilitate Seller production forecasting.  Any such planning schedule, forecast,
or quantity estimate provided by Boeing shall be used solely for informational
purposes and shall not be binding on either party.

 

10.0                        BOEING ASSISTANCE

 

10.1                        Boeing Technical / Manufacturing Assistance
Regarding Seller’s Nonperformance

 

Seller shall reimburse Boeing for all reasonable Boeing costs expended in
providing Seller and/or Seller’s subcontractor’s technical or manufacturing
assistance in resolving Seller nonperformance issues.  Such reimbursement may be
offset against any pending Seller invoice, regardless of Boeing model or
program; provided, that Boeing shall not be entitled to set off any such
obligation, sum or amount against any invoices for payments, in the totality of
$277 million, pursuant to Section 5.2.1 of this SBP.  Boeing’s rights under this
clause are in addition to those available to Boeing for Seller’s nonperformance

 

35

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

issues, including those where a demand for an Assurance of Performance may be
made under GTA Section 17.0.

 

10.2                        Other Boeing Assistance

 

In the event either Party believes that Seller requires Boeing technical
(including engineering), manufacturing or training assistance for any activity
within Seller’s area of responsibility under this SBP, Seller and Boeing shall
negotiate the scope and price for such Boeing assistance.

 

11.0                        REPAIR AUTHORIZATION

 

11.1                        Boeing-Performed Work

 

In the event that any Product is rejected by Boeing pursuant to GTA Section 8.3,
Seller hereby grants to Boeing the right, without prior authorization from
Seller, to repair or rework such Product, or to have such Product repaired or
reworked by a third party.  Such repair or rework by Boeing or such third party
shall be deemed not to be inconsistent with Seller’s Ownership of such Product.

 

All reasonable costs and expenses of Boeing relating to such repair or rework
shall be paid by Seller.  Such costs and expenses shall be an amount equal to
Boeing’s reasonable estimated rework hours multiplied by Boeing’s then-current
rate for labor and materials or the amount charged Boeing by any third party for
performing such repair or rework.  Disruption costs and expenses shall be an
amount equal to the portion of resultant planned installation time allocated for
reasonable out-of-sequence work multiplied by Boeing’s then-current rate for
labor.  These provisions shall also apply to incomplete work shipped to Boeing
for completion (traveled work).

 

11.2                        Reimbursement for Repairs

 

Pursuant to this SBP Section 11.2, Boeing will either:  1) advise Seller
quarterly, commencing on June 16, 2005, of costs and expenses incurred in the
previous quarter for repair of Products; or 2) notify Seller, through Boeing’s
automated systems, of costs and expenses incurred for each individual repair. 
Seller shall notify Boeing within sixty (60) days after receipt of such advice
of any significant errors detected by Seller in Boeing’s estimate of costs and
expenses.  Boeing and Seller shall promptly resolve such errors.  Seller’s
failure to so notify Boeing shall be deemed to be an acceptance of Boeing’s
estimate of costs and expenses.  The same process shall apply where Seller is
repairing products for Boeing.  Boeing shall be entitled to either (a) set off
the amount of such costs and expenses against any amounts payable to Seller
hereunder or (b) invoice Seller for the amount of such costs and expenses, and
Seller shall pay the invoiced amount promptly upon receipt of a valid and
correct invoice.

 

36

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.0                        OTHER REQUIREMENTS

 

12.1                        SUPPORTING DOCUMENTATION

 

12.1.1                                      Supporting Documentation and
Priority

 

All Documents (as hereinafter defined) are by this reference incorporated herein
and made a part of this SBP.  For purposes of this SBP, “Document” means all
specifications, Drawings, Datasets, documents, publications and other similar
materials, whether in a tangible or intangible form, as the same shall be
revised from time to time, which relate to the design, manufacture, test,
certification, delivery, support and sale of Products or the provision of
services to Boeing pursuant to this SBP, including, but not limited to, the
documents listed below, and any other documents specifically referred to in this
SBP or in such other documents, but shall not include any SBP (including the
attachments hereto or thereto), the GTA, the AA, the EAA, or any Order. 
Reference in any Document to “Contractor” or “Seller” or “Supplier shall mean
Seller for the purposes of this SBP.  In the event of any inconsistency between
the terms and conditions of this SBP (not including any Documents) and the terms
and conditions of any Document, the terms and conditions of the SBP shall
control.  In the event any provisions of any Document or Documents conflict
among themselves, Boeing will, on its own initiative or at the request of
Seller, resolve such conflict (subject to the other provisions of this SBP and
the GTA), revise such Document or Documents accordingly, and so notify Seller. 
In resolving any such conflicts, this SBP shall be read as a whole and in a
manner most likely to accomplish its purposes.

 

12.1.2                                      Revision of Documents

 

Subject to the terms of this SBP Section 12.1, Boeing may at any time revise any
Document prepared by Boeing and Boeing shall provide Seller with revisions to
Documents prepared by Boeing.  No such revision shall be effective with respect
to Seller unless and until such revision is available to Seller.

 

37

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.1.3                                      Compliance

 

Seller shall promptly comply with the provisions of all Documents referenced in
this SBP, the GTA and any Order, including any revisions Boeing may make thereto
provided that no such revision shall be effective with respect to Seller unless
and until such revision is available to Seller.

 

List of Certain Documents:

 

Item

 

No.

 

Title

A.

 

D1-4426

 

Boeing Approved Process Sources

B.

 

D6-82479

 

Boeing Quality Management System Requirements for Suppliers

C.

 

D37200

 

Skin Quality Acceptance Standards for Clad Aluminum Raw Material

D.

 

D6-9002

 

Appearance Control of Clad Aluminum Exterior Skins

E.

 

D953W001

 

General Operations Requirements Document For Suppliers — External/internal
Suppliers/Program Partners

F.

 

D962W101

 

Supplier Change Management - Major Structures Program Partners

G.

 

D33200-1

 

Boeing Suppliers’ Tooling Document

H.

 

D6-17781

 

Material and Performance Evaluation of Designated Parts

I.

 

D6-1276

 

Control of materials and processes for designated parts and components of Boeing
products

J.

 

D6T10898-1

 

Weight Compliance Requirement/Participant Contractors

K.

 

ATA 300

 

Specification for Packaging of Airline Supplies

L.

 

D37520-1, -1A, -1B

 

Supplier’s Part Protection Guides

M.

 

D6-51991

 

Quality Assurance Standard Reflecting Digital Product Definition for Boeing
Suppliers Using CAD/CAM

N.

 

D6-81628

 

Shipping Label, Barcoded Preparation and Placement

O.

 

D6-83315

 

Product Support and Assurance Document (PSAD)

P.

 

D6-56199

 

Hardware and software compatibility requirements for suppliers use of BCAG CATIA
native datasets as sole authority for design, manufacturing and inspection

Q.

 

D6-83267-201

 

BCA Engineering System and Process Transition and Cutover Plan to Support the
Divestiture of the Wichita/Tulsa Division

 

12.2        Reserved

 

38

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.3                        ACCOUNTABILITY FOR TOOLING

 

Seller shall control and account for all Tooling in accordance with the
provisions of Boeing Document D33200, “Boeing Suppliers’ Tooling Document” or,
subject to Boeing review and approval (not to be unreasonably withheld or
delayed), its equivalent or replacement.  This requirement shall apply to
Boeing-Use Tooling until delivery thereof to Boeing and to Contractor-Use
Tooling and Common-Use Tooling at all times prior to the removal thereof by
Boeing or delivery to Boeing or Boeing’s designee pursuant to GTA Section 12.0,
GTA Section 13.0 or SBP Section 33.0.  All Existing Tooling shall remain
identified with its identification tag containing the Boeing Lifetime Serial
Number of such Tooling.  Seller shall identify all New Tooling and any reworked
or re-identified Tooling with an identification tag containing the Boeing
Lifetime Serial Number of each such Tool.  Boeing Lifetime Serial Numbers may be
provided to Seller by Boeing.

 

12.4                        CERTIFIED TOOL LISTS

 

Seller shall prepare a list or lists (“Certified Tool List”) in accordance with
the D33200, “Boeing Suppliers’ Tooling Document” or, subject to Boeing review
and approval (not to be unreasonably withheld or delayed), its equivalent or
replacement, and such other information as Boeing shall request.  Seller shall
prepare a separate Certified Tool List for (i) Contractor-Use Tools,
(ii) Common-Use Tools, (iii) Casting/Extrusion Tools, (iv) each county in Kansas
in which any such Tool is located, (v) each state in which any such Tool is
located and (vi) each state in which any such Tool is first utilized.  Seller
shall promptly submit each initial Certified Tool List to Boeing.  Seller shall
subsequently submit from time to time as specified by Boeing new Certified Tool
Lists to supplement the information contained in the initial Certified Tool
Lists.

 

12.5                        BOEING FURNISHED TOOLING

 

With respect to Existing Tooling and New Tooling, and in the event Boeing
furnishes Tooling to Seller, Seller shall conform to the standards and
requirements of Document D33200-1.  Boeing shall notify Seller of any action
required for discrepant Tooling.

 

12.6                        PACKAGING AND SHIPPING

 

In lieu of the provisions of GTA Section 7.0, the following SBP Sections shall
address all packaging and shipping matters.

 

12.6.1                                      Packaging

 

The prices shown in SBP Attachment 1 include all packaging costs.  Seller shall
package Product in accordance with the applicable requirements set forth in the
Order.

 

39

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.6.2                                      Product Packaging

 

Except as expressly provided otherwise herein, all Products shall be prepared
(cleaned, preserved, etc.) and packed for shipment in a manner reasonably
acceptable to Boeing pursuant to Document D37520-1, -1A, & -1B, “Supplier’s
Part Protection Guide,” to (i) comply with carrier regulations and (ii) prevent
damage or deterioration during handling, shipment and outdoor storage at
destination for up to ninety (90) days.  Packaging design shall be suitable for,
and consistent with, the requirements and limitations of the transportation mode
specified by Boeing.  Boeing specifically reserves the right, at Boeing’s
discretion; to direct air shipment or other expedited shipping methods from the
delivery point information in SBP Section 3.2.1 and Seller shall maintain a
capability (where reasonably practicable) for meeting this requirement.  Seller
shall submit two (2) copies of its proposed preparation procedure and packaging
design to Boeing for approval (not to be unreasonably withheld or delayed) prior
to the first Product delivery, and shall prepare and package each Product in
accordance with the procedure and design approved by Boeing.  Notwithstanding
any Boeing approval of Seller’s packaging design, Seller shall be solely liable
for the manufacture of such packaging.  Any package (or unitized group of
packages) weighing in excess of forty (40) pounds or otherwise not suited to
manual handling shall be provided with skids to permit use of mechanical
handling equipment.

 

Product packaging shall be in accordance with document D6-81628, “Shipping
Label, Barcoded Preparation and Placement”, which is incorporated herein by
reference.

 

12.6.3                                      Disposable Shipping Fixtures

 

Seller shall design, manufacture or procure, and test disposable shipping
fixtures, as requested by Boeing, to support Orders.  The requirements for such
items will be defined and identified by Boeing.  The design of any disposable
shipping fixture shall be approved by Boeing (not to be unreasonably withheld or
delayed) and conform to the standards and requirements of the applicable
documents referred to in SBP Section 2.3.

 

12.6.4                                      Packing Sheet and Test Reports

 

The No. 1 shipping container in each shipment shall contain one (1) copy in
English of (i) a packing sheet listing the contents of the entire shipment in
accordance with Boeing’s written instructions and (ii) any test reports required
by the specifications applicable to the Products being shipped.

 

For Non-United States shipments, prior to exportation of any Product, one
(1) copy of the required customs invoice shall be enclosed in a waterproof
envelope or wrapper, clearly marked “Customs Invoice,” securely attached to the
outside of the No. 1 shipping container of each shipment.  Each customs invoice
shall contain all of the information specified in SBP Section 27.

 

40

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.6.5                                      Additional Copies

 

Additional copies of packing sheets, test reports shall be furnished to Boeing
in accordance with Boeing’s written instructions.

 

12.6.6                                      Price Inclusive

 

Unless otherwise specified in this SBP, the Prices for Products stated in this
SBP include the cost with respect to such Products of preparation, packaging,
crating, shipping fixtures and containers, container marking, furnishing of
packing sheets and test reports, in accordance with this SBP.

 

12.7                        CYCLE TIME REQUIREMENTS

 

Boeing and Seller acknowledge that Boeing is committed to reduce Cycle Time. 
Seller agrees to support Boeing in its commitment and to work with Boeing to
develop mutually acceptable actions to support Cycle Time requirements as
specified by Boeing to support the Program Airplane.  Upon Boeing’s request,
Seller shall submit to Boeing a written plan describing how Seller would comply
with the Cycle Time schedules, as specified by Boeing.

 

12.8                        COMPATIBILITY WITH ENGINEERING BUSINESS AND
PRODUCTION SYSTEMS

 

Seller shall implement and maintain systems as required to ensure:  i)
compatibility with Boeing systems; and ii) Seller’s performance under this SBP,
including, but not limited to, business, manufacturing and engineering systems.

 

12.9                        ELECTRONIC ACCESS AND EXCHANGE OF DIGITAL PRODUCT
DEFINITION

 

12.9.1                                      Exchange of Digital Product
Definition between Boeing and Seller

 

Seller’s approval to receive and use computerized data shall be in accordance
with documents D6-51991 “Quality Assurance Standards Reflecting Digital Product
Definition for Boeing Suppliers using CAD/CAM”, D6-56199 “Hardware and Software
Compatibility Requirements for Suppliers Use of BCAG CATIA Native Datasets as
Authority for Design, Manufacturing and Inspection”, and D6-81491, “Authority
and Usage of CATIA Native, CATIA IGES and PDM STEP Datasets.”

 

12.9.2                                      Systems/Software Compatibility
between Boeing and Seller

 

After Seller is qualified to use the data exchange methods in accordance with
Boeing Document D6-51991, “Quality Assurance Standards Reflecting Digital
Product Definition for Boeing Suppliers Using CAD/CAM,” Seller shall maintain
compatibility with Boeing’s systems in accordance with D6-55199 “Hardware and
Software Compatibility Requirements for Suppliers Use of BCAG CATIA Native

 

41

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Datasets as authority for Design, Manufacturing and Inspection.”  Boeing shall
provide timely notification to Contractor of revisions to Boeing’s systems.

 

12.9.3                                      Electronic Access, Communications
and Data Exchange via Telecommunications

 

Any electronic communications and data exchange via telecommunications between
the Parties shall be pursuant to an electronic access agreement executed
concurrently with this SBP.  Provided, that any amendments to the SBP, GTA, AA
or EAA shall be communicated in writing and not solely by electronic
communication.

 

Any electronic access to Boeing by Seller or Seller by Boeing shall be pursuant
to an electronic access or similar agreement.

 

12.10                 PROGRAM MANAGER

 

Seller will assign a full-time program manager whose exclusive responsibility
will be to oversee and manage Seller’s performance hereunder.  The assignment of
such program manager will be subject to Boeing’s prior approval of such person’s
resume, such approval not to be unreasonably withheld or delayed.

 

12.11                 SUBCONTRACTING

 

During the term of this SBP, Seller agrees to work with Boeing to identify and
implement opportunities to introduce into its sub-contract base substantial
changes in manufacturing procedures, manufacturing technology, process
specifications, and alternate sourcing to lower cost subcontractors.  Seller and
Boeing shall periodically review the implementation of these opportunities and
evaluate the sharing of cost savings in accordance with SBP Section 7.6.

 

In addition to the provisions of GTA Section 28.1, for subcontracts in excess of
[*****] in value, subcontracting activities are subject to Boeing review and
approval.  Boeing approval is not to be unreasonably withheld or delayed.

 

This SBP Section 12.11 shall apply in lieu of the first sentence of the
2nd paragraph of GTA Section 28.0.

 

42

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.11.1                               Subcontractors and Suppliers

 

Notwithstanding anything to the contrary set forth in this SBP or the GTA,
Seller shall not be in breach of this Agreement with respect to breaches solely
attributable to subcontractors or suppliers and where (i) such breach relates to
an obligation of Seller with respect to a subcontractor or supplier party to an
agreement originally between Boeing and such subcontractor or supplier (an
“Assigned Agreement”), (ii) such breach is solely attributable to an Assigned
Agreement that prohibits or does not allow, Seller to require such supplier or
subcontractor to comply with such obligation and (iii) Seller has used
commercially reasonable efforts to persuade such subcontractor or supplier to
comply with such obligation.  Provided, however, that (i) Seller will promptly
notify Boeing whenever its management becomes aware that an Assigned Agreement
prohibits or does not allow Seller to require a supplier or subcontractor to
comply with such an obligation; (ii) Seller will use commercially reasonable
efforts to obtain the agreement of such supplier or subcontractor to comply with
the obligations of Seller to Boeing with respect to subcontractors or suppliers,
or both, including reasonable payments therefore.  Provided, that this clause
shall not apply (i) with respect to obligations that are mandated by law or
regulation or safety of flight considerations, and (ii) after two (2) years from
the date of this SBP.

 

12.12                 INTERNATIONAL COOPERATION

 

12.12.1                               Market Access and Sales Support

 

Seller agrees to work with Boeing to develop a lean global supply stream through
application of shared strategies and tactics which support market access, and
international business strategy.  Boeing and Seller agree to work together to
identify countries where Seller may subcontract and manage associated supply
chain in support of Boeing’s market access and international business strategy. 
With respect to work covered by this SBP, and if directed by Boeing, Seller
shall use commercially reasonable efforts to procure from subcontractors and
manage associated supply chain, in countries selected by Boeing, goods and
services having a value of not more than twenty-five-percent (25%) of the total
Shipset Price of all undelivered Shipsets as of the date of such notice.  Such
direction shall be at Boeing’s sole option and may occur at any time during the
performance of this SBP; provided that Seller shall not be required to breach
any then existing subcontract.  Seller may satisfy such requirement through
purchases either related or not related to this SBP.  Seller shall document on
SBP Attachment 12 all offers to contract and executed contracts with such
subcontractors including the dollars contracted.  Seller shall provide to Boeing
with an updated copy of SBP Attachment 12 for the six-month periods ending
June 30 and December 31 of each year.  If Seller is directed by Boeing to
subcontract any part of its Work Packages and Seller anticipates an increase to
the Price of the Order as a result of such direction, Seller shall notify Boeing
in writing within thirty (30) days of such direction.  If there is a cost or
schedule impact, Boeing shall respond within thirty (30) days on whether Seller
is to proceed.  In such cases if Boeing directs Seller to proceed and there is a

 

43

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

resulting increase to the Price of the Order, then the Parties will mutually
agree to an equitable adjustment in Price.

 

12.12.2                               Offset Assistance

 

Seller shall use commercially reasonable efforts to cooperate with Boeing in the
fulfillment of any non-United States offset program obligation that Boeing may
have accepted as a condition of the sale of a Boeing product.  In the event that
Seller is either directed by Boeing pursuant to Section 12.12.1, or on its own
solicits bids and/or proposals for, or procures or offers to procure any goods
or services relating to the work covered by this SBP from any source outside of
the United States, Boeing shall be entitled, to the exclusion of all others, to
all industrial benefits and other “offset” credits which may result from such
solicitations, procurements or offers to procure.  Seller shall take any
commercially reasonable actions that may be required on its part to assure that
Boeing receives such credits.  Seller shall document on SBP Attachment 12 all
offers to contract and executed contracts with such subcontractors including the
dollars contracted.  Seller shall provide to Boeing an updated copy of SBP
Attachment 12 for the six-month periods ending June 30 and December 31 of each
year.  The reports shall be submitted on the next 1st of August and the 1st of
February respectively.  If Seller is directed by Boeing to subcontract any part
of its Product(s) to a country in which Boeing has an offset obligation, and
Seller anticipates an increase to the Price of the Product(s) as a result of
such direction, Seller shall notify Boeing in writing within thirty (30) days of
such direction.  If there is a cost or schedule impact, Boeing shall respond
within thirty (30) days on whether Seller is to proceed.  In such cases if
Boeing directs Seller to proceed and there is a resulting increase to the Price
of the Product(s), then the Parties will mutually agree to an equitable
adjustment in Price.  Attachment 12, Section 2 lists obligations in place at
contract signing.

 

This SBP Section 12.12.2 applies in lieu of GTA Section 36.0.

 

12.13                 SUPPLY CHAIN INTEGRATION

 

12.13.1                               Supplier Banked Material (SBM) or Boeing
Provided Details (BPD)

 

Material, including but not limited to raw material, standards, detail
components and assemblies, furnished to Seller by Boeing (“Boeing Furnished
Material”) shall be administered in accordance with a Bonded Stores Agreement.

 

Boeing Provided Details (including raw material, standards, detail components
and assemblies) to Seller’s statement of work are listed in Attachment 16 with
their associated purchase price and will be updated by Boeing periodically to
reflect Boeing current Price.

 

Seller shall provide Boeing with required on-dock dates for all such material
and BPD.  Seller’s notice shall provide Boeing with sufficient time to acquire
the material.  If any parts will be supplied by Boeing then they will be
identified in Attachment 16.

 

44

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.13.1.1                                             ATA Stringers

 

Pricing for ATA Stringer parts as noted in Attachment 16 are [*****] priced from
[*****] through [*****].  If airplane rates decrease to lower than [*****] APM
for the combined 737 and 767 Programs deliveries, ATA Stringer prices will
increase up to [*****] as defined by Boeing.

 

If airplane rates decrease to lower than [*****] APM for the combined 737 and
767 Programs deliveries, ATA Stringer prices will increase by up to an
additional [*****] as defined by Boeing, for a total increase up to [*****] to
the negotiated [*****] price.  Boeing and Spirit will mutually agree on the
effective date of the price increase.

 

The parties mutually agree that equitable compensation may be recovered for
[*****].

 

Boeing is responsible for all [*****] costs associated with Boeing Airplane
Program changes including derivatives and Boeing initiated production changes
that lead to new [*****].

 

Spirit is responsible for all Non-recurring and Recurring costs associated with
Spirit dictated changes, including part numbers or configurations generated to
support Spirit unique requirements, those not dictated by Boeing, e.g.,
modification work, rejections or any SP (special part).  One time non-recurring
lot charge of [*****] will apply to each Spirit SP.  Non-recurring tooling costs
associated with SP will be included in the SP recurring price.

 

Boeing is not liable for costs incurred by Spirit as a result of Boeing MRB
actions related to BPD ATA Stringers or Spirit rejections of Boeing produced BPD
ATA Stringers.

 

12.13.2                               Boeing Raw Material Strategy

 

During the term of this SBP, Seller shall procure from Boeing (or its designated
service provider who will act on behalf of Boeing) all raw material of the
commodity type specified on the SBP Attachment entitled “Commodity Listing and
Terms of Sale” (SBP Attachment 21) necessary to support any Order issued
pursuant to this SBP.  From time to time, Boeing may amend the SBP Attachment
entitled “Commodity Listing and Terms of Sale” by adding or deleting commodity
types.  Any such amendment, or revisions to the raw material pricing, shall be
subject to adjustment under SBP Section 7.0, provided that Seller shall take no
action to terminate its existing supply agreements when such termination would
result in an assertion for an adjustment until the Seller has received approval
from Boeing.  The provision of any raw material by Boeing to Seller shall be
according to Boeing’s standard terms of sale, the text of which is included in
the SBP Attachment entitled “Commodity Listing and Terms of Sale.”  Boeing shall
advise Seller of any designated service provider to be used at the

 

45

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

time the Order is issued.  Upon request by Boeing, Seller must provide to Boeing
documentation (e.g., packing slips, invoices) showing Seller’s full compliance
with the obligations under this SBP Section.  If requested by Boeing or its
designated service provider, Seller will provide an annual forecast of demand
for the applicable commodity.  If Seller reasonably believes that Boeing or its
designated service provider cannot support Seller requirements to fulfill an
Order issued pursuant to this SBP, then Seller shall have the right to procure
raw materials from other sources and shall notify Boeing prior to such
procurement.  The provisions of this Section 12.13.2 will only apply to that
portion of Seller contracts that support Boeing Statement of Work.

 

12.13.3                               Third Party Pricing

 

Boeing may at any time identify products within Seller’s Products, for which
Boeing has established a contract that Seller may purchase directly from
Boeing’s subcontractor under the terms of Boeing’s subcontract (“Third Party
Price Contract”).  Pricing for products under a Third Party Price Contract is
only available for products listed in this SBP.  Seller is free to negotiate and
enter into contracts at lower prices or on better terms, with this subcontractor
or another company.  Seller to notify Boeing of any cost reductions resulting
from use of Third Party Price Contracts.  Seller shall apply [*****] of the
savings achieved through the use of these Boeing Third Party Price Contracts
towards Price reductions on the applicable Boeing Products.

 

12.13.3.1                                             Toray Raw Material

 

During the term of this SBP, Spirit’s material purchases from Toray to support
any requirements for products listed in Attachment 1 of the SBP shall be
applicable to the terms of Section 12.13.3 Third Party Pricing.  The Third Party
Pricing reimbursement will be based on the difference between the [*****] base
(Attachment 1 prices are determined using this value) and [*****].

 

Methodology:

 

1)                                     Each year, in February, Boeing and Spirit
will agree on the total airplane deliveries for the prior 12-month period for
each minor model.

 

2)                                     Boeing will use the agreed-to Material
Buy weights (to be updated every [*****]) and the total airplane deliveries to
determine the total Toray material purchases by Spirit for the year.

 

3)                                     The Third Party Pricing reimbursement
will be calculated using the Toray Reimbursement formula.

 

Toray Reimbursement formula:

 

46

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

The formula to be used in the calculation of the Toray Third Party Pricing
reimbursement is:

 

[*****]

 

P is calculated for the [*****] period, and for the [*****] period, each year,
due to two Quantity Based Discount factors in each calendar year.

 

 

 

Fly Weight

 

Buy Weight

[*****]

 

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

[*****]

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

12.13.4                               Obligation to Accept Assignment of
Contracts

 

If Boeing has a contract(s) with a third party supplier that is primarily
related to Seller and the contract was not assigned to Seller as of the date of
this SBP and Boeing later determines that it has residual requirements or
obligations for goods or services that 1) Boeing had previously obtained from
the third party supplier prior to such date; 2) are still used in the Products
provided by Seller under the SBP; and 3) that Seller no longer obtains from the
third party supplier, Boeing can require Seller to accept an assignment of the
contract(s) up through the current term of each contract or contracts in order
for Seller to satisfy the residual requirements obligations.

 

12.14                 Reserved

 

12.15                 LIFE CYCLE PRODUCT TEAM

 

12.15.1                               Purpose

 

In the event Boeing uses Life Cycle Product Teams LCPT (or similar teams),
personnel located at Boeing’s facilities in accordance with this SBP will
conduct

 

47

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

their respective activities concurrently in a team environment to assist Boeing
in developing firm configuration and product development definition and meeting
Program requirements which includes improving producibility, reliability and
maintainability of the Program Airplane.  Notwithstanding Seller’s participation
in the LCPT, Boeing shall have the right to make any and all determinations with
respect to airplane performance and product strategy and the design of the
Program Airplane and any Derivative.

 

12.15.1.1                                             Qualifications

 

Boeing shall have the right to review the qualifications of all personnel
proposed by Seller for assignment to the LCPT or similar teams.  Seller shall
forward professional resumes of such personnel to Boeing for review and approval
not to be unreasonably withheld or delayed prior to assignment of such
personnel.

 

12.15.2                               Work Schedule

 

Except for sickness and other unavoidable absence, all personnel assigned to the
LCPT by Seller pursuant to this SBP Section 12.15, shall be available during the
customary work shift at the place designated by Boeing eight (8) working hours
per day, Monday through Friday (except for identified Boeing holidays and such
vacation periods as Boeing may reasonably permit) and shall work all overtime
hours as Boeing may reasonably request.

 

12.15.3                               Equipment and Supplies

 

Boeing shall furnish certain office equipment (e.g. desks, telephones, network
access) and office supplies to Seller’s LCPT personnel.  Boeing will not provide
personal property (such as computing equipment, software or drafting equipment
and calculators) necessary for the performance by Seller’s LCPT personnel. 
Seller shall provide all computing equipment and software required to support
its LCPT personnel while located at Boeing’s facilities.

 

Boeing shall not be responsible for loss or damage to such personal property.

 

12.15.4                               Employment Status

 

Seller’s LCPT personnel shall at all times remain employees of Seller and not
employees of Boeing.  Seller shall be responsible for all wages, salaries and
other amounts due Seller’s LCPT personnel and shall be responsible for all
reports, requirements and obligations respecting them under local, state or
federal laws of the United States, or the laws of any foreign country, including
but not limited to social security, income tax, unemployment compensation,
workers’ compensation and any other local, state or federal taxes of the United
States or the taxes of any foreign country.

 

48

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.15.5                               Team Leader

 

Seller shall designate one of its LCPT personnel “Team Leader.”  Administrative
matters between Boeing and Seller arising during the performance of this SBP
shall be managed by the Team Leader.

 

12.15.6                               Discipline

 

Discipline of Seller’s LCPT personnel shall be Seller’s responsibility.  While
on Boeing premises, Seller’s LCPT personnel shall obey all Boeing rules.  While
on Seller premises, Boeing’s LCPT personnel shall obey all Seller rules.

 

12.15.7                               Removal of Personnel

 

Upon receipt of a written request from Boeing for the replacement of any person
assigned to the LCPT by Seller pursuant to this SBP Section 12.15, Seller shall
remove such person from the LCPT.  As soon thereafter as reasonably possible,
Seller shall promptly furnish a satisfactory replacement or alternate
arrangement.

 

12.16                 INCREMENTAL RELEASE

 

Seller shall develop production plans and schedules for Production Articles
based on SBP Attachment 14 and applicable Orders.  These production plans and
schedules will include plans for the purchase of material and the fabrication
and assembly of Production Articles in accordance with Seller policy.  Seller
shall purchase material, standards and purchased parts and authorize fabrication
and assembly of Production Articles in accordance with Schedules and lead times
as specified in Attachment 6.

 

Seller-proposed and Boeing-approved costs associated with Schedules will be
addressed pursuant to GTA Sections 12.3, 15.0, 16.0 and 25.2, provided the
procedural requirements of those GTA sections are met.

 

12.17                 PARTICIPATION

 

12.17.1                               Other Boeing Entities

 

Seller agrees that any Boeing division or Boeing subsidiary (“Boeing Entity”)
not specifically included in this SBP may, by issuing a purchase order, work
order, or other release document, place orders under this SBP during the term
hereof or any written extension thereof, under the terms, conditions and pricing
specified by this SBP.  Seller agrees that the prices set forth herein may be
disclosed by Boeing on a confidential basis to Boeing entities wishing to invoke
this SBP Section 17.1.  Seller shall notify the Boeing Procurement
Representative named in SBP Section 9.0 of Boeing Entities not specifically
referenced herein who frequently use this SBP.

 

49

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.17.2                               RESERVED

 

12.17.3                               RESERVED

 

12.17.4                               Notification of Contract

 

In the event a purchaser known by Seller to be a Boeing Entity places an order
for supplies or services covered by this SBP but fails to reference this SBP or
otherwise seek the prices established by this SBP, Seller shall notify such
purchaser of the existence of this SBP and the prices established hereunder and
shall offer such prices to such purchaser.

 

12.18                 RESERVED

 

12.19                 Surplus Products

 

12.19.1                               Return of Surplus Products

 

Boeing shall be entitled to return to Seller, at Boeing’s expense, any Product
that has been delivered to Boeing in accordance with this SBP and that is
surplus to Boeing’s then current requirements (including without limitation, any
Products returned to Boeing by any Customer); provided that (i) any such Product
may only be returned to Seller if agreed by Seller, and such agreement shall not
be unreasonably withheld, and (ii) such Product is in a current production
configuration or can be, in Boeing’s determination, economically changed to such
a configuration.  On receipt of any such Product, Seller shall credit Boeing’s
account with [*****] or an amount to be negotiated on a case by case basis,
[*****] as set forth in SBP Attachment 7 “Indentured Parts Price List and Spare
Part Pricing.”  If instructed by Boeing, Seller shall rework any such returned
Product to put such Product in a current configuration.  Such rework shall be
considered Miscellaneous Work and shall be priced in accordance with SBP
Attachment 7 “Indentured Priced Parts List and POA’s” or as may be otherwise
mutually agreed between the Parties.

 

12.19.2                               Substitution of Surplus Products

 

In its sole discretion, Boeing may, upon providing written notice to Seller at
least four (4) months prior to the scheduled delivery date for any Production
Article, elect to use any Product in inventory or any Product returned to Boeing
by any Customer in the place of such Production Article.  Boeing’s notice shall
include the cumulative line number of the Program Airplane or Derivative on
which Boeing intends to incorporate such Product.  Seller shall not deliver such
Production Article to Boeing and shall not invoice Boeing for the Price of such
undelivered Production Article.

 

50

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

13.0                        ORDER OF PRECEDENCE

 

In the event of a conflict or inconsistency between any of the terms of the
following documents, the following order of precedence shall control:

 

A.                                    These Special Business Provisions (“SBP”)
including attachments excluding all documents listed below, then

 

B.                                    General Terms Agreement (“GTA”) (excluding
all documents listed elsewhere on this listing), then

 

C.                                    Purchase contract, if any, then

 

D.                                    Order (excluding all documents listed
elsewhere on this listing), then

 

E.                                     D6-83323, Engineering Delegation Levels
and Responsibility, Accountability and Authority (RAA) Descriptions for Specific
Components on 737, 767, 747 and 777 Aircraft

 

F.                                      D6-83267-2, BCA Engineering Requirements
for Mid-Western Aircraft Systems, Incorporated — Divestiture of the
Wichita/Tulsa Division

 

G.                                    Engineering Drawing by Part Number and, if
applicable, Supplier Specification Plan (SSP) then

 

H.                                   All documents incorporated by reference in
SBP Section 12.1 “Supporting Documentation”, List of Certain Documents, and
16.0, Product Support and Assurance, of this SBP, then

 

I.                                        Electronic Access Agreement, then

 

J.                                        Administrative Agreement, if any, then

 

K.                                   Any other Boeing generated exhibits,
attachments, forms, flysheets, codes or documents that the Parties agree shall
be part of this SBP, then lastly

 

L.                                     Any Seller generated documents that the
Parties agree shall be part of this SBP.

 

In resolving any such conflicts or inconsistencies, these documents shall be
read as a whole and in a manner most likely to accomplish their purposes.

 

Either party shall promptly report to the other party in writing any
inconsistencies in these documents, even if the inconsistency is resolvable
using the above rules.

 

51

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

14.0                        RESERVED

 

15.0                        APPLICABLE LAW

 

This contract shall be governed by the laws of the State of Washington No
consideration shall be given to Washington’s conflict of law rules.  This
contract excludes the application of the 1980 United Nations Convention on
Contracts for the International Sale of Goods.  Boeing and Seller hereby
irrevocably consent to and submit themselves exclusively to the jurisdiction of
the applicable courts of King County, Washington and the federal courts of
Washington State for the purpose of any suit, action or other judicial
proceeding arising out of or connected with any Order or the performance or
subject matter thereof.  Boeing and Seller hereby waive and agree not to assert
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that (a) Boeing and Seller are not personally subject to
the jurisdiction of the above-named courts, (b) the suit, action or proceeding
is brought in an inconvenient forum or (c) the venue of the suit, action or
proceeding is improper.

 

16.0                        PRODUCT SUPPORT AND ASSURANCE

 

16.1                        Warranty

 

Seller acknowledges that Boeing and Customers must be able to rely on each
Product performing as specified and that Seller will provide all required
support pursuant to the PSAD.  Accordingly, the following provisions, including
documents, if any, set forth below are incorporated herein and made a part
hereof:

 

16.1.1                                      Product Support and Assurance
Document (PSAD) D6-83315

 

Boeing may choose initially not to extend the Seller’s full warranty of Product
to Customers.  This action shall in no way relieve Seller of any obligation set
forth in the warranty documents listed above.  Boeing, at its sole discretion,
may extend Seller’s full warranty of Product to its Customers at any time.
Furthermore, Seller agrees to support the Product as long as any aircraft using
or supported by the Product remains in service.

 

17.0                        ADMINISTRATIVE MATTERS

 

17.1                        Administrative Authority

 

For all matters requiring the approval or consent of either Party, such approval
or consent shall be requested in writing and is not effective until given in
writing by a person authorized to do so in the Administrative Agreement.  With
respect to Boeing, authority to grant approval or consent is limited to Boeing’s
Procurement Representative as provided in the Administrative Agreement.

 

52

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

17.2                        Administrative Agreement

 

An Administrative Agreement is used for administrative matters not specifically
addressed elsewhere and sets forth certain obligations of the Parties relating
to the administration of the SBP, GTA and each Order.  The Administrative
Agreement is identified and incorporated in SBP Section 12.1 “Supporting
Documentation”.

 

18.0                        OBLIGATION TO PURCHASE AND SELL

 

Boeing and Seller agree that in consideration of the prices set forth in
Attachment 1, Seller shall sell and deliver to Boeing and Boeing shall purchase
from Seller all of Boeing’s requirements for Products as set forth in SBP
Section 3.0 and corresponding Products as required for Derivatives which shall
be added to Attachment 1 during the period of performance for this SBP.  Such
Products shall be shipped at any scheduled rate of delivery in accordance with
the terms of delivery as determined by Boeing, and Seller shall sell to Boeing
and Boeing shall purchase exclusively from Seller Boeing’s requirements of such
Products during the term of this SBP, Provided that, without limitation on
Boeing’s right to determine its requirements, Boeing shall not be obligated to
issue an Order for any given Product and shall be relieved of its exclusivity
obligations for that Product to the extent that Boeing has the right to cancel
as provided in GTA Section 13.2.A.

 

18.1                        Replacements

 

This Agreement contains no obligation for either Party relating to Replacement
Aircraft.

 

19.0                        STRATEGIC ALIGNMENT / SUBCONTRACTING

 

With the exclusion of major end items as set forth in Attachment 1, Boeing may
assign this SBP or any Order, in whole or in part, to a third party who is under
an obligation to supply Boeing with components, kits, assemblies or systems that
require the Seller’s Product; Provided that such assignment shall not relieve
Boeing of its obligations under this SBP or any Order.  Seller may subcontract
its obligations hereunder to a third party, subject to the terms of this SBP and
provided that such subcontracting shall not relieve Seller of its obligations
under this SBP or any Order.

 

20.0                        OWNERSHIP OF INTELLECTUAL PROPERTY

 

20.1                        Technical Work Product

 

53

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

All technical work product, including to the extent protectible by ownership
rights, but not limited to, ideas, information, data, documents, drawings,
software, software documentation, software tools, designs, specifications, and
processes produced by or for Seller, either alone or with others, in the course
of or as a result of any work performed by or for Seller pursuant to this SBP
will be the exclusive property of Boeing and be delivered to Boeing promptly
upon request.

 

20.2                        Inventions and Patents

 

20.2.1 Subject to the provisions of paragraph 20.2.3, all inventions conceived
by or for Seller on or after the effective date of this SBP, either alone or
with others, in the course of or as a result of any work performed by or for
Seller pursuant to this SBP shall be owned by Seller, and any patents claiming
such inventions (both domestic and foreign), will be the exclusive property of
Seller.  Nothing in this paragraph 20.2.1 shall abridge or modify Boeing’s
rights under 35 USC secs. 102 or 103 to inventions independently developed by or
for Boeing on or after the effective date of this SBP.

 

20.2.2 Seller shall (i) use commercially reasonable efforts to promptly disclose
to Boeing in written detail all inventions disclosed to Seller which were
conceived prior to the effective date of this SBP (“Boeing Inventions”) and
(ii) shall, at Boeing’s sole cost and expense, execute all papers, cooperate
with Boeing, and perform all acts, reasonably requested by Boeing to assist
Boeing in connection with the filing, prosecution, maintenance, or assignment of
patents and patent applications claiming such Boeing Inventions.

 

20.2.3 Notwithstanding anything to the contrary in this SBP, all inventions
conceived, developed, or first reduced to practice by or for Seller, either
alone or with others, in the course of or as a result of any work performed by
or for Seller, pursuant to this SBP (“SBP Inventions”) that Boeing reasonably
believes are applicable to, developed for, incorporated in or to be incorporated
in the 787 (“SBP 787 Inventions”), and any patents claiming such inventions
(both domestic and foreign) will, subject to paragraph 20.2.3 (b) below, be the
exclusive property of Boeing.  Seller will promptly disclose all SBP Inventions
to Boeing in written detail.  Boeing shall have 90 days in which to inform
Seller in writing whether Boeing reasonably believes such SBP Inventions are SBP
787 Inventions, and further, which SBP 787 Inventions Boeing wishes to pursue
patent protection on the SBP 787 Inventions.

 

(a)                                 In the event Boeing elects to pursue patent
protection on the SBP 787 Inventions, Boeing shall bear the entire cost and
expense and Seller shall execute all papers, cooperate with Boeing and perform
all acts, reasonably requested by Boeing to assist Boeing in connection with the
filing, prosecution, maintenance, or assignment of related patents or patent
applications on behalf of Boeing.

 

54

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

(b)                                 In the event Boeing elects not to pursue
patent protection on the SBP 787 Inventions, Seller shall have a period of 12
calendar months, commencing upon receipt of Boeing’s notice to not pursue patent
protection, in which to file a formal patent application under 35 USC sec.
111(a) or a formal application under the Patent Cooperation Treaty or, subject
to the following sentence, a provisional patent application under 35 USc secs.
111(b) or 119(e) or other similar provisional filing permitted by other
sovereigns.  The filing of a provisional patent application or other similar
provisional filing shall not qualify as the filing of a formal patent
application for purposes of this subsection (b) unless Seller files a formal
patent application within twelve (12) months after the filing of the provisional
patent application.  In any event, Seller shall, prior to the date on which any
such provisional patent application would be published, either abandon or file a
formal patent application with respect to any provisional patent application. 
Seller shall bear the entire cost and expense of filing, prosecuting and
maintaining any patents and patent applications so filed.

 

(c)                                  In the event Seller fails to file a formal
patent application or abandons a patent application in the manner described in
sub paragraph (b) above and Boeing has also elected not to pursue patent
protection on said SBP 787 Inventions as described in subparagraph (a) above,
the subject matter of said SBP 787 Inventions shall be held as a trade secret
and shall be the sole and exclusive property of Boeing.

 

20.3                        Works of Authorship and Copyrights

 

All works of authorship (including, but not limited to, documents, drawings,
software, software documentation, software tools, photographs, video tapes,
sound recordings and images) created by or for Seller, either alone or with
others, in the course of or as a result of any work performed by or for Seller
pursuant to this SBP, together with all copyrights subsisting therein, will be
the sole property of Boeing. To the extent permitted under United States
copyright law, all such works will be works made for hire, with the copyrights
therein vesting in Boeing.  The copyrights in all other such works, including
all of the exclusive rights therein, will be promptly transferred and formally
assigned free of charge to Boeing.

 

20.4                        Pre-Existing Inventions and Works of Authorship

 

55

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Seller grants to Boeing, with the right of Boeing to sublicense the same to
Boeing’s subcontractors, suppliers, and customers in connection with Products or
work being performed for Boeing, an irrevocable nonexclusive, paid-up, worldwide
license under any patents, copyrights, industrial designs and mask works
(whether domestic or foreign) owned or controlled by Seller at any time and
existing prior to or during the term of this SBP, but only to the extent that
such patents or copyrights would otherwise interfere with Boeing’s or Boeing’s
subcontractors’, suppliers’, or customers’ use or enjoyment of Products or the
work product, inventions, or works of authorship belonging to Boeing under this
SBP.

 

21.0                        SOFTWARE PROPRIETARY INFORMATION RIGHTS

 

Seller hereby grants to Boeing a perpetual, nonexclusive, paid-up, worldwide
license to reproduce, distribute copies of, perform publicly, display publicly,
and make Seller intended derivative works from software included in or provided
with or for Products (Software) and related information and materials (Software
Documentation) as reasonably required by Boeing in connection with (1) the
testing, certification, use, sale, or support of a Product, or the manufacture,
testing, certification, use, sale, or support of any aircraft including and/or
utilizing a Product, or (2) the design or acquisition of hardware or software
intended to interface with Software.  The license granted to Boeing under this
SBP Section 21.0, also includes the right to grant sublicenses to Customers as
reasonably required in connection with Customers’ operation, maintenance,
overhaul, and modification of any aircraft including and/or utilizing Software. 
All copies and Seller intended derivative works made pursuant to the foregoing
license or any sublicense to a Customer will automatically become, subject to
the foregoing license, the property of Boeing or Customer, and Boeing agrees to
preserve Seller’s copyright notice thereon to the extent that such a notice was
included with the original Software and/or Software Documentation.  Seller
acknowledges that Boeing is the owner of all tangible copies of Software and
Software Documentation provided to or made by Boeing or Customers pursuant to
this SBP, and Seller hereby authorizes Boeing and Customers to dispose of, and
to authorize the disposal of, the possession of any and all such copies by
rental, lease, or lending, or by any other act or practice in the nature of
rental, lease, or lending.

 

22.0                        INFRINGEMENT

 

Each Party will indemnify, defend, and hold harmless the other Party from all
claims, suits, actions, awards (including, but not limited to, awards based on
intentional infringement of patents known at the time of such infringement,
exceeding actual damages, and/or including attorneys’ fees and/or costs),
liabilities, damages, costs and attorneys’ fees related to the actual or alleged
infringement of any United States or foreign intellectual property right
(including, but not limited to, any right in a patent, copyright, industrial
design or semiconductor mask work, or based on misappropriation or wrongful use
of information or documents) and arising out of the use of the indemnifying
Party’s

 

56

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Proprietary Information and Materials in connection with the manufacture, sale
or use of Products by the other Party or by Boeing’s Customers.  Each Party will
duly notify the other Party of any such claim, suit or action in respect of
which the notifying Party may be obligated to provide indemnification under this
SBP Section 22.0; and the indemnifying Party will, at its own expense, fully
defend such claim, suit or action on behalf of the indemnified Party and, if
applicable, Boeing’s Customers.  Neither Party shall have any obligation under
this SBP Section 22.0 with regard to any infringement arising from:  (i) such
Party’s compliance with formal specifications issued by the other Party where
infringement could not be avoided in complying with such specifications or
(ii) use or sale of Products in combination with other items when such
infringement would not have occurred from the use or sale of those Products
solely for the purpose for which they were designed or sold by such Party.  For
purposes of this SBP Section 22.0 only, the term “Customer” shall not include
the United States government; and the term “Party” shall include Boeing or
Seller, as applicable, its subsidiaries and all officers, agents and employees
of Boeing or Seller, as applicable, or any of its subsidiaries.

 

23.0                        DIGITIZATION OF PROPRIETARY INFORMATION AND
MATERIALS

 

Seller grants to Boeing a license under Seller’s copyrights for the purpose of
converting Seller’s Proprietary Information and Materials to a digital format
(“Digital Materials”) and making such Digital Materials available to its
employees for company internal use through a computer data base system solely in
connection with the use of the Products as permitted by Boeing’s license rights
in the underlying Seller Proprietary Information and Materials.  Except as
otherwise specifically agreed to in writing by the Parties, said license set
forth hereunder shall survive termination or cancellation of this SBP relative
to Digital Materials included in Boeing’s computer data base system prior to
receipt of such notice of termination or cancellation.

 

24.0                        CONFIGURATION CONTROL

 

Seller agrees not to make any change in materials or design details which would
affect the Product or any component part thereof except as may be provided for
in SBP Attachment 4 without prior written approval, not to be unreasonably
withheld or delayed, of Boeing.  If such approval is granted, all part numbers
and the originals of all drawings and data shall be revised accordingly.  Seller
will use commercially reasonable efforts to place the above requirement in all
its subcontracts for supplier identified purchased equipment which it enters
into after the date hereof, whether such equipment is supplied to Seller as an
end item or as a component part of an end item.

 

25.0                        Reserved

 

57

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

26.0                        ON-SITE SUPPORT

 

26.1                        Indemnification Negligence of Seller or
subcontractor

 

Seller shall indemnify and hold harmless Boeing, its subsidiaries, and their
directors, officers, employees, and agents from and against all actions, causes
of action, liabilities, claims, suits, judgments, liens, awards, and damages, of
any kind and nature whatsoever for property damage, personal injury, or death
(including without limitation injury to or death of employees of Seller or any
subcontractor thereof) and expenses, costs of litigation and counsel fees
related thereto or arising out of or in any way related to this Agreement t, the
performance thereof by Seller or any subcontractor thereof, including without
limitation the provision of services, personnel, facilities, equipment, support,
supervision, or review which occurs while Seller’s employees are on premises
owned or controlled by Boeing.  The foregoing indemnity shall apply only to the
extent of the negligence of Seller, any subcontractor thereof, or their
respective employees.  In no event shall Seller’s obligations hereunder be
limited to the extent of any insurance available to or provided by the Seller or
any subcontractor thereof.  Seller expressly waives any immunity under
industrial insurance, whether arising out of statute or source, to the extent of
the indemnity set forth in this paragraph.

 

Boeing shall indemnify and hold harmless Seller, its subsidiaries, and their
directors, officers, employees, and agents from and against all actions, causes
of action, liabilities, claims, suits, judgments, liens, awards, and damages, of
any kind and nature whatsoever for property damage, personal injury, or death
(including without limitation injury to or death of employees of Boeing or any
subcontractor thereof) and expenses, costs of litigation and counsel fees
related thereto or arising out of or in any way related to this Agreement, the
performance thereof by Boeing or any subcontractor thereof, including without
limitation the provision of services, personnel, facilities, equipment, support,
supervision, or review which occurs while Boeing’s employees are on premises
owned or controlled by Seller.  The foregoing indemnity shall apply only to the
extent of the negligence of Boeing, any subcontractor thereof, or their
respective employees.  In no event shall Boeing’s obligations hereunder be
limited to the extent of any insurance available to or provided by Boeing or any
subcontractor thereof.  Boeing expressly waives any immunity under industrial
insurance, whether arising out of statute or source, to the extent of the
indemnity set forth in this paragraph.

 

This SBP Section 26.1 applies in lieu of GTA Section 5.3.

 

26.2                        Commercial General Liability

 

If Seller or any subcontractor thereof will be performing work on Boeing
premises, Seller shall carry and maintain, and ensure that all subcontractors or
suppliers thereof carry and maintain, throughout the period when work is
performed and until final acceptance by Boeing, Commercial General Liability
insurance with available limits of not less than One Million Dollars
($1,000,000) per occurrence for bodily injury and property damage combined.

 

58

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

26.3                        Automobile Liability

 

If licensed vehicles will be used in connection with the performance of the
work, Seller shall carry and maintain, and ensure that any subcontractor thereof
who uses a licensed vehicle in connection with the performance of the work
carries and maintains, throughout the period when work is performed and until
final acceptance by Boeing, Business Automobile Liability insurance covering all
vehicles, whether owned, hired, rented, borrowed, or otherwise, with available
limits of not less than One Million Dollars ($1,000,000) per occurrence combined
single limit for bodily injury and property damage.

 

26.4                        Workers’ Compensation

 

Throughout the period when work is performed and until final acceptance by
Boeing, Seller shall, and ensure that any subcontractor thereof shall, cover or
maintain insurance in accordance with the applicable laws relating to Workers’
Compensation with respect to all of their respective employees working on or
about Boeing premises.  If Boeing is required by any applicable law to pay any
Workers’ Compensation premiums with respect to an employee of Seller or any
subcontractor, Seller shall reimburse Boeing for such payment.  Notwithstanding
such insurance requirement above, in this SBP section 26.4 Seller shall be
allowed to self insure; in compliance with applicable state law.

 

26.5                        Certificates of Insurance

 

Prior to commencement of the work Seller shall provide for Boeing review and
approval, not to be unreasonable withheld or delayed.  Certificates of Insurance
reflecting full compliance with the requirements set forth in SBP Section 26.2
“Commercial General Liability”, SBP Section 26.3 “Automobile Liability” and, SBP
Section 26.3 “Workers’ Compensation”.  Such certificates shall be kept current
and in compliance throughout the period when work is being performed and until
final acceptance by Boeing, and shall provide for thirty (30) days advance
written notice to Boeing in the event of cancellation.  Failure of Seller or any
subcontractor thereof to furnish Certificates of Insurance, or to procure and
maintain the insurance required herein or failure of Boeing to request such
certificates, endorsements or other proof of coverage shall not constitute a
waiver of the respective Seller’s or subcontractor’s obligations hereunder.

 

26.6                        Self-Assumption

 

Any self-insured retention, deductibles, and exclusions in coverage in the
policies required under this Section 26.0 shall be assumed by, for the account
of, and at the sole risk of Seller or the subcontractor, which provides the
insurance, and to the extent applicable shall be paid by such Seller or
subcontractor.  In no event shall the liability of Seller or any subcontractor
thereof be limited to the extent of any of the minimum limits of insurance
required herein.

 

59

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

26.7                        Protection of Property

 

Seller assumes, and shall ensure that all subcontractors or suppliers thereof
and their respective employees assume, the risk of loss or destruction of or
damage to any property of such Parties whether owned, hired, rented, borrowed,
or otherwise.  Seller waives, and shall ensure that any subcontractor thereof
and their respective employees waive, all rights of recovery against Boeing, its
subsidiaries, and their respective directors, officers, employees and agents for
any such loss or destruction of or damage to any property of Seller, any
subcontractor, or their respective employees, other than for any such loss,
destruction or damage resulting from the negligence or willful misconduct of
Boeing, any of its subsidiaries, or any of their respective directors, officers,
employees or agents.

 

At all times Seller shall, and ensure that any subcontractor thereof shall, use
suitable precautions to prevent damage to Boeing property.  If any such property
is damaged by the fault, negligence, or willful misconduct of Seller or any
subcontractor thereof, Seller shall, at no cost to Boeing, promptly and
equitably reimburse Boeing for such damage or repair or otherwise make good such
property to Boeing’s satisfaction.  If Seller fails to do so, Boeing may do so
and recover from Seller the cost thereof.

 

26.8                        Compliance with Boeing Site Requirements

 

In the event the Seller or Seller’s Subcontractor(s) performs any aspect of an
applicable GTA, SBP or Order on property owned, operated, leased, or controlled
by Boeing (hereinafter “On-Site Work”), Seller agrees to comply with Boeing’s
environmental, safety and health requirements.  These are the same provisions
with which Boeing employees must comply.  In the event Boeing or Boeing’s
subcontractor(s) performs any aspect of an applicable GTA, SBP or Order on
property owned, operated, leased, or controlled by Seller, Boeing agrees to
comply with Seller’s environmental, safety and health requirements.  These are
the same provisions with which Seller’s employees must comply.

 

27.0                        Reserved

 

28.0                        DELIVERY - TITLE AND RISK OF LOSS

 

28.1                        Title and Risk of Loss

 

Without diminishing the obligations of Seller under this SBP, title to and risk
of any loss of, or damage to, all Products (except for Tooling) shall pass from
Seller to Boeing upon delivery as set forth in SBP Section 3.4.2 (Delivery Point
and Schedule), except for loss or damage to the extent resulting from Seller’s
fault, negligence, willful misconduct or failure to comply with the material
terms of this SBP.  Passing of title on delivery shall not constitute final
acceptance of such Products by Boeing.

 

60

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Notwithstanding the provisions of this SBP Section 28.1, and without diminishing
Seller’s obligations under this SBP, risk of any loss of, or damage to, all
Existing Tooling and New Tooling (except for Common-Use Tooling) shall pass from
Seller to Boeing upon delivery as set forth in Section 3.4.2 (Delivery Point and
Schedule), except for loss or damage to the extent resulting from Seller’s fault
or negligence or failure to comply with the terms of this SBP.

 

29.0                        Reserved

 

30.0                        CUSTOMER CONTACT

 

Boeing is responsible for all contact with Customers regarding the Program,
Program Airplanes and Derivatives and any other Boeing model aircraft programs. 
Seller shall not make any contact with actual or potential Customers on the
subject of the Program, Program Airplanes or Derivatives without Boeing’s prior
written consent, not to be unreasonable withheld or delayed; and Seller shall
respond to any inquiry from actual or potential Customers regarding the Program,
Program Airplanes or Derivatives by requesting that the inquiry be directed to
Boeing.  Seller shall, concurrently with such response, advise Boeing of such
inquiry.

 

31.0                        Reserved

 

31.1                        Interest on Overdue Amounts

 

If Seller or Boeing shall fail to pay when and as due any amount payable
hereunder, such amount shall bear interest payable on demand, at the per annum
rate announced by Citibank, New York, New York, as its prime rate on the last
working day of the month in which such amount becomes due.

 

32.0                        SURVIVAL

 

Without limiting any other survival provision contained herein and
notwithstanding any other provision of this SBP or the GTA to the contrary, the
representations, covenants, agreements and obligations of the Parties set forth
in GTA Section 12.3 “Seller’s Claim”, GTA Section 16.0 “Termination or Wrongful
Cancellation”, GTA Section 18.0 “Responsibility for Property”, GTA Section 20.0
“Proprietary Information and Items”, GTA Section 24.0 “Boeing’s Rights in
Seller’s Patents, Copyrights, Trade Secrets and Tooling”, GTA Section 29.0
“Non-Waiver/Partial Invalidity”, GTA Section 38.0 “Applicable Law”, GTA
Section 39.0 “Order of Precedence”, this SBP Section 32.0 “Survival”, SBP
Section 3.4.9 “Type Design and Type Certification Data Development and
Protection”, SBP Sections 3.5 “Product Support and Miscellaneous Work”, SBP
Section 13.0 “Order of Precedence”, SBP Section 15.0 “Applicable Law”, SBP
Section 16.0 “Product Support and Assurance”, SBP Section 20.0 “Intellectual
Property”, SBP Section 22.0 “Infringement”, and SBP Section 26.0 “Insurance for
On-Site Support” (if applicable), shall survive any cancellation, termination or
expiration of this SBP, any assignment of this SBP or any payment and
performance of any or all of the other obligations of the Parties hereunder. 
Termination or cancellation

 

61

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

of any part of this SBP shall not alter or affect any part of this SBP which has
not been terminated or cancelled.

 

33.0                        INVENTORY AT CONTRACT COMPLETION

 

Subsequent to Seller’s last delivery of Product(s), which contain, convey,
embody or were manufactured in accordance with or by reference to Boeing’s
Proprietary Information or Materials, including but not limited to finished
goods, work-in-process and detail components (hereafter “Inventory”) which are
in excess of Order quantity may be made available to Boeing for purchase. 
Seller may be entitled to keep such inventory for other Boeing approved
purposes.  In the event Boeing, in its sole discretion, elects not to purchase
the Inventory, Seller may keep and sell such Inventory, under the terms of its
spares supplemental license agreement with Boeing, as long as that supplemental
license agreement is in good standing.  If Seller’s spares supplemental license
agreement has been terminated or cancelled, Seller shall scrap the Inventory. 
Prior to scrapping the Inventory, Seller shall mutilate or render it unusable. 
Seller shall maintain, pursuant to their quality assurance system, records
certifying destruction of the applicable Inventory.  Said certification shall
state the method and date of mutilation and destruction of the subject
Inventory.  Boeing or applicable regulatory agencies shall have the right to
review and inspect these records at any time it deems necessary.  In the event
Seller elects to maintain the Inventory, Seller shall maintain accountability
for the Inventory and Seller shall not sell or provide the Inventory to any
third party without prior specific written authorization from Boeing.  Failure
to comply with these requirements shall be a material breach and grounds for
default pursuant to GTA Section 13.0.  Nothing in this SBP Section 33.0
prohibits Seller from making legal sales directly to the United States of
America government.

 

34.0                        SELLER ASSISTANCE

 

In accordance with GTA Section 12.2 and GTA Section 13.2 Boeing may, by written
notice to Seller, require Seller to transfer to Boeing or to Boeing’s designee
title (to the extent not previously transferred) to certain (i) Contractor-Use
Tooling, Common-Use Tooling and other Tooling, (ii) Transportation Devices,
(iii) Boeing Furnished Material, (iv) raw materials, parts, work-in-process,
incomplete or completed assemblies, and all other Products or parts thereof in
the possession or under the effective control of Seller or any of its
subcontractors, and (v) Proprietary Information of Boeing, including, without
limitation, planning data, Product Definition, Drawings and other Proprietary
Information relating to the design, production, maintenance, repair and use of
all Products and Contractor-Use Tooling and Common-Use Tooling, in the
possession or under the effective control of Seller or any of its
subcontractors, in each case free and clear of all liens, claims or other rights
of any Person.  Seller shall immediately transfer and deliver, and cause each of
its subcontractors to transfer and deliver, any or all of the aforesaid items in
accordance with any written notice or notices given hereunder by Boeing to
Seller, notwithstanding any event or circumstance whatsoever, including, without
limitation, any claim or dispute Seller may assert in connection with a
termination of this SBP or any

 

62

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

payment for any such items.  If Boeing shall require Seller to transfer and
deliver to Boeing or Boeing’s designee any of the aforesaid items, Seller shall
cooperate with and shall assist Boeing in developing and implementing plans to
transfer the production of Products and provision of services to Boeing, or to
any other Person designated by Boeing, in an expeditious and orderly manner and
will take such other steps to assist Boeing as Boeing may request in good faith,
all for the purpose of maintaining, or attempting to maintain as nearly as may
be possible, production of Program Airplanes and Derivatives in accordance with
Boeing’s schedule of delivery of Program Airplanes and Derivatives to
Customers.  Boeing will bear the reasonable costs associated with such
cooperation, assistance and other steps except following an Event of Default in
which case Seller shall bear such reasonable costs.

 

Following an Event of Default, Boeing and Seller acknowledge that the Program,
and Boeing’s ability to sell and deliver Program Airplanes and Derivatives to
Customers, will be substantially impaired if Seller delays, for any reason, its
performance under this SBP Section 34.0.  Boeing and Seller also acknowledge
that Seller’s assistance hereunder in the event of a cancellation, in whole or
in part, of this SBP will be of fundamental significance to reduce incidental,
consequential or other damages to Boeing. Consequently, Seller shall transfer
and deliver to Boeing any or all of the aforesaid items notwithstanding any
dispute or claim that Seller may have against Boeing.  Seller shall not delay
its performance under this SBP Section 34.0 by any action, including, without
limitation, any judicial or other proceeding, or by any failure to act.  Seller
hereby authorizes Boeing or its representatives to enter upon its, or any of
Seller’s subcontractors (Seller shall obtain from its subcontractors Boeing’s
right to so enter and act), premises at any time during regular business hours
upon one (1) day’s advance written notice, for the limited purpose of taking
physical possession of any or all of the aforesaid items.  At the request of
Boeing, Seller shall promptly provide to Boeing a detailed list of such items,
including the location thereof, and shall catalog, crate, package, mark and ship
such items expeditiously and in an orderly manner and otherwise in the manner
requested by Boeing, which request may specify incremental or priority shipping
of certain items. Seller shall, if instructed by Boeing, store or dispose of any
or all of the aforesaid items in any reasonable manner requested by Boeing.

 

35.0                        NONRECURRING WORK TRANSFER

 

Following an Event of Default, Program Cancellation, expiration of this SBP or
the termination of this SBP by mutual agreement of the Parties, Seller agrees to
transfer to Boeing all Nonrecurring Work relating to the affected Program, or if
this SBP is cancelled, all Non-Recurring Work set forth in SBP Section 3.3
“Nonrecurring Work”.

 

36.0                        DISPOSITION OF TOOLING

 

In the event Boeing exercises its rights under GTA Section 12.0, GTA
Section 13.0 or SBP Section 34.0, Seller shall transfer and deliver to Boeing
any and all Tooling that must be transferred and delivered pursuant to GTA
Section 12.0,

 

63

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

GTA Section 13.0 or SBP Section 34.0 free and clear of any and all liens, claims
or rights of any third party.

 

37.0                        CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM (C-TPAT)

 

C-TPAT is an initiative between business and government to protect global
commerce from terrorism and increase the efficiencies of global transportation. 
The program calls for importers, carriers and brokers to establish policies to
enhance their own security practices and those of their business partners
involved in their supply chain.  Such practices may include but are not limited
to the following:

 

Procedural Security — Procedures in place to protect against unmanifested
material being introduced into the supply chain—

 

Physical Security —Buildings constructed to resist intrusion, perimeter fences,
locking devices, and adequate lighting;

 

Access Controls —Positive identification of all employees, visitors and
suppliers;

 

Personnel Security —Employment screening, background checks and application
verifications;

 

Education and Training Awareness —Security awareness training, incentives for
participation in security controls.

 

Seller agrees to work with Boeing and appropriate industry and governmental
agencies, as necessary, to develop and implement policies and procedures
consistent with the C-TPAT initiative to ensure the safe and secure transport of
Products under this SBP.

 

38.0                        ENVIRONMENTAL MANAGEMENT SYSTEMS AND HEALTH AND
SAFETY MANAGEMENT SYSTEMS

 

Seller shall implement an environmental management system (“EMS”) and health and
safety management system (“HSMS”) with respect to its performance under this
SBP; and insert, in any of its subcontractor and supplier contracts for
performance of Seller’s obligations under this SBP, provisions substantially
similar to this SBP Section 38.0 and GTA Section 21.0 (Compliance with Laws).

 

39.0                        RESTRICTIONS ON LOBBYING

 

39.1                        Applicability

 

SBP Section 39.0 applies to all Sellers, domestic and foreign if:
Seller’s Product is sold by Boeing, individually or incorporated into another
product such as an Aircraft, to a Customer who finances the purchase of the

 

64

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Product or product with a direct loan from the Export-Import Bank of the United
States (“Direct Loan”), and

 

The ship set price of the Product, combined with the ship set prices of any
other items sold to Boeing by Seller which are incorporated into the product
sold to the Customer, exceeds [*****].

 

39.2                        Certification

 

Boeing will notify Seller in writing if it believes the conditions of 39.1 are
met and the below described certificate and disclosure form are required.  If
applicable, Boeing will also identify the Aircraft being financed.

 

Upon receipt of such notice, Seller will execute an “Anti-Lobbying Certificate”
substantially in the form of Attachment 24 to this SBP and, if applicable,
Standard Form-LLL, “Disclosure Form to Report Lobbying.”  (a copy of the form
can be found at
http://www.whitehouse.gov/sites/default/files/omb/grants/sfillin.pdf)

 

Seller will provide the executed certificate to the Boeing Procurement
Representative.  Also, Seller will forward to the Boeing Procurement
Representative any originals of the Standard Form-LLL received by Seller from
its subcontractors of any tier promptly upon Seller’s receipt.

 

39.3                        Flow Down

 

With respect to any Direct Loan, the substance of this SBP MS-65530-0016 shall
apply to all of Seller’s suppliers of any tier who supply items with a ship set
price exceeding [*****].  Seller agrees to incorporate the substance of SBP
MS-65530-0016, including this subsection 39.3, in all applicable subcontracts.

 

65

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.

 

BOEING

 

SELLER

 

 

 

THE BOEING COMPANY

Boeing Commercial Airplanes

 

Spirit AeroSystems Inc.

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

Date:

 

Date:

 

66

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS

 

WORK STATEMENT AND PRICING
(Reference SBP Sections 3.2.1, 3.3.4.1, 3.4.4, 4.1, 4.8.2, 7.2, 7.2.1, 7.10.1,
12.6.1, 18.0)

 

FOR PURPOSES OF SBP Section 18.0, “OBLIGATION TO PURCHASE AND SELL” Boeing shall
be defined as the following organizations, divisions, groups or entities:

 

BCA Supply Management and Procurement; The Boeing Company, Seattle, WA

 

The price for Products to be delivered on or before the eighth anniversary of
the first day of the month in which both parties fully execute this SBP except
as otherwise noted below will be as follows:

 

Period 1

 

TBD

 

Period 5

 

TBD

Period 2

 

TBD

 

Period 6

 

TBD

Period 3

 

TBD

 

Period 7

 

TBD

Period 4

 

TBD

 

Period 8

 

TBD

 

Attachment 1 step down pricing is from base year.

 

·                  [Note:  The total value reflected in attachment 1 (SOW) is
intended to represent the total Lloyd site SOW (BCA production) and total Price
on June 16, 2005 per the established 2003 Baseline.  If a disparity is
identified between Attachments 1 SOW and the actual Lloyd site SOW, Attachment 1
will be revised to reflect the change and the summary value will be re-spread
among the revised SOW.  This Attachment will continue to be revised through the
transition period to reflect any change to the 2003 Baseline values and/or part
numbers.  Items marked as LMI’s are being further defined as Boeing Part Numbers
(part numbers may be one-to-one or one-to-many after conversion), Engineering
Changes, Part Number Rolls, un-identified parts may be added/deleted to the SOW
to ensure a clean statement of work, and any work transfer activity identified
(ie.. 737 Horizontal/Vertical Stabilizers, 737 Tail cone, etc.) will be deleted
from this SBP upon the work transfer date.  Seller will continue to support
Boeing requirements for these products until successfully transferred to another
party.

 

·                  “Boeing and Seller agree that Attachment 1 prices will be set
such that: (i) when the prices are applied to the parts in the bill of material
for any minor model type listed on Schedule A [this is to be the agreed minor
model pricing sheet], the shipset price for such minor model will equal the
amount set forth on Schedule A unless mutually agreed by Boeing and Seller as
provided for below; (ii) the shipset price per minor model set forth on Schedule
A is to be allocated to component parts incorporated into such shipset
proportionately to the part pricing information contained in Boeing’s enterprise
resource planning (ERP) system, with the proviso that any part that is common to
two or more minor models will bear a single price irrespective of the minor
model for which it is intended to be used; and (iii) to the extent that the
proviso in subclause (ii) would result in the bill of material pricing for any
minor model not aggregating to the Schedule A price, then the excess or
deficiency is to be allocated among parts that are unique to such minor model,
proportionately to the part pricing information for such unique parts contained
in Boeing’s ERP system.  Boeing and Seller agree to use their best efforts to
set Attachment 1 prices on the foregoing basis within 10 calendar days following
the date on which the APA is signed.  If within this 10 day period a price
allocation methodology acceptable to both Boeing and Seller is developed that
aligns final Attachment 1 part prices to the proportionate part pricing in
Boeing’s ERP system more closely than the foregoing basis, this revised
methodology will be referred to a committee comprised of any four of John Borst,
Bryan Gerard, Luis Valdes, Seth Mersky, and Nigel Wright.  If for any reason
Boeing and Seller have not completed an Attachment 1 acceptable to both Parties
within 10 calendar days from the date on which the APA is signed, all associated
issues will be referred to such committee.  Any decision of such committee must
be made unanimously to be valid.  When prices are established in accordance with
the foregoing, this Attachment 1 will be updated accordingly.”]

 

[The following pages provide detail part numbers and pricing for each year.
Note: Attachment 1 Parts and Prices provided under separate file due to size.]
Non-recurring pricing and non-pricing agreements are contained in ATTACHMENT 9.

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

ATTACHMENT 1 SCHEDULE A

 

Wichita Site

 

 

 

 

 

Tulsa and McAlester Sites

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 1A TO
SPECIAL BUSINESS PROVISIONS

 

Attachment 1A

 

The statement of work ([*****]) listed in this Attachment 1A is subject to all
terms and conditions of SBP MS-65530-0016 and Amendment 1 thereto.  Any
reference to Attachment 1 in this SBP is applicable to the work statement listed
on this Attachment 1A with the following exceptions:

 

1.                                      With reference to clause 3.2 Period of
Performance, the wording in section 3.2 is amended in its entirety only to the
extent that applies to the parts listed in this Attachment 1A by the following:

 

The period of performance for this work statement is April 18th, 2006 through
[*****].  Boeing has no obligation to Seller for any or all derivative airplane
programs for this statement of work.  At or prior to the end of this period of
performance, the Parties may agree to an extension beyond [*****], subject to
agreement of the Parties as to Price and Schedule.

 

2.                                      With reference to clause 4.1 Recurring
Price, wording in section 4.1 is amended in its entirety only to the extent that
it applies to the statement of work listed in this Attachment 1A by the
following:

 

The Price of Recurring Products is set forth in SBP Attachment 1A and includes
the total price for all work under this Attachment 1A, subject to any applicable
adjustments under SBP section 7.0.

 

3.                                      With reference to clause 4.4.1 Interim
Extension Pricing, wording in section 4.1.1 is deleted in its entirety and not
applicable for the statement of work listed in this Attachment 1A.

 

4.                                      With reference to clause 4.5 pricing for
Derivatives, wording in section 4.5 is superseded in its entirety for the
statement of work listed in this Attachment 1A by the following:

 

For Derivatives(s) and follow-on work outside the term of this SBP, Boeing
reserves the right to contract with any supplier Boeing determines is
appropriate for the supply of the Products addressed in the SBP Attachment 1A. 
In determining the appropriate supplier for Derivative(s),[*****], will be a key
consideration in the selection process, and in the establishment of Nonrecurring
and Recurring Shipset Prices for Derivative(s).  If Boeing selects Seller as the
supplier for these Products, change pricing will be subject to SBP Section 7.9.

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

5.                                      With reference to Attachment 16 Boeing
Furnished Material/Boeing Provided Details, Attachment 16 is deleted in its
entirety and not applicable for the statement of work listed in this Attachment
1A.

 

6.                                      With reference to Attachment 22 Abnormal
Escalation, Attachment 22 is deleted in its entirety and not applicable for the
statement of work listed in this Attachment 1A.

 

7.                                      With Reference to GTA section 12.3
Seller’s Claim, the following text is deleted and not applicable to the
statement of work listed in this Attachment 1A:

 

If Boeing terminates an Airplane Program according to the terms of GTA 25.0
within [*****] of [*****], then Seller shall further have the right to receive
from Boeing an inconvenience fee equal to the [*****], determined without regard
to any write-off or other adjustment by reason of such termination, for the
Tooling in support of the terminated Airplane Program.

 

Boeing shall have ninety (90) days from receipt of Seller’s claim to dispute
such claim by delivering to Seller a written notice setting forth Boeing’s
grounds for dispute.  If Boeing does not deliver such a notice to Seller or
reach agreement with Seller regarding Seller’s claim within such ninety (90) day
period, Seller may by written notice, seek resolution of its claim through the
Senior Vice President Supplier Management or that person’s equivalent (the
“Senior Executive”) as provided in Section 33.  If no response from such Senior
Executive is received by Seller within 30 days of such Senior Executive’s
receipt of Seller’s notice, Boeing shall pay Seller the amount claimed by Seller
within fifteen (15) days thereafter.  Provided, however, that such payment shall
be subject to full or partial recovery by Boeing by setoff, credit or otherwise,
to the extent Seller’s claim is determined by Boeing to not be (x) in compliance
with the terms of Section 12 or Attachment 1A to this GTA or (y) compensable
under the regulations cited below; provided, however, that Boeing’s
determination shall remain subject to the provisions of SBP Section 33.

 

8.                                      With reference to GTA section 15
Suspension of Work, the following text is deleted and not applicable to the
statement of work listed in this Attachment 1A:

 

“and Boeing will compensate Seller for its reasonable direct costs incurred as a
result of such Stop Work Order”.

 

9.                                      With reference to GTA section 16.0
Termination or Wrongful Cancellation, the following text is deleted and not
applicable to the statement of work listed in this Attachment 1A:

 

“plus an amount for [*****], if any.  Notwithstanding the foregoing, if Boeing
wrongfully cancels or terminates all orders with respect to a model

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

of Program Airplane (“Cancelled Program Airplane”) and such cancellation or
termination results in or has the effect of a cancellation or termination of
this Agreement or SBP MS-65530-0016 in its entirety with respect to the
Cancelled Program Airplane, or if Boeing wrongfully cancels or terminates SBP
MS-65530-0016 with respect to a Cancelled Program Airplane, then Seller shall be
entitled to all remedies available at law or in equity, except that the monetary
damages that Seller may recover shall not exceed [*****].

 

The prices for Products to be delivered on or before [*****] through [*****] are
[*****] prices.  The pricing for [*****] is reflective of [*****] percent of the
total yearly requirements for the subject parts.  Yearly requirements are
inclusive of production, spares, retrofit, modification, POA and replacement
part requirements.

 

The Parties acknowledge and agree that those provisions that have been amended
in this Attachment 1A do not amend the same provisions for the rest of the
Contract.

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 1B TO
SPECIAL BUSINESS PROVISIONS

 

Attachment 1B

 

Recitals

 

WHEREAS, Boeing and Seller entered into a Memorandum of Agreement dated
August 28, 2007 (“MOA” for purposes of this Attachment 1B) for the model 747-8
propulsion work;

 

WHEREAS, the Parties intended, and established within the MOA, that the nacelle
portion of the statement of work in the MOA would be governed by the prospective
agreement Special Business Provisions MS-65520-0049;

 

AND

 

WHEREAS, the Parties never completed negotiation of or executed MS-65520-0049;

 

NOW, therefore, the Parties wish to establish terms and conditions by which
certain 747-8 nacelle work will be governed by SBP MS-65530-0016.

 

The statement of work for 747-8 Nacelle listed in this SBP Attachment 1B
(Nacelle SOW 1B) is subject to all terms and conditions of SBP MS-65530-0016 and
Amendment 5 thereto, except as otherwise specified in this Attachment 1B.

 

As of the effective date of SBP Attachment 1B, one Non-Recurring milestone
payment remains as agreed in MOA 6-5630-MEG07-003, Attachment 2.  The remaining
milestone payment for [*****] has not been paid and is due at first aircraft
delivery to the Customer.

 

Nacelle SOW-1B

 

[*****]

[*****]

[*****]

[*****]

 

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

[*****]

 

030-22002-1 - Primary Exhaust (Kit)

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Any reference to SBP Attachment 1 Work Statement and Pricing in this SBP is
applicable to the Nacelle SOW 1B with the following exceptions:

 

1.                                      With reference to SBP Section 3.2 Period
of Performance, the wording in section 3.2 is superseded in its entirety by the
following for the parts listed in this SBP Attachment 1B:

 

The period of performance for this work statement is [*****] through [*****] at
which time Boeing has no further obligation to procure Attachment 1B statement
of work from Seller.  If a new 747 derivative airplane program is launched
during this Period of Performance, Seller shall retain all rights included in
this SBP Attachment 1B for that derivative airplane program.

 

[*****] prior to the end of the [*****] period of performance, Buyer will notify
Seller of Buyers intent to either competitively bid the SBP Attachment 1B
statement of work or negotiate pricing with Seller as a single source supplier.

 

2.                                      With reference to SBP Section 4.1
Recurring Price, wording in section 4.1 is superseded in its entirety by the
following for the statement of work listed in this Attachment 1B:

 

The Price of Recurring Products is set forth in Attachment 1B of the SBP and
includes the total price for all baseline statement of work under this
Attachment 1B, subject to any applicable adjustments under SBP Section 7.0.
Change Provisions, Pricing shall be included as an update to SBP Attachment 1
and SBP Attachment 7 Indentured Parts List and POA Pricing upon execution of
this Amendment 1B.

 

747-8 Nacelle Shipset Pricing

 

The Nacelle shipset consists of [*****] Inlet, [*****] Fan Cowl and [*****]
Exhaust Nozzle / Plug Kits.  The [*****] Price [*****] Nacelle shipset baseline
pricing shall be [*****].  Individual component pricing shall be [*****] for the
Inlet, [*****] for the Fan Cowls and [*****] for the Exhaust Nozzle/Plug Kits.

 

For clarification purposes, the Pricing in the MOA in August 2007 is for the
baseline statement of work, 314U800-01 Rev New dated December 6, 2006, and all
Changes subsequent to the baseline statement of work are not included in the SBP
Attachment 1B pricing set forth above.

 

If Buyer, [*****] prior to the [*****] Period of Performance end date has
notified Seller of its intent to contract with Seller as a single source
supplier, then [*****] prior to the end of the [*****] period of performance,
Seller will

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

propose pricing for the following [*****] or a period agreed upon by the
Parties.  The parties will negotiate pricing in good faith based on
then-prevailing market conditions for 747-8 Nacelle hardware.

 

3.                                      With reference to SBP Section 4.1.1
Interim Extension Pricing, wording in section 4.1.1 is superseded in its
entirety by the following for the statement of work listed in this SBP
Attachment 1B:

 

If the parties are unable to reach agreement on Pricing by the date which is
[*****] prior to [*****], then such matter shall be resolved pursuant to GTA
Section 33.0.  If any dispute for Pricing continues after the period of
performance then interim pricing shall be established.  Interim Pricing shall be
the then current Base Price adjusted in accordance with SBP Attachment 20 and
escalated annually using the indices outlined below.  At such time as a
resolution on Pricing has been achieved, an appropriate debit or credit will be
made retroactive to the day after the expiration of the period of performance of
this Attachment 1B of the SBP.

 

A.                                    Material - [*****]

 

B.                                    Labor - [*****]

 

4.                                      With reference to SBP Section 5.2
Recurring Payment, wording in section 5.2 is superseded in its entirety by the
following, for the statement of work listed in this Attachment 1B:

 

Unless otherwise provided under written agreement between the Parties, payments
shall be paid in immediately available funds net [*****] calendar days after the
shipment date (the date items are received by the carrier from Seller).  Except
in the case of an Order requiring Pay-From Receipt, the date of payment is
calculated from the later of (a) the date the items are delivered to Boeing at
its manufacturing site, (b) the date of receipt of a correct and valid invoice
or (c) the scheduled delivery date of such Product.  Payment shall be done
electronically as mutually agreed.  Boeing agrees to promptly notify Seller if
it receives an invoice Boeing believes to be incorrect.

 

All Payments are subject to adjustment for shortages, credits and rejections

 

5.                                      With reference to SBP Section 5.2.1
Non-Recurring Payment, the first paragraph and only the first paragraph,
beginning “Non-Recurring Tooling Payment...” is superseded by the following for
the statement of work listed in this Attachment 1B.

 

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Non-Recurring Tooling payment shall be paid in immediately available funds net
[*****] calendar days after receipt by Boeing of both a correct and valid
invoice and where required a completed and approved certified tool list (CTL)
(whichever is later).

 

6.                                      With reference to SBP Section 7.5
Schedule Acceleration/Deceleration and SBP Attachment 6 Lead Time Matrix, the
747-8 Nacelle Hardware listed in this Attachment 1B will be subject to the same
747 Strut / Nacelle (S/N) Lead Times, as outlined in Amendment 5 of SBP
MS-65530-0016 Atch 6, column 747.

 

7.                                      With reference to SBP Attachment 16
Boeing Provided Details and Supplier Banked material, Attachment 16 will be
updated to reflect the current GE115 Boeing Provided Details for installation on
the Inlet.

 

8.                                      With reference to SBP Attachment 20
Quantity Based Price Adjustment Formula, Attachment 20 is deleted in its
entirety and not applicable for the statement of work listed in this Attachment
1B.

 

9.                                      With reference to SBP Attachment 22
Abnormal Escalation, Attachment 22 is deleted in its entirety and not applicable
for the statement of work listed in this Attachment 1B.

 

The Parties acknowledge and agree that those provisions that have been amended
in this Attachment 1B do not amend the same provisions for the rest of the
Contract.

 

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 2 TO
SPECIAL BUSINESS PROVISIONS

 

PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES
(Reference SBP Section 3.3.2.1, 3.3.2.2, 3.3.4.6, 3.4.1)

 

A.                                    Configuration

 

The configuration of each Production Article shall be as described in the latest
released Supplier Specification Plan (SSP) revision in the Order and/or in the
Contract Change Notices listed in Paragraph B below as such Contract Change
Notices relate to the configuration of any Production Article:

 

B.                                    Contract Change Notices

 

The following Contract Change Notices are hereby incorporated into this SBP.

 

Amendment 1 incorporates:

 

1

 

2

 

4

 

5

 

6 rev A

 

7

 

8

9

 

10

 

11

 

12

 

13

 

14

 

15

16

 

17

 

18

 

19

 

20

 

21

 

22

23

 

24

 

25

 

26

 

27

 

28

 

29

30

 

31

 

32

 

33

 

34

 

35

 

36

37

 

40

 

41

 

42

 

43

 

44

 

45

46

 

47

 

48

 

49

 

50

 

51

 

52

53

 

54

 

55

 

56

 

57

 

58

 

59

60

 

61

 

62

 

63

 

64

 

65

 

67

68

 

69

 

70R1

 

71

 

71 rev A

 

72

 

73

74

 

75

 

76 rev A

 

77

 

78

 

79

 

80

81

 

83

 

84

 

85

 

86

 

87

 

88

89

 

91

 

92

 

92 (dup #)

 

93

 

95

 

96

97

 

98

 

99

 

100

 

101

 

102

 

103

104

 

105

 

106

 

107

 

108

 

109

 

110

111

 

112

 

117

 

118

 

119

 

120

 

121

122

 

123

 

124

 

125

 

127

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 2 incorporates:

 

068

 

070

 

090

 

114

 

115

 

116

 

126

128

 

129

 

130

 

131

 

132

 

133

 

134

135

 

136

 

137

 

138

 

139

 

140

 

141

142

 

143

 

144

 

145

 

146

 

147

 

148

149

 

150

 

151

 

152

 

153

 

154

 

155

156

 

157

 

158

 

159

 

160

 

161

 

162

162 RI

 

163

 

164

 

165

 

166

 

167

 

168

169

 

170

 

171

 

172

 

173

 

174

 

175

175R1

 

176

 

177

 

178

 

179

 

180

 

181

 

 

 

 

 

 

 

 

 

 

 

 

 

182

 

183

 

184

 

185

 

186

 

187

 

187 (2)

188

 

189

 

190

 

191

 

192

 

193

 

194

195

 

196

 

197

 

198

 

199

 

200

 

201

202

 

203

 

204

 

205

 

206

 

207

 

208

209

 

211

 

211 (2)

 

212

 

212 (2)

 

213

 

214

214 (2)

 

214R1

 

215

 

215 (2)

 

215r1

 

216

 

216 (2)

216 (3)

 

217

 

218

 

219

 

220

 

221

 

222

223

 

224

 

225

 

226

 

227

 

228

 

228(2)

229

 

230

 

231

 

232

 

233

 

234

 

235

236

 

237

 

238

 

239

 

240

 

241

 

242

243

 

244

 

245

 

246

 

247

 

247 (2)

 

248

249

 

250

 

251

 

252

 

253

 

254

 

255

256

 

257

 

258

 

259

 

260

 

260R1

 

261

262

 

263

 

264

 

265

 

266

 

267

 

268

269

 

270

 

271

 

272

 

272r1

 

273

 

274

275

 

276

 

277

 

278

 

279

 

280

 

281

282

 

283

 

284

 

285

 

286

 

287

 

288

289

 

290

 

291

 

292

 

293

 

294

 

295

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

296

 

297

 

298

 

299

 

301

 

302

 

303

303 rev A

 

304

 

305

 

306

 

307

 

308

 

309

309R2

 

310

 

311

 

311r1

 

312

 

313

 

314

315

 

316

 

317

 

318

 

318 (2)

 

319

 

319 (2)

320

 

321

 

322

 

323

 

324

 

325

 

326

327

 

328

 

329

 

329

 

330

 

330

 

331

332

 

333

 

334

 

335

 

336

 

337

 

338

339

 

340

 

341

 

342

 

343

 

344

 

345

346

 

347

 

348

 

349

 

350

 

351

 

352

353

 

354

 

355

 

356

 

357

 

358

 

359

360

 

361

 

362

 

363

 

364

 

365

 

366

367

 

368

 

369

 

370

 

371

 

372

 

373

374

 

375

 

376

 

377

 

378

 

379

 

380

381

 

382

 

383

 

384

 

385

 

385 (2)

 

386

386 (2)

 

387

 

387 (2)

 

388

 

389

 

390

 

391

392

 

394

 

395

 

396

 

397

 

399

 

400

401

 

402

 

403

 

404

 

405

 

406

 

407

408

 

409

 

410

 

411

 

412

 

413

 

414

415

 

415R1

 

416

 

417

 

418

 

419

 

420

421

 

422

 

423

 

424

 

426

 

427

 

428

428 (2)

 

429

 

429

 

430

 

430 (2)

 

431

 

433

434

 

435

 

436

 

436 (2)

 

437

 

437 (2)

 

438

439

 

440

 

442

 

446

 

447

 

448

 

449

450

 

451

 

452

 

453

 

454

 

455

 

456

457

 

459

 

462

 

463

 

464

 

465

 

478

480

 

481

 

482

 

482

 

483

 

485

 

486

487

 

488

 

489

 

491

 

492

 

493

 

494

496

 

497

 

497R1

 

498

 

499

 

500

 

501

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 3 incorporates:

 

082

 

309R4

 

309R5

 

502

 

502R1

 

503

 

504

505

 

506

 

507

 

508R1

 

508(2)

 

509

 

510

511

 

512

 

514

 

515

 

516

 

517

 

518

519

 

520

 

521

 

522

 

523

 

524

 

525

526

 

527

 

529

 

530

 

530R1

 

531

 

531R1

532

 

533

 

534

 

535

 

536

 

537

 

538

539

 

540

 

541

 

542

 

543

 

544

 

545R1

546

 

547

 

549

 

549 R.A

 

550

 

551

 

552

553

 

554

 

555

 

556

 

557

 

559

 

561

562

 

564

 

565

 

566R1

 

567

 

569

 

570

571

 

572

 

574

 

575

 

576

 

576 (2)

 

577R1

578

 

579

 

580

 

581

 

582

 

583

 

586

587

 

588

 

589

 

590

 

592

 

593

 

594

595

 

597

 

598

 

599

 

600

 

601

 

602

603

 

603R2

 

604

 

605

 

606

 

607

 

608

609

 

610

 

611

 

612

 

613

 

614

 

615

616

 

617

 

618

 

618 RI

 

619

 

620

 

621

622

 

623

 

625

 

626

 

627R1

 

628

 

629

630

 

633

 

634

 

635

 

636

 

637

 

639R2

640

 

641

 

642

 

643

 

644

 

645

 

646

647

 

648

 

649

 

650

 

651

 

652

 

653

655

 

656

 

657

 

658

 

659

 

660

 

661

662

 

664 R1

 

666

 

667

 

668

 

668 (2)

 

669

670

 

671

 

673

 

675

 

676

 

677

 

678

679

 

681

 

682

 

683

 

684R1

 

685

 

686R1

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

687

 

688(2)

 

688

 

689

 

689(2)

 

690 (2)

 

690

691

 

692

 

693

 

694

 

695

 

697

 

698

699

 

700 R1

 

701

 

702 R1

 

703

 

705

 

706

707

 

707 Rev A

 

708

 

709

 

710

 

711

 

712

713

 

714

 

715

 

716

 

717

 

718

 

719

721

 

722

 

723

 

724

 

725

 

726

 

727

728

 

729

 

730

 

731

 

732

 

733

 

734

735

 

736

 

737

 

738

 

739

 

740

 

742

743

 

744

 

745

 

746

 

747

 

748

 

749

750

 

751

 

752

 

753

 

754

 

755

 

757

758

 

759

 

760

 

761

 

762

 

763

 

764

765

 

766

 

767

 

768

 

769

 

770

 

771

772

 

773

 

774

 

775

 

778

 

779

 

780

781

 

782

 

784

 

785

 

786

 

787

 

788

789

 

790R1

 

791

 

792

 

794

 

795

 

796

798

 

799 R1

 

800

 

801

 

802 RI

 

803

 

804

805

 

806

 

807

 

808

 

811

 

812

 

813

814

 

816

 

817R1

 

819

 

820

 

822

 

823

824R1

 

82581

 

826

 

827

 

828

 

829

 

830

830 R1

 

831

 

833

 

834

 

836

 

838R1

 

839

840

 

841

 

842

 

843

 

844

 

845

 

847REV B

848

 

849

 

850

 

850

 

851

 

852

 

853

857

 

858

 

859

 

860

 

861 R1

 

864

 

868

874

 

875

 

876

 

879

 

880

 

881

 

883

885

 

899

 

904

 

916R2

 

939

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 4 incorporates:

 

214R2

 

309R3

 

444

 

445

 

460

 

479

 

484

490

 

495

 

513

 

549R1

 

596

 

619R1

 

624

631

 

632

 

639 R3

 

663

 

673R1

 

692R1

 

695(2)

751(2)

 

752

 

756

 

769R2

 

773R1

 

774R1

 

776

791R1

 

793

 

796R1

 

800R1

 

802R2

 

803R1

 

809

810

 

815

 

818

 

821

 

840(2)

 

850R1

 

855

856

 

862R1

 

866

 

867

 

870

 

873

 

877

878

 

882

 

884

 

885

 

886

 

887R1

 

888

889

 

890(2)

 

892

 

893

 

894

 

895

 

896

897

 

898

 

899

 

900

 

901

 

902

 

903

905

 

906

 

907

 

908R2

 

909R1

 

910

 

911

912

 

913

 

914

 

915

 

918

 

919

 

920

921

 

922

 

923

 

924R1

 

925

 

926

 

927

928

 

929

 

930

 

933

 

935R1

 

936

 

937

938

 

940

 

942

 

947

 

948

 

949

 

950

951

 

952

 

953

 

954

 

958

 

959R1

 

962

963

 

964

 

965

 

967

 

968

 

970

 

972

975

 

976R2

 

977

 

979

 

981

 

982

 

983

983(2)

 

984

 

985

 

986

 

987(2)

 

991

 

992

993

 

994

 

995

 

996R1

 

997

 

997(2)

 

999

1000

 

1001

 

1002

 

1003

 

1006

 

1008

 

1009

1012

 

1013

 

1014

 

1015

 

1016

 

1017

 

1030

1032

 

1035

 

1040

 

1047

 

1071

 

1081

 

1092

1132

 

1133

 

1134

 

1135

 

1137R2

 

1142

 

1146

1153

 

1271

 

1328

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 5 incorporates:

 

443

 

461

 

585

 

700R2

 

704

 

716(2)

 

803R1

821R1

 

884R1

 

969

 

1011

 

1018

 

1019

 

1020

1023

 

1024

 

1025

 

1026

 

1027

 

1028

 

1033R1

1034

 

1036

 

1037

 

1038

 

1039

 

1042

 

1043

1045

 

1046

 

1048

 

1049

 

1050

 

1051

 

1053

1054

 

1055

 

1058

 

1059

 

1060

 

1061

 

1062

1065

 

1066

 

1067

 

1068

 

1069

 

1070

 

1073

1074

 

1075

 

1076

 

1077

 

1078

 

1079

 

1080

1083

 

1084

 

1085

 

1086

 

1087

 

1088

 

1089

1090

 

1091

 

1093

 

1094

 

1095

 

1097

 

1098

1099

 

1100

 

1101

 

1102

 

1103

 

1104

 

1105

1106

 

1107

 

1108

 

1109

 

1110

 

1113

 

1114

1114R1

 

1115

 

1116

 

1117

 

1118

 

1119

 

1120

1121

 

1122

 

1123

 

1124RevA

 

1125

 

1126

 

1127

1128

 

1129

 

1130

 

1131

 

1136

 

1138RevA

 

1139

1140

 

1141

 

1143

 

1144

 

1145 RevA

 

1147

 

1148

1149R1

 

1150

 

1151

 

1152

 

1154

 

1155

 

1156

1157

 

1158

 

1159

 

1160

 

1161

 

1162

 

1164

1165

 

1166

 

1167

 

1168

 

1169

 

1170

 

1171

1172

 

1173

 

1174

 

1175

 

1177

 

1178

 

1179

1180

 

1181

 

1182

 

1184

 

1185

 

1186

 

1187

 

7

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 5 incorporates - continued

 

1190

 

1191

 

1192

 

1193

 

1194

 

1195

 

1197

1198

 

1200

 

1201

 

1202

 

1204

 

1205

 

1206

1208

 

1209

 

1210

 

1211

 

1212

 

1213

 

1214

1215R1

 

1217

 

1219

 

1220

 

1221

 

1223

 

1224

1225

 

1226

 

1228

 

1229

 

1230

 

1231

 

1232

1233

 

1234

 

1241

 

1243

 

1244R2

 

1245

 

1246

1247

 

1249

 

1251

 

1253

 

1255

 

1256

 

1257

1259

 

1260

 

1261

 

1263

 

1264

 

1266

 

1267

1268

 

1269

 

1270

 

1273

 

1274

 

1275

 

1276

1277

 

1278

 

1279

 

1280

 

1281

 

1282

 

1283

1284R1

 

1285

 

1286

 

1287

 

1288

 

1290

 

1291

1293

 

1294

 

1295

 

1296

 

1297

 

1299

 

1300

1301

 

1302

 

1303

 

1304

 

1305

 

1306

 

1308

1312

 

1313

 

1315

 

1316

 

1317

 

1318R1

 

1319

1320

 

1321

 

1322R1

 

1323

 

1325

 

1326

 

1327

1329

 

1330

 

1331

 

1332

 

1333

 

1334

 

1335

1336

 

1337

 

1338

 

1339

 

1340

 

1341

 

1343

1344

 

1345

 

1346

 

1347

 

1348

 

1349

 

1350

1351

 

1352

 

1353

 

1354

 

1355

 

1356

 

1357

1359 Rev6

 

1360R1

 

1361

 

1362

 

1364

 

1365

 

1366

1367

 

1388

 

1369

 

1370

 

1371

 

1372

 

1373

1374

 

1375

 

1376R2

 

1377

 

1378

 

1379

 

1380

1381

 

1382

 

1383

 

1384

 

1385

 

1386

 

1387

 

8

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1388

 

1389R2

 

1390

 

1391

 

1392

 

1393

 

1395

1398

 

1399

 

1400

 

1401

 

1402

 

1403

 

1404RevA

1407R2

 

1408

 

1409

 

1410

 

1411

 

1412

 

1415

1416

 

1417

 

1418

 

1419

 

1420

 

1421

 

1422

1423

 

1424

 

1425

 

1426 RevD

 

1427

 

1428

 

1429

1430

 

1431

 

1432

 

1433

 

1434

 

1435

 

1436

1438

 

1439R1

 

1440

 

1441

 

1442

 

1443

 

1444

1445

 

1446

 

1447

 

1449

 

1450

 

1451

 

1452

1454

 

1455

 

1456

 

1457

 

1458

 

1459

 

1460

1461

 

1462

 

1463R1

 

1464

 

1465

 

1466

 

1467

1468

 

1469

 

1470

 

1471

 

1473

 

1474

 

1475

1476

 

1477R2

 

1478

 

1479R1

 

1481

 

1482

 

1484

1485

 

1486

 

1487

 

1488

 

1489

 

1490

 

1492

1494R1

 

1498

 

1499R1

 

1501

 

1502

 

1503

 

1504

1505

 

1506R2

 

1507

 

1509

 

1510

 

1511

 

1512R1

1513R1

 

1514

 

1515

 

1516

 

1517

 

1518

 

1519

1520

 

1522

 

1523

 

1524

 

1525

 

1526

 

1527

1528

 

1529

 

1530

 

1531

 

1532

 

1533

 

1534

1535

 

1536

 

1537

 

1538

 

1539

 

1540

 

1541

1542

 

1543

 

1544

 

1546

 

1549

 

1550

 

1551

1552

 

1553

 

1556

 

1557

 

1558

 

1559

 

1560

1561

 

1562

 

1565

 

1569

 

1570

 

1571

 

1572

1573

 

1576

 

1577

 

1578

 

1580R2

 

1581

 

1584

1585

 

1586

 

1587

 

1588

 

1589

 

1591

 

1592

1593

 

1596

 

1597

 

1598

 

1599

 

1600

 

1601

1602

 

1603

 

1604

 

1605

 

1606

 

1607

 

1608

 

9

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1609

 

1611

 

1612

 

1613

 

1614

 

1615R2

 

1616

1617

 

1618

 

1619

 

1620

 

1622

 

1623

 

1624

 

Amendment 5 incorporates - continued:

 

1625

 

1626

 

1627

 

1628

 

1629

 

1630

 

1632

1633

 

1634

 

1635

 

1636

 

1637

 

1638

 

1639

1640

 

1641

 

1642

 

1644

 

1645

 

1646

 

1647

1648

 

1649

 

1650

 

1651

 

1652

 

1653

 

1654

1655

 

1656

 

1657

 

1658

 

1659

 

1661

 

1662

1663

 

1664

 

1665

 

1666

 

1667

 

1668

 

1669R1

1670

 

1671

 

1672

 

1674

 

1675

 

1676

 

1677

1678

 

1679

 

1680

 

1681

 

1682

 

1683

 

1684

1685

 

1687

 

1688

 

1689

 

1690

 

1691

 

1692

1693

 

1694

 

1695

 

1696

 

1697

 

1698

 

1699

1700

 

1701

 

1702

 

1703

 

1704

 

1705

 

1706

1707

 

1708

 

1709

 

1710

 

1711

 

1712

 

1713

1715

 

1716

 

1717

 

1718

 

1719

 

1720

 

1721

1722

 

1723

 

1724

 

1728

 

1729

 

1730

 

1731

1732

 

1733

 

1734

 

1735

 

1736

 

1737

 

1738

1739

 

1740

 

1741

 

1745

 

1746

 

1747

 

1748

1749

 

1751

 

1752

 

1753

 

1754

 

1755

 

1756

1757

 

1758

 

1759

 

1760

 

1761

 

1762

 

1763

1764

 

1765

 

1766R1

 

1767

 

1769

 

1770

 

1771

1772

 

1773

 

1774

 

1775

 

1776

 

1777

 

1778

17779

 

1780

 

1781

 

1783

 

1784

 

1785

 

1786

1788

 

1789

 

1790

 

1794

 

1795

 

1797

 

1798

1799

 

1800

 

1803

 

1807

 

1808

 

1809

 

1810

 

10

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1811

 

1842

 

1813

 

18141815

 

1816

 

1817

 

1818

1819

 

1820

 

1821

 

1822

 

1823

 

1824

 

1825

1826

 

1827

 

1828

 

1829

 

1830

 

1831

 

1832

1835

 

1836

 

1837

 

1838

 

1839

 

1840

 

1842

1843

 

1844

 

1845

 

1846

 

1847

 

1848

 

1849

1850

 

1851

 

1852

 

1853

 

1854R1

 

1855

 

1856

1857

 

1858

 

1859

 

1860

 

1861

 

1862

 

1863

1864

 

1865

 

1866

 

1867

 

1868

 

1869

 

1870

1871

 

1872

 

1873

 

1874

 

1875

 

1876

 

1877

1878

 

1879

 

1880

 

1882

 

1883

 

1885

 

1886

1887

 

1888R1

 

1889

 

1890

 

1891

 

1892R1

 

1893

1894

 

1895

 

1896

 

1897

 

1898

 

1899

 

1900

1901

 

1902

 

1903

 

1904

 

1905

 

1906

 

1907

1908

 

1909

 

1910

 

1911

 

1912

 

1913 RevA

 

1914

1915

 

1916

 

1917

 

1918

 

1919

 

1920

 

1922

1924

 

1925

 

1926

 

1927

 

1928

 

1929

 

1930

1931

 

1932

 

1933

 

1934

 

1935

 

1936

 

1937

1938

 

1939

 

1940

 

1941

 

1942

 

1943

 

1945

1946

 

1947

 

1948

 

1949

 

1956

 

1972

 

1974

1984

 

1986

 

1998

 

2000

 

2012

 

2013

 

2032

2040

 

2058

 

2107

 

2108

 

2109

 

2110

 

2111

2114

 

2115

 

2117

 

2119

 

2120

 

2138

 

2144

2145

 

2146

 

2147

 

2163

 

2168

 

2190

 

 

 

Amendment 6 incorporates:

 

841(2)

 

1022

 

1163

 

1183

 

1188

 

1196

 

1199

1203

 

1218

 

1227

 

1235

 

1252

 

1265

 

1338

 

11

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1406 R1

 

1412

 

1422

 

1423

 

1430

 

1454

 

1480

1488

 

1491

 

1557R1

 

1574

 

1582

 

1583

 

1610

1621

 

1631

 

1643

 

1660

 

1725

 

1726

 

1727

1750

 

1768

 

1791

 

1792

 

1793

 

1865R1

 

1871R1

1881

 

1921

 

1923

 

1949R1

 

1950

 

1951

 

1952

1953

 

1954

 

1955

 

1957

 

1958

 

1959

 

1960

1961

 

1962

 

1964

 

1965

 

1966

 

1967

 

1968

1969

 

1970

 

1971

 

1975

 

1976

 

1977

 

1978

1979

 

1980

 

1982

 

1963

 

1985

 

1987

 

1988

1989

 

1990

 

1991

 

1992

 

1993

 

1994

 

1995

1996

 

1997

 

1999

 

2001

 

2002

 

2003

 

2004

2005

 

2006

 

2007

 

2008

 

2009

 

2011R1

 

2013R1

2014

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

2021

 

2022

 

2023

 

2024

 

2025

 

2026

 

2027

2028

 

2029

 

2030

 

2031

 

2033

 

2034

 

2035

2036R2

 

2037

 

2038

 

2039

 

2041R1

 

2042

 

2043

2045

 

2047

 

2048

 

2049

 

2050

 

2051

 

2052

2053

 

2054

 

2055

 

2056

 

2057

 

2059

 

2060R1

2061

 

2065R2

 

2066

 

2067

 

2068

 

2069

 

2070

2071

 

2072

 

2073

 

2074

 

2075

 

2076

 

2077

2078

 

2079

 

2080

 

2081

 

2086

 

2087

 

2089

2090

 

2091

 

2092

 

2093

 

2094

 

2095

 

2096

2097

 

2098

 

2099

 

2100

 

2101

 

2103

 

2104

2105

 

2110

 

2112

 

2113

 

2116

 

2121

 

2122

2123

 

2124

 

2125

 

2126

 

2128

 

2129

 

2130

2131

 

2132

 

2133

 

2134

 

2135

 

2136

 

2137

2141

 

2142

 

2143

 

2146R1

 

2146R2

 

2146R3

 

2147R1

 

12

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2147R2

 

2147R3

 

2147R4

 

2151

 

2152

 

2154

 

2155

2156

 

2157

 

2159

 

2160

 

2161

 

2162

 

2164

2165

 

2166

 

2167

 

2168

 

2169

 

2170

 

2171

2172

 

2173

 

2174

 

2175

 

2176

 

2177

 

2178

2179

 

2180

 

2181

 

2182

 

2183

 

2184

 

2185

2186

 

2187

 

2188

 

2189

 

2191

 

2192

 

2193

2194

 

2195

 

2197

 

2198

 

2199

 

2200

 

2201

2202

 

2203

 

2204

 

2205

 

2206

 

2207

 

2208

2209

 

2210

 

2211

 

2214

 

2215

 

2216

 

2217

2218

 

2219

 

2220

 

2221

 

2221

 

2224

 

2225

2226

 

2227

 

2228

 

2229

 

2230

 

2231

 

2232

2233

 

2234

 

2235

 

2236

 

2237

 

2238

 

2239

2240

 

2241

 

2242

 

2243

 

2244

 

2245

 

2246

2247

 

2248

 

2249

 

2250

 

2251

 

2252

 

2253

2254

 

2255

 

2256

 

2257

 

2258

 

2259

 

2260

2261

 

2262

 

2264

 

2263

 

2265

 

2266

 

2267

 

Amendment 6 incorporates - continued:

 

2268

 

2269

 

2270

 

2271

 

2272

 

2273

 

2274

2275

 

2276

 

2277

 

2278

 

2279

 

2280

 

2281

2282

 

2283

 

2284

 

2285

 

2286

 

2287

 

2288

2289

 

2290

 

2291

 

2292

 

2293

 

2294

 

2295

2296

 

2297

 

2298

 

2299

 

2301

 

2303

 

2304

2305

 

2306

 

2307

 

2308

 

2309

 

2310

 

2311

2312

 

2313

 

2314

 

2315

 

2316

 

2317

 

2318

2319

 

2320

 

2321

 

2322

 

2323

 

2324

 

2325

2326

 

2327

 

2328

 

2329

 

2330

 

2331

 

2332

 

13

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2333

 

2334

 

2335

 

2336

 

2337

 

2338

 

2339

2340

 

2341

 

2342

 

2343

 

2344

 

2345

 

2346

2347

 

2348

 

2349

 

2350R1

 

2351

 

2352

 

2353

2354

 

2355

 

2356

 

2357

 

2358

 

2359

 

2360

2361

 

2362

 

2363

 

2364

 

2365R1

 

2366

 

2367

2368

 

2369

 

2370

 

2371

 

2372

 

2373

 

2374

2375

 

2376

 

2377

 

2378

 

2379

 

2380

 

2381

2382

 

2383

 

2384

 

2385

 

2386

 

2387

 

2388

2389

 

2390

 

2391

 

2392

 

2393

 

2394

 

2395

2396

 

2397

 

2398

 

2399

 

2400

 

2401

 

2402

2403

 

2404

 

2405

 

2406

 

2407

 

2408

 

2409

2410

 

2411

 

2412

 

2413

 

2414

 

2415

 

2416

2417

 

2418

 

2419

 

2422

 

2423

 

2424

 

2425

2426

 

2427

 

2428

 

2429

 

2430

 

2431

 

2432

2436R1

 

2437

 

2438

 

2439

 

2440

 

2441

 

2442

2443

 

2444

 

2445

 

2446

 

2447

 

2448

 

2449

2450

 

2451

 

2452

 

2453

 

2454

 

2455

 

2456

2457

 

2458

 

2459

 

2460

 

2461

 

2462

 

2463

2464

 

2465

 

2467

 

2470

 

2471

 

2472

 

2473

2474

 

2475

 

2476

 

2477

 

2478

 

2479

 

2480

2481

 

2482

 

2483

 

2484

 

2485

 

2486

 

2487

2489

 

2492

 

2493

 

2494

 

2495

 

2496

 

2497

2498

 

2499

 

2500

 

2501

 

2502

 

2503

 

2504

2505

 

2506

 

2508

 

2509

 

2510

 

2510

 

2511

2512

 

2513

 

2514

 

2515

 

2516

 

2517

 

2518

2519

 

2520

 

2521

 

2522

 

2523

 

2524

 

2525

2526

 

2527

 

2528

 

2529

 

2530

 

2531

 

2532

 

14

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2533

 

2534

 

2535

 

2536

 

2537

 

2538

 

2539

2540

 

2542

 

2543

 

2544

 

2545

 

2546

 

2547

2548

 

2549

 

2550

 

2551

 

2552

 

2553R1

 

2554

2555

 

2556

 

2557

 

2558

 

2559

 

2560

 

2561

2562

 

2563

 

2564

 

2565

 

2566

 

2567

 

2568

2569

 

2570

 

2571

 

2572

 

2573

 

2574

 

2575

2576

 

2577

 

2578

 

2579

 

2580

 

2581

 

2582

2583

 

2584

 

2585

 

2586

 

2587

 

2588

 

2589

2590

 

2591

 

2592

 

2593

 

2594

 

2595

 

2596

 

Amendment 6 incorporates continued:

 

2597

 

2598

 

2599

 

2600

 

2601

 

2602

 

2603

2604R1

 

2606

 

2607

 

2608

 

2609

 

2610

 

2611

2612

 

2613

 

2614

 

2615

 

2616

 

2617

 

2618

2619

 

2620

 

2621

 

2622

 

2623

 

2624

 

2625

2626

 

2627

 

2628

 

2629

 

2630

 

2631

 

2632

2633

 

2634

 

2635

 

2636

 

2637

 

2638

 

2639

2640

 

2641

 

2642

 

2643

 

2644

 

2645

 

2646

2647

 

2648

 

2649

 

2650

 

2651

 

2653

 

2654

2655

 

2656

 

2657

 

2658

 

2659

 

2660

 

2661

2662

 

2663

 

2664

 

2665

 

2666

 

2667

 

2668

2669

 

2670

 

2671

 

2672

 

2673

 

2674

 

2675

2676

 

2677

 

2678

 

2679

 

2680

 

2681

 

2682

2683

 

2684

 

2685

 

2686

 

2687

 

2688

 

2689

2690

 

2691

 

2692

 

2693

 

2695

 

2696

 

2697

2698

 

2699

 

2700

 

2701

 

2702

 

2703

 

2704

2705

 

2706

 

2707

 

2708

 

2709

 

2710

 

2711

 

15

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2712

 

2713

 

2714

 

2715

 

2716

 

2717

 

2718

2719

 

2720

 

2721

 

2722

 

2723

 

2724

 

2725

2726

 

2727

 

2728

 

2729

 

2730

 

2731

 

2732RA

2733

 

2735

 

2736

 

2737

 

2738

 

2739

 

2740

2741

 

2742

 

2743

 

2744R1

 

2745

 

2746

 

2748

2749

 

2750

 

2751

 

2752

 

2753

 

2754

 

2755

2756

 

2757

 

2758

 

2759

 

2760

 

2761

 

2762

2763

 

2764

 

2765

 

2766

 

2767

 

2768

 

2769

2770

 

2771

 

2772

 

2773

 

2774

 

2775

 

2776

2777

 

2778

 

2779

 

2780

 

2781

 

2782

 

2783

2784

 

2785

 

2786

 

2787

 

2788

 

2789

 

2790

2791

 

2792

 

2793

 

2794

 

2795

 

2796

 

2797

2798

 

2799

 

2800

 

2801

 

2803

 

2804

 

2805

2806

 

2807

 

2808

 

2809

 

2810

 

2811

 

2811R1

2812

 

2813

 

2814

 

2815

 

2815R1

 

2816

 

2818

2819

 

2820

 

2821

 

2822

 

2823

 

2824

 

2825

2826

 

2827

 

2828

 

2829

 

2830

 

2831

 

2832

2833

 

2834

 

2835

 

2836

 

2837

 

2838

 

2839

2840R1

 

2840R2

 

2841

 

2842

 

2843

 

2844

 

2845

2846

 

2847

 

2848

 

2849

 

2850

 

2852

 

2853

2854

 

2855

 

2856

 

2858

 

2859

 

2860

 

2861

2862

 

2863

 

2864

 

2865

 

2866

 

2867

 

2868

2869

 

2870

 

2871

 

2872

 

2874

 

2879

 

2882

2886

 

2887

 

2888

 

2889

 

2890

 

2891

 

2892

2893

 

2895

 

2896

 

2897

 

2898

 

2899

 

2900

2901

 

2902

 

2903

 

2904

 

2905

 

2906

 

2907

2908

 

2910

 

2911

 

2912

 

2913

 

2914

 

2915

 

16

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2916

 

2917

 

2918

 

2919

 

2920

 

2921

 

2922

2923

 

2924

 

2926

 

2927

 

2928

 

2929

 

2930

 

Amendment 6 incorporates - continued:

 

2931

 

2932

 

2933

 

2934

 

2935

 

2936

 

2937

2937R1

 

2938

 

2939

 

2940

 

2941

 

2942

 

2943

2944

 

2945

 

2946

 

2947

 

2948

 

2949

 

2950

2951

 

2952

 

2953

 

2954

 

2955

 

2956

 

2957

2958

 

2959

 

2960

 

2961

 

2962

 

2963

 

2964

2965

 

2966

 

2967

 

2968

 

2969

 

2970

 

2971

2972

 

2973

 

2974

 

2975

 

2976

 

2977

 

2978

2979

 

2980

 

2981

 

2982

 

2983

 

2984

 

2985

2986

 

2987

 

2988

 

2989

 

2990

 

2991

 

2992

2993

 

2994

 

2995

 

2996

 

2997

 

2998

 

2999

3000

 

3011

 

3013

 

3030

 

3035

 

3036

 

3037

3048

 

3050

 

3051

 

3064

 

3067

 

3077

 

3088

3091

 

3110

 

3113

 

3128

 

3144

 

3161

 

3162

3165

 

3167

 

3168

 

3169

 

3174

 

3197

 

3198

3224

 

3177

 

3201

 

 

 

 

 

 

 

 

 

Amendment 7 incorporates:

 

2002

 

2040 R1

 

2118R2

 

2126R1

 

2126R2

 

2140

 

2199R1

2223

 

2488R3

 

2490

 

2491

 

2580R2

 

2623R1

 

2652R1

2724R1

 

2802

 

2817

 

2851

 

2894

 

2935R1

 

3001

3001R1

 

3002

 

3003

 

3004

 

3005

 

3006

 

3007

3008

 

3009

 

3010

 

3012

 

3014

 

3015

 

3016

3017

 

3018

 

3019

 

3020

 

3021

 

3022

 

3023

3024

 

3025

 

3026

 

3027

 

3028

 

3029

 

3031

3032

 

3033

 

3033R1

 

3034

 

3038

 

3039

 

3040

 

17

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3042

 

3043

 

3044

 

3045

 

3046

 

3052

 

3053

3054

 

3055

 

3056

 

3057

 

3058

 

3059

 

3060

3061

 

3062

 

3063

 

3065

 

3068

 

3069

 

3070

3071

 

3072

 

3074

 

3075

 

3076

 

3080

 

3081

3082

 

3083

 

3084

 

3089

 

3092

 

3093

 

3094

3095

 

3096

 

3097

 

3098

 

3099

 

3100

 

3101

3102

 

3104

 

3105R1

 

3105R3

 

3108

 

3109

 

3111

3112

 

3114

 

3115

 

3117

 

3118

 

3119

 

3120

3124

 

3124R1

 

3126R1

 

3127

 

3129

 

3130

 

3132

3133

 

3134

 

3135

 

3137

 

3138

 

3139

 

3140

3141

 

3142

 

3143

 

3148

 

3149

 

3150

 

3151

3152

 

3153

 

3154

 

3155

 

3156

 

3157

 

3158

3159

 

3160

 

3166

 

3170

 

3172

 

3173R3

 

3175

3176

 

3180

 

3181

 

3182

 

3183

 

3184

 

3185

3186

 

3187

 

3188

 

3188R1

 

3189

 

3190

 

3191

3195

 

3196

 

3198R1

 

3198R2

 

3202

 

3203

 

3204

3205

 

3206

 

3208

 

3209

 

3210

 

3211

 

3212

3216

 

3218

 

3219

 

3221

 

3223

 

3225

 

3227

3228

 

3229

 

3231

 

3232

 

3233

 

3236

 

3237

3238

 

3239

 

3240

 

3241

 

3242

 

3243

 

3244

3245

 

3246

 

3248

 

3249

 

3250

 

3251

 

3252

3253

 

3254

 

3255

 

3256

 

3257

 

3258

 

3260

3261

 

3262

 

3263

 

3265

 

3267

 

3268

 

3269

3272

 

3273

 

3274

 

3277

 

3278

 

3279

 

3280

3281

 

3282

 

3283

 

3284

 

3285

 

3286

 

3287

3288

 

3299

 

3290

 

3291

 

3292

 

3294

 

3295

3296

 

3297

 

3300

 

3302

 

3305

 

3308

 

3309

 

18

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3310

 

3313

 

3318

 

3319

 

3321

 

3322

 

3323

3324

 

3325

 

3326

 

3327

 

3328

 

3329

 

3330

3331

 

3337

 

3337R1

 

3338

 

3339

 

3340

 

3341

3342

 

3343

 

3344

 

3345

 

3346

 

3347

 

3348

3349

 

3350

 

3351

 

3352

 

3353

 

3354

 

3355

3356

 

3357

 

3358

 

3359

 

3359R1

 

3360

 

3360R1

3361

 

3362

 

3362

 

3363

 

3363R1

 

3364

 

3365

3366

 

3367

 

3368

 

3369R1

 

3369R2

 

3370

 

3371

3372

 

3373

 

3374

 

3375

 

3375R1

 

3376

 

3377

3378

 

3379

 

3380

 

3382

 

3383

 

3385

 

3387

 

Amendment 7 incorporates - continued:

 

3388

 

3388R1

 

3389

 

3390

 

3391

 

3392

 

3395

3397

 

3398

 

3390

 

3391

 

3392

 

3395

 

3397

3398

 

3399

 

3400

 

3401

 

3402

 

3403

 

3405

3406

 

3408

 

3409

 

3410

 

3411

 

3412

 

3414

3415

 

3416

 

3417

 

3418

 

3419

 

3420R1

 

3421

3422

 

3423

 

3427

 

3428

 

3429

 

3430

 

3431

3432

 

3433

 

3434

 

3435

 

3436

 

3437

 

3438

3438R1

 

3439

 

3440

 

3441

 

3442

 

3443

 

3444

3445

 

3446

 

3447

 

3448

 

3449

 

3450

 

3451

3452

 

3453

 

3454

 

3455

 

3456

 

3457

 

3458

3459

 

3460

 

3461

 

3462

 

3463

 

3464

 

3465

3466

 

3467

 

3468

 

3469

 

3469R1

 

3470

 

3471

3472

 

3473

 

3474

 

3475

 

3479

 

3480

 

3481

3483

 

3484

 

3485

 

3486

 

3487

 

3488

 

3489

3490

 

3492

 

3496

 

3497

 

3498

 

3499

 

3500

3501

 

3502

 

3503

 

3504

 

3505

 

3508

 

3509R1

 

19

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3510

 

3511

 

3512

 

3513

 

3513R1

 

3514

 

3516

3517

 

3518

 

3519

 

3620

 

3521

 

3522

 

3523

3524

 

3526

 

3526

 

3527

 

3527R1

 

3528

 

3531

3532

 

3533

 

3534

 

3534R1

 

3535

 

3536

 

3537

3538

 

3539

 

3540

 

3540R1

 

3541

 

3542

 

3543

3544

 

3545

 

3547

 

3548

 

3549

 

3550

 

3551

3552

 

3553

 

3553R1

 

3554

 

3555

 

3556

 

3557

3558

 

3559

 

3560

 

3561

 

3562

 

3564

 

3565

3566

 

3567

 

3568

 

3569

 

3570

 

3571

 

3572

3573

 

3574

 

3575

 

3576

 

3577

 

3578

 

3580

3582

 

3584

 

3587

 

3588

 

3589

 

3590

 

3591

3595

 

3596

 

3597

 

3599

 

3600

 

3601

 

3602

3604

 

3605

 

3606

 

3607

 

3609

 

3610

 

3611

3613 RevA

 

3614

 

3615

 

3616

 

3619

 

3620

 

3621

3623

 

3624

 

3626

 

3627

 

3628

 

3629

 

3630

3631

 

3632

 

3633

 

3634

 

3635

 

3637

 

3638

3642

 

3643

 

3644

 

3645

 

3647

 

3648

 

3649

3650

 

3651

 

3652

 

3653

 

3664

 

3655

 

3656

3657

 

3658

 

3669

 

3661

 

3662

 

3663

 

3664

3665

 

3666

 

3667

 

3668

 

3669

 

3670

 

3671

3672

 

3673

 

3674

 

3675

 

3676

 

3677

 

3678

3679

 

3680

 

3681

 

3682

 

3683

 

3684

 

3685

3686

 

3687

 

3688

 

3689

 

3690

 

3691

 

3692

3693

 

3694

 

3695

 

3696

 

3697

 

3698

 

3699

3700

 

3701

 

3702

 

3703

 

3704

 

3705

 

3706

3707

 

3708

 

3709

 

3710

 

3711

 

3712

 

3713

 

20

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3714

 

3714R1

 

3715

 

3716

 

3717

 

3719

 

3720

3721

 

3722

 

3723

 

3724

 

3725

 

3726

 

3727

3728

 

3729

 

3730

 

3731

 

3732

 

3733

 

3734

 

21

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 7 incorporates - continued:

 

3735

 

3736

 

3737

 

3738

 

3739

 

3740

 

3741R1

3743

 

3744

 

3745

 

3746

 

3757

 

3748

 

3749

3750

 

3751

 

3752

 

3753

 

3754

 

3755

 

3756

3757

 

3758

 

3759

 

3760

 

3762

 

3763

 

3765

3766

 

3767

 

3768

 

3769

 

3770

 

3771

 

3772

3773

 

3774

 

3775

 

3776

 

3778

 

3779

 

3783

3784

 

3785

 

3786

 

3787

 

3788

 

3789

 

3790

3791

 

3792

 

3793

 

3794

 

3795

 

3797

 

3798

3800

 

3802

 

3803

 

3804

 

3805

 

3806

 

3807

3808

 

3809

 

3810

 

3811

 

3812

 

3813

 

3814

3815

 

3816

 

3817

 

3818

 

3819

 

3820

 

3821

3822

 

3823

 

3824

 

3825

 

3826

 

3827

 

3828

3829

 

3830

 

3831

 

3832

 

3833

 

3834

 

3836

3837

 

3838

 

3839

 

3841

 

3842

 

3843

 

3844

3847

 

3848

 

3850

 

3851

 

3852

 

3853

 

3854

3855

 

3856

 

3857

 

3860

 

3861

 

3861R1

 

3862

3863

 

3864

 

3865

 

3866

 

3869

 

3870

 

3871

3871R1

 

3873

 

3874

 

3875

 

3876

 

3877

 

3878

3879

 

3880

 

3881

 

3882

 

3883

 

3884

 

3885

3886

 

3887

 

3889

 

3890

 

3893

 

3894

 

3895

3896

 

3897

 

3898

 

3898R1

 

3899

 

3900

 

3901

3902

 

3903

 

3904

 

3905

 

3906

 

3907

 

3908

3909

 

3910

 

3911

 

3912

 

3913

 

3914

 

3915

3916

 

3917

 

3918

 

3919

 

3920

 

3921

 

3922

3923

 

3924

 

3925

 

3926

 

3927

 

3928

 

3929

3931

 

3932

 

3934

 

3935

 

3936

 

3937

 

3938

 

22

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3939

 

3940

 

3941

 

3942

 

3943

 

3944

 

3945

3946

 

3947

 

3948

 

3949

 

3950

 

3951

 

3952

3953

 

3954

 

3955

 

3956

 

3957

 

3958

 

3959

3960

 

3961

 

3962

 

3963

 

3964

 

3965

 

3966

3967

 

3968

 

3969

 

3970

 

3971

 

3972

 

3973

3974

 

3975

 

3976

 

3977

 

3978

 

3979

 

3980

3981

 

3982

 

3983

 

3984

 

3985

 

3986

 

3987

3988

 

3989

 

3990

 

3991

 

3992

 

3993

 

3994

3995

 

3996

 

3997

 

3998

 

3999

 

4000

 

4001

4002

 

4003

 

4004

 

4005

 

4006

 

4007

 

4008

4009

 

4010

 

4011

 

4012

 

4013

 

4014

 

4015

4016

 

4017

 

4018

 

4019

 

4020

 

4021

 

4022

4023

 

4024

 

4025

 

4026

 

4027

 

4028

 

4029

4031

 

4032

 

4034

 

4035

 

4036

 

4037

 

4038

4039

 

4040

 

4040R1

 

4042

 

4043

 

4044

 

4045

4046

 

4047

 

4048

 

4050

 

4051

 

4052

 

4053

4054

 

4055

 

4056

 

4057

 

4058

 

4059

 

4060

4061

 

4062

 

4063

 

4064

 

4065

 

4066

 

4067

4068

 

4069

 

4070

 

4071

 

4072

 

4073

 

4074

 

23

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 7 incorporates - continued:

 

4075

 

4076

 

4077

 

4078

 

4079

 

4080

 

4081

4082

 

4083

 

4084

 

4085

 

4089

 

4090

 

4091

4092

 

4094

 

4095

 

4096

 

4097

 

4098

 

4099

4100

 

4101

 

4102

 

4102R1

 

4104

 

4105

 

4107RevA

4108

 

4109

 

4110

 

4111

 

4112

 

4113

 

4114

4115

 

4116

 

4117

 

4119

 

4120

 

4121

 

4125

4126

 

4127

 

4128

 

4129

 

4130

 

4131

 

4132

4133

 

4134

 

4135

 

4136

 

4137

 

4138

 

4139

4142

 

4144R1

 

4145

 

4146

 

4147

 

4148

 

4149

4150

 

4151

 

4152

 

4154

 

4155

 

4156

 

4157

4159

 

4160

 

4161

 

4162

 

4163

 

4164

 

4166

4167

 

4168

 

4170

 

4171

 

4172

 

4173

 

4174

4175

 

4176

 

4177

 

4178

 

4179

 

4181

 

4182

4183

 

4185

 

4186

 

4187

 

4188

 

4189

 

4190

4191

 

4192

 

4193

 

4194

 

4195

 

4196

 

4197

4198

 

4199

 

4200

 

4201

 

4202

 

4203

 

4204

4205

 

4206

 

4207

 

4208

 

4209

 

4210

 

4211

4212

 

4213

 

4214

 

4215

 

4219

 

4220

 

4222

4223

 

4224

 

4225

 

4226

 

4227

 

4228

 

4229

4230

 

4231R1

 

4232

 

4233

 

4234

 

4235

 

4236

4237

 

4238

 

4239

 

4240

 

4241

 

4242

 

4243

4244

 

4246

 

4247

 

4248

 

4249

 

4250

 

4251

4252

 

4253

 

4254

 

4255

 

4257

 

4258

 

4259

4260

 

4261

 

4262

 

4264

 

4265

 

4266

 

4267

4269

 

4272

 

4273

 

4274

 

4275

 

4277

 

4278

4280

 

4281

 

4282

 

4283

 

4284

 

4285

 

4286

 

24

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

4287

 

4288

 

4288R1

 

4289

 

4291

 

4292

 

4293

4294

 

4295

 

4296

 

4296R1

 

4298

 

4299

 

4300

4301

 

4302

 

4303

 

4304

 

4305

 

4306

 

4308

4309

 

4313

 

4314

 

4315

 

4316

 

4318

 

4319

4319R1

 

4320

 

4323

 

4324

 

4325

 

4325R1

 

4326

4327

 

4328

 

4329

 

4330

 

4331

 

4332

 

4333

4334

 

4335

 

4336

 

4337

 

4338

 

4339

 

4341

4342

 

4343

 

4344

 

4345

 

4346

 

4347

 

4350

4351

 

43524353

 

4354

 

4356

 

4357

 

4358

 

4359

4360

 

4361

 

4363

 

4365

 

4366

 

4388

 

4370

4371

 

4372

 

4374

 

4375

 

4376

 

4377

 

4378

4379

 

4380

 

4381

 

4382

 

4383

 

4384

 

4385

4386

 

4387

 

4388

 

4389

 

4390

 

4391

 

4392

4393

 

4394

 

4395

 

4396

 

4397

 

4398

 

4398R1

4399

 

4400

 

4402

 

4405

 

4406

 

4407

 

4408

4409

 

4410

 

4411

 

4412

 

4413

 

4414

 

4415

4416

 

4417

 

4419

 

4420

 

4422

 

4423

 

4423R1

4424

 

4424R1

 

4425

 

4425R1

 

4426

 

4426R1

 

4427

4428

 

4429

 

4430

 

4431

 

4432

 

4433

 

4434

4435

 

4436

 

4437

 

4438

 

4439

 

4440

 

4441

4442

 

4443

 

4448

 

4449

 

4452

 

4453

 

4454

 

25

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 7 incorporates - continued:

 

4457

 

4458

 

4461

 

4462

 

4463

 

4464

 

4465

4470

 

4471

 

4472

 

4473

 

4474

 

4475

 

4476

4477

 

4477R1

 

4478

 

4479

 

4480

 

4485

 

4486

4487

 

4488

 

4489

 

4490

 

4491

 

4494

 

4500

4501

 

4503

 

4504

 

4507

 

4508

 

4510

 

4511

4512

 

4513

 

4518

 

4520

 

4521

 

4522

 

4523

4524

 

4527

 

4528

 

4529

 

4531

 

4532

 

4533

4535

 

4536

 

4537

 

4538

 

4539

 

4540

 

4540

4542

 

4543

 

4544

 

4545

 

4546

 

4547

 

4548

4556

 

4557

 

4558

 

4559

 

4560

 

4562

 

4563

4564

 

4565

 

45666

 

4567

 

4574

 

4575

 

4576

4577

 

4578

 

4586

 

4587

 

4588

 

4589

 

4590

4591

 

4592

 

4593

 

4594

 

4595

 

4596

 

4597

4598

 

4599

 

4601

 

4606

 

4607

 

4611

 

4612

4613

 

4614

 

4615

 

4616

 

4617

 

4618

 

4619

4621

 

4622

 

4623

 

4624

 

4625

 

4626

 

4627

4628

 

4630

 

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Amendment 8 incorporates

 

2580 R3

 

2805 R1

 

3105

 

3123

 

3126 R1

 

3136

 

3163

3164

 

3171

 

3178

 

3179

 

3192

 

3193

 

3194

3199

 

3200

 

3207

 

3215

 

3217

 

3220

 

3222

3230

 

3234

 

3247

 

3299

 

3336

 

3363 R2

 

3363 R3

3393

 

3394

 

3396

 

3396 R1

 

3413

 

3476

 

3477

3478

 

3504 R1

 

3505 R1

 

3504 R2

 

3506 R1

 

3507

 

3509

3581

 

3583

 

3592

 

3625

 

3639

 

3639 R1

 

3640

3641

 

3646

 

3761

 

3796

 

3840

 

3845

 

3849

3865 R1

 

3868

 

3871 R2

 

3872

 

3891

 

3892

 

3930

4038 R1

 

4049

 

4086

 

4087

 

4093

 

4103

 

4106

4122

 

4123

 

4124

 

4140

 

4153

 

4163 R1

 

4163 R2

4165

 

4169

 

4180

 

4217

 

4218

 

4230 R1

 

4231 R3

4234 R1

 

4268

 

4270

 

4271

 

4276

 

4290

 

4304 R1

4305 R1

 

4307

 

4317

 

4340

 

4342 R2

 

4355

 

4359 R1

4359 R2

 

4362 R1

 

4364

 

4373

 

4396 R1

 

4398 R2

 

4399 R2

4405

 

4418

 

4444

 

4445

 

4451

 

4459

 

4460

4462 R1

 

4466

 

4467

 

4468

 

4469

 

4471 R1

 

4477 R1

4481

 

4482

 

4483

 

4483 R1

 

4484

 

4495

 

4496

4497

 

4498

 

4499

 

4502

 

4505

 

4506

 

4509

4509 R1

 

4514

 

4515

 

4516

 

4517

 

4519

 

4525

4548 RA

 

4548 RB

 

4549

 

4550

 

4551

 

4552

 

4552 R1

4553

 

4554

 

4555

 

4555 R1

 

4555 R2

 

4556 R1

 

4560 R1

4561

 

4570

 

4571

 

4572

 

4602

 

4604

 

4605

4608

 

4609

 

4609 R1

 

4610

 

4617 R1

 

4620

 

4622 R1

4622 R2

 

4622 R3

 

4629

 

4631

 

4633

 

4635

 

4636

4637

 

4638

 

4639

 

4640

 

4641

 

4642

 

4643

4644

 

4645

 

4646

 

4647

 

4648

 

4649

 

4650

4651

 

4652

 

4653

 

4653 R1

 

4656

 

4657

 

4658

4659

 

4660

 

4661

 

4662

 

4663

 

4665

 

4666

4667

 

4668

 

4669

 

4670

 

4672

 

4673

 

4674

4675

 

4676

 

4677

 

4678

 

4679

 

4680

 

4681

4682

 

4683

 

4684

 

4685

 

4686

 

4687

 

4688

4689

 

4690

 

4690 R1

 

4691 R1

 

4692

 

4693

 

4694

4695

 

4696

 

4697

 

4698

 

4699

 

4700

 

4701

4702

 

4703

 

4704

 

4705

 

4706

 

4707

 

4708

4709

 

4710

 

4711

 

4712

 

4713

 

4714

 

4715

4716

 

4717

 

4719

 

4720

 

4721

 

4722

 

4724

4725

 

4726

 

4727

 

4728

 

4729

 

4730

 

4731

4732

 

4733

 

4734

 

4736

 

4737

 

4737 RA

 

4738

4739

 

4740

 

4741

 

4741 R1

 

4742

 

4743

 

4744

4745

 

4746

 

4747

 

4750

 

4751

 

4752

 

4754

4755

 

4756

 

4757

 

4758

 

4760

 

4761

 

4762

4763

 

4764

 

4765

 

4766 R1

 

4767

 

4768

 

4769

4770

 

4771

 

4772

 

4773

 

4774

 

4775

 

4776

4777

 

4778

 

4779

 

4780

 

4781

 

4782

 

4783

4784

 

4785

 

4786

 

4787

 

4788

 

4789

 

4790

4793

 

4794

 

4795

 

4796

 

4796 R1

 

4797

 

4799

4800

 

4801

 

4802

 

4803

 

4804

 

4805

 

4806

4807

 

4809

 

4810

 

4811

 

4812

 

4813

 

4814

4815

 

4816

 

4816 RA

 

4817

 

4818

 

4819

 

4820

4821

 

4822

 

4823

 

4824

 

4825

 

4827

 

4828

 

27

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

4829

 

4829 R1

 

4830

 

4831

 

4832

 

4833

 

4834

4835

 

4836

 

4837

 

4838

 

4840

 

4841

 

4842

4843

 

4844

 

4845

 

4846

 

4847

 

4848

 

4849

4850

 

4850 R1

 

4851

 

4852

 

4853

 

4854

 

4855

4856

 

4857

 

4858

 

4859

 

4860

 

4861

 

4862 R1

4863

 

4864

 

4865

 

4866

 

4867

 

4868

 

4869

4870

 

4871

 

4872

 

4873

 

4874

 

4875

 

4876

4877

 

4878

 

4879

 

4880

 

4881

 

4882

 

4883

4884

 

4885

 

4886

 

4887

 

4888

 

4889

 

4890

4891

 

4892

 

4893

 

4894

 

4895

 

4896

 

4897

4898

 

4899

 

4900

 

4901

 

4902

 

4903

 

4904

4905

 

4906

 

4907

 

4908

 

4909

 

4910

 

4911

4912

 

4913

 

4914

 

4915

 

4916

 

4917

 

4918

4919

 

4920

 

4921

 

4922

 

4923

 

4925

 

4929

4930

 

4931 R1

 

4932

 

4933

 

4934

 

4935

 

4936

4937

 

4938

 

4939

 

4940

 

4941

 

4942

 

4943

4944

 

4945

 

4946

 

4947

 

4948

 

4949

 

4950

4951

 

4952

 

4953

 

4954

 

4956

 

4957

 

4958

4959

 

4960

 

4961

 

4962

 

4963

 

4964

 

4965

4966

 

4967

 

4968

 

4969

 

4970

 

4971

 

4972

4973

 

4974

 

4975

 

4976

 

4977

 

4978

 

4979

4980

 

4981

 

4982

 

4983

 

4984

 

4985

 

4986

4987

 

4988

 

4989

 

4990

 

4991

 

4992

 

4993

4994

 

4995

 

4997

 

4998

 

4999

 

5000

 

5001

5002

 

5003

 

5004

 

5005

 

5006

 

5007

 

5008

5009

 

5010

 

5011

 

5012

 

5013

 

5014

 

5015

5016

 

5017

 

5018

 

5019

 

5020

 

5021

 

5022

5023

 

5024

 

5025

 

5026

 

5027

 

5028

 

5029

5031

 

5033

 

5034

 

5035

 

5036

 

5037

 

5038

5039

 

5040

 

5041

 

5042

 

5043

 

5044

 

5045

5046

 

5046 R1

 

5047

 

5048

 

5049

 

5050

 

5051

5052

 

5053

 

5054

 

5055

 

5056

 

5059

 

5061

5062

 

5063

 

5064

 

5065

 

5066

 

5067

 

5074

5075

 

5076

 

5077

 

5079

 

5085

 

5086

 

5087

5088

 

5089

 

5090

 

5091

 

5092

 

5093

 

5094

5095

 

5097

 

5099

 

5100

 

5102

 

5103

 

5104

5105

 

5106

 

5107

 

5108

 

5109

 

5110

 

5111

5112

 

5113

 

5115

 

5116

 

5117

 

5118

 

5118 R1

5119

 

5120

 

5122

 

5123

 

5126

 

5127

 

5130

5131

 

5132

 

5133

 

5134

 

5135

 

5136

 

5137

5138

 

5139

 

5140

 

5141

 

5142

 

5143

 

5144 R1

5145

 

5146

 

5147

 

5148

 

5149

 

5150

 

5150 R1

5150 R2

 

5156

 

5157

 

5158

 

5159

 

5160

 

5161

5150 R2

 

5156

 

5157

 

5158

 

5159

 

5160

 

5161

5162

 

5163

 

5164

 

5165

 

5167

 

5170

 

5172

5173

 

5174

 

5175

 

5176

 

5177

 

5178

 

5179

5183

 

5184

 

5185

 

5186

 

5187

 

5188

 

5189

5190

 

5190 R1

 

5191

 

5192

 

5193

 

5194

 

5195

5196

 

5197

 

5198

 

5199

 

5200

 

5201

 

5202

5203

 

5204

 

5205

 

5206

 

5207

 

5208

 

5208 R1

5209

 

5210

 

5211

 

5212

 

5213

 

5213 R1

 

5214

5215

 

5216

 

5217

 

5218

 

5219

 

5220

 

5221

 

28

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

5222

 

5223

 

5224

 

5226

 

5227

 

5228

 

5229

5230

 

5231

 

5233

 

5234

 

5235

 

5236

 

5237

5239

 

5240

 

5241

 

5242

 

5243

 

5244

 

5245

5246

 

5247

 

5248

 

5249

 

5250

 

5251

 

5252

5253

 

5254

 

5255

 

5256

 

5257

 

5258

 

5259

5260

 

5261

 

5262

 

5263

 

5264

 

5265

 

5266

5267

 

5268

 

5269

 

5270

 

5271

 

5272

 

5273

5274

 

5275

 

5277

 

5278

 

5279

 

5280

 

5281

5282

 

5283

 

5284

 

5285

 

5286

 

5287

 

5288

5289

 

5290

 

5291

 

5293

 

5294

 

5295

 

5296

5297

 

5298

 

5299

 

5300

 

5301

 

5302

 

5303

5304

 

5305

 

5306

 

5307

 

5308

 

5309

 

5310

5311

 

5312

 

5313

 

5314

 

5315

 

5316

 

5317

5318

 

5319

 

5320

 

5321

 

5322

 

5323

 

5324

5325

 

5326

 

5327

 

5328

 

5329

 

5330

 

5331

5332

 

5333

 

5334

 

5335

 

5336

 

5337

 

5338

5339

 

5340

 

5341

 

5342

 

5343

 

5344

 

5345

5346

 

5347

 

5348

 

5349

 

5350

 

5351

 

5353

5354

 

5355

 

5356

 

5357

 

5358

 

5359

 

5360

5361

 

5362

 

5363

 

5364

 

5365

 

5366

 

5367

5368

 

5369

 

5370

 

5371

 

5372

 

5373

 

5374

5375

 

5376

 

5377

 

5378

 

5379

 

5380

 

5381

5382

 

5383

 

5384

 

5385

 

5386

 

5387

 

5388

5389

 

5390

 

5391

 

5392

 

5393

 

5394

 

5395

5396

 

5397

 

5398

 

5399

 

5400

 

5401

 

5402

5396

 

5397

 

5398

 

5399

 

5400

 

5401

 

5402

5402 R1

 

5403

 

5404

 

5405

 

5406

 

5407

 

5409

5410

 

5411

 

5412

 

5414

 

5415

 

5416

 

5417

5418

 

5419

 

5420

 

5420 R1

 

5421

 

5422

 

5423

5424

 

5425

 

5426

 

5427

 

5428

 

5429

 

5430

5431

 

5432

 

5433

 

5434

 

5435

 

5436

 

5437

5438

 

5439

 

5441

 

5442

 

5443

 

5444

 

5445

5446

 

5447

 

5448

 

5449

 

5449 R1

 

5450

 

5451

5452

 

5453

 

5454

 

5455

 

5456

 

5457

 

5458

5459

 

5461

 

5462

 

5463

 

5464

 

5465

 

5466

5467

 

5468

 

5469

 

5470

 

5471

 

5472

 

5473

5474

 

5475

 

5478

 

5479

 

5480

 

5482

 

5483

5484

 

5485

 

5486

 

5487

 

5488

 

5489

 

5490

5491

 

5492

 

5493

 

5494

 

5495

 

5496

 

5497

5498

 

5499

 

5500

 

5501

 

5503

 

5504

 

5505

5506

 

5507

 

5508

 

5509

 

5510

 

5511

 

5512

5513

 

5514

 

5515

 

5516

 

5517

 

5518

 

5519

5520

 

5521

 

5522

 

5524

 

5526

 

5527

 

5528

5529

 

5530

 

5532

 

5535

 

5538

 

5538 R1

 

—

5541

 

5542

 

5543

 

5544

 

5545

 

5546

 

5547

5548

 

5549

 

5550

 

5551

 

5552

 

5553

 

5554

5555

 

5556

 

5557

 

5558

 

5559

 

5560

 

5562

5563

 

5564

 

5565

 

5566

 

5568

 

5568 R2

 

5569

5571

 

5572

 

5573

 

5574

 

5575

 

5576

 

5577

5578

 

5579

 

5580

 

5581

 

5582

 

5583

 

5584

5585

 

5586

 

5587

 

5588

 

5589

 

5590

 

5591

5592

 

5593

 

5594

 

5595

 

5596

 

5597

 

5598

 

29

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

5600

 

5602

 

5603

 

5604

 

5605

 

5606

 

5607

5608

 

5609

 

5610

 

5611

 

5612

 

5613

 

5614

5614 R1

 

5615

 

5621

 

5622

 

5623

 

5625

 

5626

5627

 

5628

 

5629

 

5630

 

5631

 

5632

 

5633

5634

 

5635

 

5636

 

5638

 

5638 R1

 

5639

 

5640

5642

 

5644

 

5646

 

5647

 

5648

 

5649 R1

 

5650

5651

 

5653

 

5661

 

5662

 

5663

 

5664

 

5665

5666

 

5667

 

5668

 

5669 R1

 

5670

 

5671

 

5672

5673

 

5674

 

5675

 

5676

 

5678

 

5679

 

5683

5684

 

5685

 

5686

 

5687

 

5688

 

5689

 

5690

5691

 

5692

 

5693

 

5694

 

5695

 

5696

 

5697

5698

 

5699

 

5700

 

5701

 

5702

 

5703

 

5704

5705

 

5705 R1

 

5706

 

5709

 

5710

 

5711

 

5713

5723

 

5724

 

5725

 

5727

 

5728

 

5729

 

5731

5732

 

5733

 

5734

 

5735

 

5737

 

5738

 

5739

5740

 

5741

 

5742

 

5750

 

5752

 

5753

 

5754

5757

 

5759

 

5760

 

5765

 

5766

 

5767

 

5768

5769

 

5770

 

5775

 

5776

 

5777

 

5778

 

5780

5781

 

5782

 

5783

 

5784

 

5787

 

5789

 

5788

5793

 

5794

 

5795

 

5796

 

5805

 

5807

 

5808

5809

 

5810

 

5811

 

5812

 

5813

 

5814

 

5815

5820

 

5821

 

5822

 

5823

 

5823 R1

 

5825

 

5826

5827

 

5828

 

5829

 

5830 R1

 

5831

 

5838

 

5838

5848

 

5849

 

5849 R1

 

5850

 

5851

 

5852

 

5855

5875

 

5880

 

5881

 

5881 R1

 

5885

 

5887

 

5888

5888 R1

 

5889

 

5889 R1

 

5890

 

5891

 

5892

 

5893

5894

 

5894 R1

 

5895

 

5896

 

5896 R2

 

5896 R3

 

5898

5899

 

5901

 

5902

 

5903

 

5904

 

5905

 

5907

5910

 

5911

 

5912 R1

 

5913 R1

 

5914

 

5915 R1

 

5916 R1

5917 R1

 

5917 R2

 

5918

 

5919

 

5920

 

5920 R1

 

5920 R2

5921

 

5923

 

5924

 

5925

 

5926

 

5931

 

5932

5934

 

5927

 

5933

 

5935

 

5936

 

5937

 

5939

5940

 

5941

 

5942

 

5943

 

5944

 

5945

 

5946

5947

 

5948

 

5949

 

5950

 

5959

 

5960

 

5961

5962

 

5963

 

5965

 

5966

 

5967

 

5968

 

5969

5970

 

5971

 

5972

 

5974

 

5976

 

5977

 

5977 R1

5978

 

5979

 

5980

 

5981

 

5981 R1

 

5982

 

5983

5983 R1

 

5984

 

5985

 

5986

 

5987

 

5988

 

5989

5990

 

5991

 

5992

 

5992 R1

 

5993

 

5994

 

5995

5997

 

5998

 

5999

 

6000

 

6001

 

6002

 

6003

6004

 

6004 R1

 

6006

 

6008

 

6009

 

6010

 

6010

6017

 

6018

 

6018 R1

 

6019

 

6021

 

6022

 

6024

6025

 

6026

 

6029

 

6030

 

6030R1

 

6035 R1

 

6034

6037

 

6039

 

6044

 

6045

 

6046

 

6047

 

6048

6049

 

6054

 

6055

 

6056

 

6057

 

6058

 

6059

6060

 

6061

 

6062

 

6063

 

6064

 

6065

 

6066

6067

 

6071

 

6072

 

6073

 

6074

 

6075

 

6076

6077

 

6078

 

6081

 

6086 R1

 

6100

 

6102

 

6103

6104

 

6112

 

6119

 

6120

 

6121

 

6122

 

6123

6124

 

6130

 

6134

 

6135

 

6139

 

6140

 

—

6141

 

6142

 

6143

 

6144

 

6146

 

6147

 

6148

6151

 

6154

 

6156

 

6159

 

6160

 

6163

 

6165

 

30

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

6168

 

6169

 

6171

 

6177

 

6178

 

6184

 

6184 R1

6185

 

6186 R1

 

6187

 

6190

 

6191

 

6194

 

6195

6197

 

6198 R1

 

6199

 

6201

 

6202

 

6203

 

6206

6207

 

6209

 

6213

 

6214

 

6217

 

6218

 

6222

6226

 

6231

 

6235

 

6237

 

6238

 

6239

 

6240

6242

 

6243

 

6244

 

6246

 

6254

 

6256

 

6257

6258

 

6259

 

6261

 

6262

 

6264

 

6265

 

6265 R1

6266

 

6269

 

6270

 

6277

 

6282

 

6283

 

6286

6287

 

6288

 

6289

 

6290

 

6291

 

6292

 

6295

6296

 

6297

 

6298

 

6299

 

6300

 

6301

 

6302

6303

 

6304

 

6305

 

6306

 

6307

 

6308

 

6309

6310

 

6312

 

6313

 

6314

 

6316

 

6317

 

6318

6319

 

6321

 

6323

 

6324

 

6325

 

6330

 

6330 R1

6331

 

6333

 

6336

 

6341

 

6343

 

6346

 

—

6350

 

6350 R1

 

6350 R2

 

6351

 

6352

 

6353

 

6355

6360

 

6361

 

6362

 

6365

 

6369

 

6372

 

6373

6378

 

6379

 

6381

 

6383

 

6385

 

6386

 

6387

6388

 

6396

 

6397

 

6398

 

6399

 

6401

 

6402

6403

 

6409 R1

 

6410

 

6411

 

6412

 

6413

 

6415

6416

 

6417

 

6423

 

6424

 

6425

 

6427

 

6429

6430

 

6431

 

6433

 

6434

 

6435

 

6440

 

6442

6443

 

6444

 

6445

 

6446

 

6447

 

6450

 

6451

6455

 

6456

 

6457

 

6458

 

6459

 

6460

 

6461

6462

 

6465

 

6471

 

6477

 

6478

 

6479

 

6480

6481

 

6482

 

6483

 

6486

 

6488

 

6489

 

6492

6493

 

6495

 

6496

 

6497

 

6498

 

6500

 

6501

6502

 

6503

 

6504

 

6505 R1

 

6509

 

6510

 

6511

6512

 

6513

 

6514

 

6515

 

6517

 

6521

 

6522

6523

 

6524 R1

 

6525

 

6534

 

6536

 

6538

 

6541

6543

 

6548

 

6549

 

6550

 

6557

 

6559

 

6561

6564

 

6570

 

6570 R1

 

6571

 

6572

 

6573

 

—

6574

 

6579

 

6581

 

6582

 

6583

 

6584

 

6585

6586

 

6587

 

6588

 

6589

 

6590

 

6597

 

6598 R1

6589

 

6590

 

6597

 

6598 R1

 

6598 R2

 

6602

 

6603

6604

 

6604

 

6609

 

6610

 

6611

 

6612

 

6613

6614

 

6616

 

6617

 

6618 R1

 

6620

 

6621

 

6627

6628

 

6630

 

6631

 

6633

 

6634

 

6635

 

6636

6638

 

6639

 

6640

 

6641

 

6644

 

6645

 

6646

6647

 

6650

 

6651

 

6655

 

6656

 

6657

 

6658

6660

 

6666

 

6667

 

6668

 

6669

 

6670

 

6671

6672

 

6673

 

6676

 

6677

 

6678

 

6679

 

6686

6687

 

6689

 

6691

 

6695

 

6706

 

6710

 

6713

6714

 

6716

 

6719

 

6721

 

6722

 

6723

 

6725

6728

 

6739

 

6741

 

6744

 

6744 R1

 

6744 R2

 

6745

6746

 

6747

 

6748

 

6749

 

6750

 

6751

 

6752

6753

 

6754

 

6755

 

6756

 

6757

 

6758

 

6759

6760

 

6761

 

6762

 

6763

 

6764

 

6765

 

6770

6771

 

6772

 

6775 R1

 

6776

 

6777 R1

 

6777 R2

 

6805

6815

 

6818

 

6827

 

6828

 

6850

 

6850 R1

 

6851

6851 R1

 

6857

 

6858

 

6859

 

6866

 

6876 R1

 

6891 R1

6892

 

6893 R1

 

6899 R1

 

6966

 

6983

 

7023

 

7116

 

31

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 3 TO

SPECIAL BUSINESS PROVISIONS

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

BP ATTACHMENT 4 TO
SPECIAL BUSINESS PROVISIONS

 

ADDITIONAL STATEMENT OF WORK

 

(Reference SBP Section 3.3.1.1, 3.3.2.1, 3.3.3.31, 3.4.51, 3.4.81, 7.9)

 

A.                                    Sustaining Engineering Delegation
Statement of Work

 

Seller’s responsibilities as they relate to Sustaining Engineering Delegation
work for the products included in this Special Business Provisions are defined
in Boeing Document D6-83323.  This Document includes summary matrices depicting
the Engineering Delegation requirements for each product commodity and a
Responsibility, Authority and Accountability (RAA) Document.  The baseline as of
the date hereof shall be D6-83323 Rev. New signed January 21, 2005 which will be
subject to periodic update.

 

D6-83323 is a summary of the Engineering Delegation requirements for sustaining
products that are part of this SBP and included in the part pricing in
Attachment 1.  All costs associated with Seller Engineering responsibility as
described within D6-83323 with the exception of Fleet Support (as covered in the
Technical Services Agreement) or as provided for below are included within
Attachment 1 pricing for sustaining programs and will not be subject to
additional payment from Boeing.

 

In addition, Boeing and Seller responsibilities related to the 737MMA program
are defined in the 737MMA BCA/IDS Working Together Agreement signed
December 2004 by R.K. Gardner, J.L. Turner and A.M. Parasida.  All activities
and responsibilities identified for “BCA - Wichita” within this document will be
the responsibility of Seller.

 

Product development projects in work at Boeing’s Wichita Division that have been
selected for inclusion in this SBP as of the date hereof are outlined in
Section B of this Attachment 4.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

B. Product Development Projects Subject to Non-Recurring Engineering Payments

 

For future product development projects, a determination will be made as to
whether (i) a requirement for production hardware associated with this
developmental effort is anticipated; and (ii) the production hardware resulting
from this developmental effort is either a change to or a derivative of the
current Attachment 1 Statement of Work.  If these conditions are met, these
projects will be added to Section B.1 or B.2 of Attachment 4 per the criteria
set forth below.  If these conditions are not met then the development projects
should not be added to Attachment 4 and instead, should be covered by the
Services Agreement.

 

B.1 Product Development Projects

 

a.                                      Section B1 includes those major
re-design efforts that support Derivative aircraft and will be subject to
non-recurring engineering payments according to the terms of SBP 5.2.1. The
level of effort expended by Boeing on these development projects prior to
June 16, 2005 will not be included in such non-recurring engineering payments to
Seller.

 

b.                                      Those projects that support Derivative
aircraft or where applicable, BCA aircraft delivered by BCA to BDS, will be
added to this Section B.1 pursuant to SBP 7.9 and will be subject to
non-recurring payments.

 

c.                                       For those projects added to this
Section B.1, Seller will provide up to [*****] hours in the aggregate of
engineering support per project at no charge to Boeing.  This support will
include but shall not be limited to technical consultation, work statement
development and schedule development.

 

d.                                      All changes that are approved and
incorporated prior to certification and subject to the derivative production
airplane unit 1, whether in sequence or out of sequence, will be paid for as
part of B1.  All changes approved and not completed prior to certification will
be added to B2 threshold for that year.

 

e.                                       The following list of product
development known projects will be subject to non-recurring engineering payments
according to the terms of SBP 5.2.1.  The level of effort expended by Boeing on
these development projects prior to June 16, 2005 will not be included in such
non-recurring engineering payments:

 

737 Short Field Landing Performance

737-900X

737-800MMA

737 Wedgetail

747-8

777-200LR Freighter

737-900BBJ3

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

B.2. Product Development Projects Subject to Thresholds.

 

a.                                      Section B.2 is for Boeing initiated and
approved PRR’s [limited to Design Engineering, Stress Engineering and Project
Manufacturing Engineering] that will be subject to such non-recurring
engineering payments only after the threshold for embedded engineering support
as described below has been exceeded.

 

b.                                      Those Boeing initiated and approved
PRR’s [limited to Design Engineering, Stress Engineering and Project
Manufacturing Engineering] that support changes to the then existing Attachment
1 statement of work will be incorporated under Section B.2 pursuant to SBP 7.9
and not be subject to additional non-recurring payment until the sustaining
engineering threshold for the program appropriate for each project has been
exceeded.  Only Boeing initiated and approved PRR changes will apply towards
these thresholds and will be eligible for additional non-recurring payment once
the thresholds have been exceeded.

 

c.                                       The PRR process starts at Engineering
Authorization by the Chief Engineer and is documented in the ECC database on the
ECM.

 

d.                                      For all PRR’s issued under Attachment 4,
B2, Boeing will issue an ATP for the Design effort, which will contain the
Boeing’s PRR approval minutes, followed by a CCN.

 

e.                                       Customer Introductions and Master
Changes are Seller’s responsibility and will not be subject to additional
non-recurring payment.

 

f.                                        In addition, only those Boeing
initiated and approved PRR changes [Limited to Design Engineering, Stress
Engineering, and Project Manufacturing Engineering] with an impact to Seller
that exceeds [*****] engineering hours per change will apply towards these
thresholds.  PRR changes that do not result in a minimum impact of [*****]
engineering hours per change to Seller will not apply towards the threshold and
will not be subject to additional non-recurring payment.

 

g.                                       Baseline PRR Engineering Thresholds:

 

Each contract year (cy) June 1st through May 31st, an adjustment will be made
concurrent with the quantity based price adjustment process outlined within
Attachment 20 to establish the appropriate threshold for each program for the
following year.  To calculate the new threshold, the PRR Engineering Thresholds
per Airplane as identified below will be multiplied by [*****] (beta factor)
times the change in delivery rates by program for the target year vs. 2003
Airplane Deliveries by Program.  This value will then be added to (or subtracted
from) the Baseline PRR Engineering Thresholds.  In other words, the PRR
Engineering Threshold for any given year will be increased (or decreased) by
[*****] of the variation in airplane deliveries by program for that year versus
2003 airplane deliveries.

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Supporting Documentation:  Contract Year to date summary by Program and Business
Unit.  Refer to example below.

 

Forecasted PRR
Engineering Thresholds

 

2003 Baseline Hours

 

Threshold Hours for Boeing

 

Initiated PRR’s

 

 

 

2003 (Base)

 

*

 

CY1:

 

CY2: 2006

 

CY3: 2007

 

CY4: 2008

 

CY5: 2009

 

737

 

[*****]

 

hours

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

747

 

[*****]

 

hours

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

767

 

[*****]

 

hours

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

777

 

[*****]

 

hours

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

Airplane Deliveries

 

INPUT

 

737

 

173

 

airplanes

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

747

 

19

 

airplanes

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

767

 

24

 

airplanes

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

777

 

39

 

airplanes

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

2003 Airplane Deliveries - Forecasted

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

*Year is defined as the 12 month period beginning the first day of the
anniversary month of the contract.

 

Model

 

PRR Engineering
Threshold Hours
CY 8

 

Quantity of
Airplanes

737

 

[*****]

 

424

747

 

[*****]

 

24

767

 

[*****]

 

24

777

 

[*****]

 

90

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

MOA — Revision of SBP Clause 7.9 and Attachment 4

 

Contract Year to date summary detail including hours charged to date by month
for each PRR, also PRR approval dates as identified in the Engineering meeting
minutes, additional data may be requested.  Refer to example below:

 

 

 

 

 

 

 

737 PRR Threshold Assertion - Period One
Period One 6/17/2005 - 6/15/2006
Status as of 6/15/2006 rev 4. (compiled

PRR Number

 

Pt Card
Count

 

PPR/ECR Title

 

PRR/ECR
Start

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Cu

 

Date should
correspond with
the engineering
meeting minute’s
approval date.

38656

 

 

 

Improved Sound Damping In Aircraft Aft Cabin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECR 01249

 

 

 

Improved Sound Damping In Aircraft Aft Cabin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

PRR 38656/ECR 01249 Improved Sound Damping In Aircraft Aft Cabin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38658

 

 

 

Flight Deck Door for - 700C Part 121 Operators

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38665

 

 

 

Forward Entry Door False Latching/Indication Revision

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38275-82

 

 

 

Thrust Reverser Cascade Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38275-90

 

 

 

Thrust Reverser Lightning Strike Protection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38275-110S

 

 

 

Engine Strut Heat Insulation Blanket - Replacement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECR 694

 

 

 

Insulation Blanket - Modification - Thrust Reverser (PRR 38690)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38647

 

 

 

Tech insertion - Mid Exit Door Plug - Option

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ECR 1513

 

 

 

Insulation Blanket Redesign (PRR 38275-110S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contract year to date summary by Program and Business Unit.  Seller will provide
quarterly report of actual Engineering hours, within 20 working days after the
end of each quarter.  Refer to example below:

 

Spirit AeroSystems
PRR Period IV Activity Summary
Status as of 06/11/2009 (Compiled 12-18-2009)

 

Work Order

 

Program

 

<100 hrs
YTD

 

>100 hrs
YTD

 

Total
YTD

 

Current
Threshold

 

Under/
(Over)

3N921

 

737 Fuselage

 

 

 

 

 

 

 

 

 

 

3N931

 

737 Nacelles

 

 

 

 

 

 

 

 

 

 

3N950

 

737 Struts

 

 

 

 

 

 

 

 

 

 

38920

 

737 Wing

 

 

 

 

 

 

 

 

 

 

Total 737

 

 

 

 

 

 

 

 

 

14,544

 

14,544

3N901

 

747 Fuselage

 

 

 

 

 

 

 

 

 

 

3N951

 

747 Struts

 

 

 

 

 

 

 

 

 

 

3N933

 

747 Nacelles

 

 

 

 

 

 

 

 

 

 

Total 747

 

 

 

 

 

 

 

 

 

6,635

 

6,635

3N902

 

767 Fuselage

 

 

 

 

 

 

 

 

 

 

3N952

 

767 Struts

 

 

 

 

 

 

 

 

 

 

Total 767

 

 

 

 

 

 

 

 

 

1,350

 

1,350

3N903

 

777 Fuselage

 

 

 

 

 

 

 

 

 

 

3N934

 

777 Nacelles

 

 

 

 

 

 

 

 

 

 

3N953

 

777 Struts

 

 

 

 

 

 

 

 

 

 

35310

 

777 Wing

 

 

 

 

 

 

 

 

 

 

Total 777

 

 

 

 

 

 

 

 

 

17,810

 

17,810

 

--------------------------------------------------------------------------------

*YTD values shown above represent cumulative PRR engineering hours through the
current status date for the period June 13, 2008 to June 11, 2009.  Current
threshold values are based on delivery of the following units per model: 
366/737, 17/747, 13/767, & 83/777.

 

5

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 5 TO

SPECIAL BUSINESS PROVISIONS

 

RATES AND FACTORS

 

(Reference SBP Section 7)

 

The following Rates will be utilized for changes to Material, Outside Processing
and Touch Labor.  All other costs and profit are part of the Wrap Rates fixed
for life of contract.

 

Cost Item

 

Factor or Rate

 

 

 

 

 

Direct Engineering:

 

[*****]

 

Engineering, Planning, N/C Programming & Tool Design are to be billed at this
rate
Does not include Engineering Management which is an Indirect Cost

 

 

 

 

 

 

 

Direct Manufacturing Labor:

 

[*****]

 

Basic Factory Labor and Quality Assurance are to be billed at this rate
Direct Support Costs are included as an Indirect Cost and part of the rate also

 

 

 

 

 

 

 

Direct Material/Outside Processing/Non-Labor:

 

[*****]

 

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 6 TO

SPECIAL BUSINESS PROVISIONS

 

Lead Time Matrix
(Reference Section 7.5, 12.16)

 

Lead Time Matrix

 

Months from Authorization to Proceed to F.O.B. Seller’s Plant

 

 

 

737

 

747

 

767

 

777

 

 

Structures

 

S/N

 

Structures

 

S/N

 

Structures

 

S/N

 

Structures

 

S/N

Raw Material Forward Buy Authorization

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Order Base Extension

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rate Increase

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rate Decrease

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Introduction

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Reorder

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Refire

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer Deimplementation

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assembly - Wichita controlled end items

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assembly - Tulsa controlled end items

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabrication - Wichita controlled end items

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fabrication - Tulsa controlled end items

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Lead time in months is from authorization to proceed to F.O.B. seller’s plant.
Forward buy authorization is for limited procurement of material and/or parts as
required in order to support an expected full authorization of an order base
extension.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SPB ATTACHMENT 7 TO

SPECIAL BUSINESS PROVISIONS

 

INTENDURED PRICED PARTS LIST For POA’s

 

(Seller to submit to Boeing within 60 days of Contract signing)

 

A.                                    INDENTURE PRICED PARTS LIST

(Reference SBP 3.3.2.1, 4.4, 4.6)

 

Note:  Attachment 7 Parts and Prices provided under separate file due to size.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS

 

SELLER DATA SUBMITTALS
(Reference SBP 9.0)

 

EXAMPLES

 

1.                                      Program Status Reports (as requested by
Boeing)
Seller’s program progress reports, highlighting significant accomplishments and
critical program issues, etc.

 

2.                                     Production Definition Milestone Schedule
(as requested by Boeing)
Seller’s Product Definition schedule depicting key milestone events to support
program requirements.

 

3.                                      Manufacturing Milestone Schedule (as
requested by Boeing)
Seller’s manufacturing schedule depicting key milestone events to support
program requirements.

 

4.                                      Certified Tool List
Seller’s Certified Tool Lists for identifying all accountable tools, including
any subsequent new, reworked or re-identified tools affecting the first
production spares Product.

 

5.                                      Problem Reports (as required)
Seller’s written notification to Boeing of program problems, potential program
impact and corrective action.

 

6.                                      Total Cost Management System Plan
Annually Seller will submit a TCMS plan as required under SBP Section 7.6.

 

1

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 9 TO
SPECIAL BUSINESS PROVISIONS

 

NON-RECURRING AGREEMENTS

 

The purpose of this attachment 9 is to document and incorporate all nonrecurring
pricing and non-pricing agreements into this SBP.  These agreements are to be
documented in the below format as applicable.  The Boeing purchase order must be
included below when the agreement is for Boeing accountable tooling.  This
Boeing purchase order will be used to link the agreements to the Boeing Tooling
records.

 

The following non-recurring pricing and non-pricing agreements are hereby
incorporated into this SBP

 

Item 
Number

 

Agreement Title

 

Description

1.

 

[*****]

 

1992

2.

 

[*****]

 

2055

3.

 

[*****]

 

2323, CCN 831

4.

 

[*****]

 

2385

5.

 

[*****]

 

2572

6.

 

[*****]

 

2580R1

7.

 

[*****]

 

2624

8.

 

[*****]

 

2631

9.

 

[*****]

 

2632

10.

 

[*****]

 

2754

11.

 

[*****]

 

2765

12.

 

[*****]

 

2808

13.

 

[*****]

 

2816

14.

 

[*****]

 

2840R1

15.

 

[*****]

 

2840R2

16.

 

[*****]

 

2844

17.

 

[*****]

 

2846

18.

 

[*****]

 

2867

19.

 

[*****]

 

2872

20.

 

[*****]

 

2938

21.

 

[*****]

 

3067

22.

 

[*****]

 

3088

23.

 

[*****]

 

3197

24.

 

[*****]

 

3198

25.

 

[*****]

 

3198R1

26.

 

[*****]

 

3198R2

27.

 

[*****]

 

3305

28.

 

[*****]

 

3363

29.

 

[*****]

 

3435

30.

 

[*****]

 

3448

31.

 

[*****]

 

2488 R3

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

32.

 

[*****]

 

2580R2

33.

 

[*****]

 

3172

34.

 

[*****]

 

3198R1

35.

 

[*****]

 

3198R2

36.

 

[*****]

 

3305

37.

 

[*****]

 

3363

38.

 

[*****]

 

3363R1

39.

 

[*****]

 

3435

40.

 

[*****]

 

3448

41.

 

[*****]

 

3519

42.

 

[*****]

 

3596

43.

 

[*****]

 

4107 Rev A

44.

 

[*****]

 

4120

45.

 

[*****]

 

4127

46.

 

[*****]

 

4247

47.

 

[*****]

 

4238

48.

 

[*****]

 

4239

49.

 

[*****]

 

4285

50.

 

[*****]

 

4386

51.

 

[*****]

 

4419

52.

 

[*****]

 

4434

53.

 

[*****]

 

4443

54.

 

[*****]

 

4477

55.

 

[*****]

 

4477R1

56.

 

[*****]

 

4490

57.

 

[*****]

 

4491

58.

 

[*****]

 

4524

59.

 

[*****]

 

4621

60.

 

[*****]

 

2580 R3

61.

 

[*****]

 

3193

62.

 

[*****]

 

3200

63.

 

[*****]

 

3215

64.

 

[*****]

 

3363R2

65.

 

[*****]

 

3363R3

66.

 

[*****]

 

3849

67.

 

[*****]

 

4049

68.

 

[*****]

 

4451

69.

 

[*****]

 

4477 R1

70.

 

[*****]

 

4742

71.

 

[*****]

 

4796

72.

 

[*****]

 

4796 R1

73.

 

[*****]

 

4806

74.

 

[*****]

 

4834

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

75.

 

[*****]

 

5009

76.

 

[*****]

 

5023

77.

 

[*****]

 

5029

78.

 

[*****]

 

5059

79.

 

[*****]

 

5061

80.

 

[*****]

 

5087

81.

 

[*****]

 

5100

82.

 

[*****]

 

5104

83.

 

[*****]

 

5110

84.

 

[*****]

 

5138

85.

 

[*****]

 

5148

86.

 

[*****]

 

5156

87.

 

[*****]

 

5170

88.

 

[*****]

 

5186

89.

 

[*****]

 

5263

90.

 

[*****]

 

5396

91.

 

[*****]

 

5398

92.

 

[*****]

 

5441

93.

 

[*****]

 

5461

94.

 

[*****]

 

5462

95.

 

[*****]

 

5463

96.

 

[*****]

 

5473

97.

 

[*****]

 

5510

98.

 

[*****]

 

5552

99.

 

[*****]

 

5621

100.

 

[*****]

 

5649 R1

101.

 

[*****]

 

5667

102.

 

[*****]

 

5691

103.

 

[*****]

 

5692

104.

 

[*****]

 

5700

105.

 

[*****]

 

5781

106.

 

[*****]

 

5782

107.

 

[*****]

 

5866

108.

 

[*****]

 

5889

109.

 

[*****]

 

5889 R1

110.

 

[*****]

 

5943

111.

 

[*****]

 

5944

112.

 

[*****]

 

5945

113.

 

[*****]

 

5950

114.

 

[*****]

 

5977

115.

 

[*****]

 

5991

116.

 

[*****]

 

6017

117.

 

[*****]

 

6018

118.

 

[*****]

 

6018 R1

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

119.

 

[*****]

 

6284

120.

 

[*****]

 

6314

121.

 

[*****]

 

6324

122.

 

[*****]

 

6325

123.

 

[*****]

 

6365

124.

 

[*****]

 

6413

125.

 

[*****]

 

6415

126.

 

[*****]

 

6427

127.

 

[*****]

 

6429

128.

 

[*****]

 

6598 Rev1

129.

 

[*****]

 

6598 Rev2

130.

 

[*****]

 

6650

131.

 

[*****]

 

6741

132.

 

[*****]

 

6772

133.

 

[*****]

 

6818

134.

 

[*****]

 

6983

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Agreement text format:

 

Item XXX:  agreement title:                                    incorporated by
CCN#XXXX

 

Overview of agreement including CCN number(s) affected by agreement.

A. Statement of work
B. Settlement value and payment obligations
C. Additional rates and factors
D. Boeing purchase order numbers for non-recurring payments
E. Other

 

5

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS

 

QUALITY ASSURANCE REQUIREMENTS

 

All work performed under this SBP shall be in accordance with the following:

 

A10.1                                                               Quality
System

 

A.                                    Document AS/EN/JISQ 9100. “Quality Systems
- Aerospace - Model for Quality Assurance in Design, Development,
Production, Installation and Servicing” as may be revised from time to time,
which are incorporated herein and made a part hereof by this reference.

 

B.                                    Document D6-82479, “Boeing Quality
Management System Requirements for Suppliers - Appendix A - Quality Management
System” as amended from time to time, which is incorporated herein and made a
part hereof by this reference.

 

C.                                    Document D6-82479, “Boeing Quality
Management System Requirements for Suppliers - Addendum 1 - Advanced Quality
System for Product and Process Improvement” as amended from time to time, which
is incorporated herein and made a part hereof by this reference.

 

A10.2                                                               Common
Quality Purchasing Data and Business Requirements

 

A10.2.1                                                  Seller Annual Internal
Quality Audit

 

At lease annually, the Seller shall conduct an internal audit to ensure
compliance to their quality system and the controlling quality assurance
document.

 

A10.2.2                                                     Change in Quality
Management Representative

 

The Seller shall promptly notify Boeing of any changes in the management
representative with assigned responsibility and authority for the quality
system.

 

A10.2.3                                                  English Language

 

When specifically requested by Boeing, Seller shall make specified quality data
and/or approved design data available in the English language.

 

The Seller shall maintain an English language translation of (1) its quality
manual, and (2) an index of all other Seller procedures that contain quality
requirements.  Boeing may require the Seller to translate additional
documentation.

 

A10.2.4                                                     Changes to Quality
System

 

The Seller shall immediately notify Boeing in writing of any change to the
quality control system that may affect the inspection, conformity or
airworthiness of the

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Product.  After the issue of initial Boeing quality system approval, each change
to the quality control system is subject to review by Boeing.

 

A10.2.5                                                     Supplier Quality
Performance

 

If Seller fails to achieve and maintain 98% site quality acceptance rate, which
is a prerequisite for delegated inspection authority awarded at Boeing’s
discretion, the Seller shall be responsible for one or more of the following as
directed by Boeing:

 

A.                                    Obtaining source inspection from a
Boeing-qualified contractor at Seller’s own expense;

 

B.                                    Reimbursing Boeing for reasonable Boeing
costs incurred at the point of manufacture (i.e. Seller’s site) to verify
product conformance;

 

C.                                    Reimburse Boeing for reasonable Boeing
costs incurred at the point of receipt to verify product conformance.

 

The site quality acceptance rate is a calculation of the ratio of acceptable
units delivered to the total units delivered, or an alternate criteria quality
acceptance rating, equivalent to 98% as defined by the contracting Boeing
site(s).

 

A10.2.6                                                     Excess Inventory

 

The Seller shall strictly control all inventory of Boeing proprietary product
that is in excess of contract quantity in order to prevent product from being
sold or provided to any third party without prior written authorization from
Boeing.

 

A10.2.7                                                     Aerospace Quality
Management System (AQMS) Certification

 

Boeing recognition of Seller’s AQMS certification/registration does not affect
the right of Boeing to conduct audits and issue findings at the Seller’s
facility.  Boeing reserves the right to provide Boeing-identified quality system
findings, associated quality system data, and quality performance data to the
Seller’s Certification/Registration Board (CRB).

 

Seller shall ensure the following relative to AQMS certification:

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

A10.2.7.1                                           Accreditation of
Certification/Registration Body

 

The certification/registration body (CRB) is accredited to perform aerospace
quality management system (AQMS) assessments.  The CRB must use approved
auditors and operate in accordance with the corresponding International
Aerospace Quality Group (IAQG) certification/registration scheme.

 

NOTE:                                                          IAQG sanctioned
certification/registration schemes include but are not limited to AIR 5359, SJAC
9010, TS157, etc.  Reference IAQG website for listing of accredited CRBs: 
http://www.iagg.sae.org/servlets/index?PORTAL_CODE=IAQG

 

A10.2.7.2                                           Records of
Certification/Registration

 

The seller maintains objective evidence of CRB certification/registration on
file at Seller’s facility.  Objective evidence shall include:

 

a.                                      The accredited AQMS certificate(s) of
registration;

 

b.                                      The audit report(s), including all
information pertaining to the audit results in accordance with the applicable
certification/registration scheme;

 

c.                                       Copies of all CRB finding(s), objective
evidence of acceptance of corrective action(s), and closure of the finding(s).

 

NOTE:                                                          Certification
records shall be maintained in accordance with Boeing specified contractual
quality record retention requirements.

 

A10.2.7.3                                           Right of Access to CRB

 

The CRB services agreement provides for “right of access” to all CRB records by
Boeing, applicable accreditation body, applicable Registrar Management Committee
(RMC) and other regulatory or government bodies for the purpose of verifying CRB
certification/registration criteria and methods are in accordance with the
applicable IAQG certification/registration scheme.

 

A10.2.7.4                                           Audit Results/Data Reporting
to IAQG

 

The CRB has Seller’s written permission to provide audit results/data to IAQG
membership as required by the applicable IAQG certification/registration scheme.

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

A10.2.7.5                                           Notification to Boeing of
Change in Status

 

Boeing is immediately notified in writing should the Seller’s
certification/registration be suspended or withdrawn, or accreditation status of
Seller’s CRB be withdrawn.  Send email notification to
grpcrboversightrep@boeing.com.

 

A10.2.7.6                                           Provision of Boeing Quality
Data to CRB

 

Boeing-identified findings and Seller’s quality performance data is provided to
the CRB during certification/registration and surveillance activity.

 

A10.2.7.7                                           CRB Access to Proprietary
Data

 

CRB shall be provided access to applicable proprietary data (including Boeing
proprietary data) to the extent necessary to assess Seller’s compliance to AQMS
requirements.  CRB shall agree to keep confidential and protect Boeing
proprietary information under terms no less stringent than Seller’s contractual
agreement with Boeing.  Seller will assure that such information is
conspicuously marked “BOEING PROPRIETARY”.

 

A10.2.7.8                                           Seller Compliance with CRB
Requirements

 

Seller complies with all CRB requirements imposed to issue and maintain
certification/registration.

 

A10.2.8                                                     Verification of
Corrective Action

 

When Boeing notifies Seller of a detected nonconformance, Seller shall
immediately take action to eliminate the nonconformance on all products in
Seller’s control.  Seller shall also maintain on file verification that root
cause corrective action has occurred and has resolved the subject condition.  At
the specific request of Boeing, this verification shall occur for the next five
(5) shipments after implementation of the corrective action to ensure detected
nonconformance has been eliminated.  Boeing reserves the right to review the
verification data at Seller’s facility or have the data submitted to Boeing.

 

A10.2.9                                                     Corrective Action
Report

 

Where Seller is requested to submit a corrective action report, Seller will
submit its response within ten (10) days of receipt of such request unless an
extension is otherwise provided by Boeing.  Any corrective action report
submitted to Boeing shall be in the format specified by Boeing.  If after
submittal to Boeing supplier determines need for revision, Seller shall
immediately notify Boeing of such revision.  In the event Seller is unable to
respond within the allotted ten day time frame, Seller shall submit a request
for extension which shall include the reason for the extension request and the
time need to complete the corrective action report.

 

A10.2.10                                              Relocation/Subcontract
Notification (Puget Sound only)

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

The Seller shall not relocate or subcontract any Category I or II work outside
the U.S. without written Boeing acceptance.  Notification to Boeing should be
made to the Procurement Agent who manages the Seller’s contract and shall
contain the subcontractor name, address, telephone number, QA manager name,
applicable part numbers, and part descriptions.  Category I and II work is
defined in FAA Order 81200.2, Appendix 4.

 

A10.2.11                                              Quality Metrics &
Reporting

 

When requested by Boeing, Seller agrees to work with Boeing to develop and
implement processes designed at improving Seller’s quality performance.  Process
will include sufficient detail to allow Boeing to evaluate Seller’s progress.

 

A10.3                                                               Site Unique
Quality Purchasing Data Requirements

 

A10.3.1                                                  Acceptance/Rejection of
Seller’s Root Cause/Corrective Action

 

Boeing reserves the right to reject any root cause and/or corrective action
determination provided by the Seller, and may request subsequent investigation
and/or corrective action to either Boeing or Seller-initiated corrective action
requests.  If the Seller is late in responding to corrective action requests by
Boeing, or if Boeing requires subsequent corrective action, Boeing reserves the
right to withhold acceptance of shipments either at source or destination until
Seller corrective action is submitted to Boeing’s satisfaction.

 

A10.3.2                                                     Change in
Manufacturing Facility

 

The Seller shall immediately notify Boeing in writing of any change to the
manufacturing facility location of the contracted part number or assembly.

 

A10.4                                                               Incorporated
by Reference

 

In addition to any other documents incorporated elsewhere in this SBP or GTA by
reference, Seller is required to maintain compliance with the following
documents as may be revised from time to time, and incorporated herein, and made
a part of this SBP by reference with full force and effect, as if set out in
full text:

 

A10.4.1                                                     Document AS/EN/SJAC
9102. “Aerospace First Article Inspection (FAI) Requirement”

 

Seller shall perform First Article Inspections (FAIs) in accordance with
AS/EN/SJAC 9102 for all new and revised production articles produced after
June 16, 2005.

 

5

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

A10.4.2                                                     Boeing Document
D1-8007, “Approval Guide for Supplier Statistical Sampling Plans”

 

A Seller that performs acceptance sampling shall meet the requirements of
document D1-8007.  Boeing approval of Seller’s acceptance sampling plan is
required prior to performing acceptance sampling when it is used for in-process
or final inspection, and employs continuous sampling or repetitive lot
sampling.  Subsequent revisions to approved sampling plans require Boeing
approval prior to implementation.  Prior Boeing approval of a sampling plan is
not required if it is used exclusively for receiving inspection, or employs only
isolated lot sampling during in-process or final inspection.

 

When statistical process control is used as an option for either in-process or
final inspection, Seller shall satisfy the requirements of document AS/EN/SJAC
9103, Variation Management of Key Characteristics.

 

In all cases, inspection requirements identified by engineering drawing or
specification take precedence over the inspection requirements defined herein.

 

A10.4.3                                                     Boeing Document
D6-51991, “Quality Assurance Standard for Digital Product Definition (DPD) at
Boeing Suppliers”

 

Seller is required to obtain Boeing approval as a DPD-capable supplier if seller
receives, downloads, and/or uses Computer Aided Design (CAD) geometry in any
format from any Boeing facility.  Boeing digital datasets are reference only
(not design or inspection authority) until Boeing DPD approval status is
obtained.

 

A10.4.4                                                  Boeing Document
D1-4426, “Approved Process Sources”

 

This document defines the approved sources for special processing, composite raw
materials, composite products, aircraft bearings, designated fasteners, and
metallic raw materials.

 

A10.4.5                                                     Boeing Document
D-13709-4, “Requirements for Obtaining MRB Authority by Boeing Suppliers”

 

Seller shall not use dispositions of use-as-is or repair on Boeing-designed
product unless current revision of Seller’s Material Review Board (MRB) plan
complies with D-137094 (not in 7E7) and has been approved by Boeing.

 

A10.4.6                                                  Reserved

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

A10.4.7                                                     Procurement
Operating Instructions (PO1 M6-1007) (used by Puget Sound)

 

Procurement Operating Instructions (POI M6-1007), as revised from time to time. 
Individual Quality notes contained in Procurement Operating Instructions (POI
M6-1007) are applicable when identified on the purchase document.

 

See Boeing Website —

 

http://www.boeing.com/companyoffices/doingbiz/index.html, or contact Boeing
Procurement representative for printed copy of notes.

 

7

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 11 TO

SPECIAL BUSINESS PROVISIONS

 

Boeing Commercial Airplanes (BCA) TIER REPORT (Reference SBP Section 9.6)

 

Seller Name:

Date:

Seller Contact:

Phone:

BCA Procurement Agent Contact:

Phone

BCA Purchase Contract #:

Reporting Period*

o Jan - Mar

o  Apr - Jun

o July - Sept

o Oct - Dec

Year:

Definitions**

Small Business (SB)

The term “small business” shall mean a small business as defined pursuant to
section 3 of the Small Business Act (15 U.S.C.A. 632) and relevant regulations
issued pursuant thereto.  Generally, this means a small business organized for
profit, it is independently owned and operated, is not dominant in the field of
operations in which it is bidding, and meets the size standards as prescribed in
Government regulations.  (Includes SDBs, SMBEs and WOSBs)

Small Disadvantaged Business (SDB)

A small business certified by the U.S. Small Business Administration as a
socially and economically small disadvantaged business for consideration of
Government set-a-side contracting opportunities and business development. 
(Includes SDBs who are women-owned)

Small Minority Business Enterprise (SMBE)

A small business that is at least 51 percent owned, operated and controlled by a
minority group member (Asian, Black, Hispanic, and Native Americans); or, in the
case of a publicly-owned business, at least 51% of the stock is owned by one or
more minority group members and such individuals control the management and
daily operations.  (Includes SDBs)

Women-owned Small Business (WOSB)

A small business concern that is at least 51 percent owned by one or more women;
or, in the case of any publicly owned business, at least 51 percent of the stock
is owned by one or more women; and whose management and daily business
operations are controlled by one or more women.  (Includes WOSBs who are also
SDBs)

Contract Dollars Received by Seller

A.

Boeing Commercial Airplanes contract dollars received by seller for the above
reporting period* (report in whole numbers):      
$                                                

Value of Subcontract 2nd Tier Dollars Awarded

(for Boeing Commercial Airplanes Purchase Contract ONLY)

Diversity Category

Reporting Period (see above*)

Dollars
(report in whole numbers)

Percent of
Seller Dollars

B.

Small Business (SB)

 

(B ÷ A)

C.

Small Minority Business Enterprise (SMBE)

 

(C ÷ A)

D.

Women-owned Small Business (WOSB)

 

(D ÷ A)

Authorized Company Representative (Print):

Authorized Company Representative (Signature):   Date:

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 12 TO

SPECIAL BUSINESS PROVISIONS

 

NON-U.S. PROCUREMENT REPORT FORM

 

(Reference SBP Section 12.12)

 

(Seller to Submit)

 

Attachment 12, Section 1

 

Seller Name

 

Country

 

Commodity/
Nomenclature

 

Bid
Dollars

 

Contracted
Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS

 

Attachment 12
(Reference SBP Section 12.12)

 

Attachment 12 Section 2

 

The following outlines offset requirements that are currently in work and that
Seller is obligated to complete as part of this SBP.

 

                1)            Korea - Horizontal Stabilizers and Vertical Fin

 

·                  Obligation for Wichita to complete transfer of 737NG
Horizontal Stabilizers and Vertical Fin, [*****] (or most current configuration)
according to plan and schedule in place on (June 16, 2005).

 

·                                          The schedules and hardware quantities
are subject to change in support of program requirements.  Such changes will be
made in accordance with the terms indentified in Paragraph 7.5 in the Special
Business Provisions.

 

·                  Offload to KAI in Korea

 

·                  Seller to provide work transfer support/resources as
identified for “Wichita” in above referenced plan.  Boeing shall reimburse
Seller for the reasonable travel costs incurred by Seller’s employees for
purposes of providing such work transfer support in Korea.  Travel costs shall
include airfare, hotels, meals and car rental costs consistent with Seller’s
standard travel practices and shall not exceed the cost of Boeing’s ordinary
travel practices.  Seller shall promptly submit invoices to Boeing
substantiating costs for which Seller seeks reimbursement.  Such invoices shall
be paid by Boeing in accordance with Paragraph 5.0.

 

·                  These part numbers will be removed from Attachment 1 of this
SBP and Boeing will have no further obligation to purchase these part numbers
from Seller at the conclusion of this work transfer.

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

WICHITA

 

737NG HORIZONTAL STABILIZER

 

PRODUCTION DELIVERY SCHEDULE R-142R2

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

1732

 

5/4/2005

 

1842

 

10/11/2005

 

1982

 

4/14/2006

1737

 

5/12/2005

 

1845

 

10/14/2005

 

1987

 

4/20/2006

1742

 

5/19/2005

 

1848

 

10/19/2005

 

1991

 

4/26/2006

1746

 

5/25/2005

 

1851

 

10/24/2005

 

1995

 

5/2/2006

1749

 

5/31/2005

 

1854

 

10/27/2005

 

2000

 

5/8/2006

1752

 

6/3/2005

 

1857

 

11/1/2005

 

2004

 

5/12/2006

1755

 

6/8/2005

 

1860

 

11/4/2005

 

2010

 

5/18/2006

1758

 

6/13/2005

 

1863

 

11/8/2005

 

2014

 

5/24/2006

1761

 

6/16/2005

 

1866

 

11/11/2005

 

2018

 

5/30/2006

1764

 

6/21/2005

 

1869

 

11/15/2005

 

2023

 

6/5/2006

1767

 

6/24/2005

 

1872

 

11/18/2005

 

2028

 

6/8/2006

1770

 

6/29/2005

 

1875

 

11/23/2005

 

2032

 

6/14/2006

1773

 

7/5/2005

 

1878

 

11/29/2005

 

2036

 

6/19/2006

1776

 

7/8/2005

 

1881

 

12/2/2005

 

2041

 

6/23/2006

1779

 

7/13/2005

 

1886

 

12/8/2005

 

2046

 

6/28/2006

1782

 

7/18/2005

 

1890

 

12/14/2005

 

2050

 

7/5/2006

1785

 

7/21/2005

 

1895

 

12/20/2005

 

2054

 

7/10/2006

1788

 

7/26/2005

 

1899

 

1/4/2006

 

2059

 

7/14/2006

1791

 

7/29/2005

 

1904

 

1/10/2006

 

2064

 

7/19/2006

1794

 

8/3/2005

 

1909

 

1/16/2006

 

2067

 

7/24/2006

1797

 

8/8/2005

 

1913

 

1/20/2006

 

2071

 

7/27/2006

1800

 

8/11/2005

 

1918

 

1/26/2006

 

2075

 

8/1/2006

1803

 

8/16/2005

 

1922

 

2/1/2006

 

2079

 

8/4/2006

1806

 

8/19/2005

 

1927

 

2/7/2006

 

2084

 

8/9/2006

1809

 

8/24/2005

 

1931

 

2/13/2006

 

2087

 

8/14/2006

1812

 

8/29/2005

 

1936

 

2/17/2006

 

2091

 

8/17/2006

1815

 

9/1/2005

 

1940

 

2/23/2006

 

2095

 

8/22/2006

1818

 

9/7/2005

 

1945

 

3/1/2006

 

2099

 

8/25/2006

1821

 

9/12/2005

 

1950

 

3/7/2006

 

2103

 

8/30/2006

1824

 

9/15/2005

 

1954

 

3/13/2006

 

2107

 

9/5/2006

1827

 

9/20/2005

 

1959

 

3/17/2006

 

2111

 

9/8/2006

1830

 

9/23/2005

 

1963

 

3/23/2006

 

2115

 

9/13/2006

1833

 

9/28/2005

 

1968

 

3/29/2006

 

2119

 

9/18/2006

1836

 

10/3/2005

 

1973

 

4/4/2006

 

2123

 

9/21/2006

1839

 

10/6/2005

 

1977

 

4/10/2006

 

2127

 

9/26/2006

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

WICHITA
737NG HORIZONTAL STABILIZER
PRODUCTION DELIVERY SCHEDULE R-142R2 — continued

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

2131

 

9/29/2006

 

2272

 

3/8/2007

2135

 

10/4/2006

 

2275

 

3/13/2007

2139

 

10/9/2006

 

2279

 

3/16/2007

2143

 

10/12/2006

 

2284

 

3/21/2007

2147

 

10/17/2006

 

2287

 

3/26/2007

2151

 

10/20/2006

 

2291

 

3/29/2007

2155

 

10/25/2006

 

2295

 

4/3/3007

2159

 

10/30/2006

 

2299

 

4/6/2007

2163

 

11/2/2006

 

2304

 

4/11/2007

2167

 

11/7/2006

 

2307

 

4/16/2007

2170

 

11/10/2006

 

2311

 

4/19/2007

2174

 

11/15/2006

 

2315

 

4/24/2007

2179

 

11/20/2006

 

2320

 

4/27/2007

2183

 

11/27/2006

 

2323

 

5/2/2007

2187

 

11/30/2006

 

2327

 

5/7/2007

2191

 

12/5/2006

 

2331

 

5/10/2007

2196

 

12/8/2006

 

2335

 

5/15/2007

2199

 

12/13/2006

 

2339

 

5/18/2007

2203

 

12/18/2006

 

2343

 

5/23/2007

2207

 

12/21/2006

 

2347

 

5/29/2007

2211

 

1/4/2007

 

2351

 

6/1/2007

2215

 

1/9/2007

 

2356

 

6/6/2007

2220

 

1/12/2007

 

2359

 

6/11/2007

2223

 

1/17/2007

 

2363

 

6/14/2007

2227

 

1/22/2007

 

2367

 

6/19/2007

2231

 

1/25/2007

 

2372

 

6/22/2007

2235

 

1/30/2007

 

2375

 

6/27/2007

2240

 

2/2/2007

 

2379

 

7/2/2007

2243

 

2/7/2007

 

2383

 

7/6/2007

2247

 

2/12/2007

 

2388

 

7/11/2007

2251

 

2/15/2007

 

2391

 

7/16/2007

2255

 

2/20/2007

 

2395

 

7/19/2007

2259

 

2/23/2007

 

2399

 

7/24/2007

2264

 

2/28/2007

 

 

 

 

2268

 

3/5/2007

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

THE BALANCE OF THIS SCHEDULE IS FOR PLANNING PURPOSES ONLY

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

S/S 1

 

8/1/2007

 

S/S 22

 

11/1/2007

 

S/S 43

 

5/1/2008

S/S 2

 

8/1/2007

 

S/S 23

 

11/1/2007

 

S/S 44

 

5/1/2008

S/S 3

 

8/1/2007

 

S/S 24

 

11/1/2007

 

S/S 45

 

5/1/2008

S/S 4

 

8/1/2007

 

S/S 25

 

12/1/2007

 

S/S 46

 

5/1/2008

S/S 5

 

8/1/2007

 

S/S 26

 

12/1/2007

 

S/S 47

 

6/1/2009

S/S 6

 

8/1/2007

 

S/S 27

 

1/1/2008

 

S/S 48

 

6/1/2008

S/S 7

 

9/1/2007

 

S/S 28

 

1/1/2008

 

S/S 49

 

6/1/2008

S/S 8

 

9/1/2007

 

S/S 29

 

1/1/2008

 

S/S 50

 

7/1/2008

S/S 9

 

9/1/2007

 

S/S 30

 

1/1/2008

 

S/S 51

 

7/1/2008

S/S 10

 

9/1/2007

 

S/S 31

 

2/1/2008

 

S/S 52

 

7/1/2008

S/S 11

 

9/1/2007

 

S/S 32

 

2/1/2008

 

S/S 53

 

8/1/2008

S/S 12

 

9/1/2007

 

S/S 33

 

2/1/2008

 

S/S 54

 

8/1/2008

S/S 13

 

10/1/2007

 

S/S 34

 

2/1/2008

 

S/S 55

 

8/1/2008

S/S 14

 

10/1/2007

 

S/S 35

 

3/1/2008

 

S/S 56

 

9/1/2008

S/S 15

 

10/1/2007

 

S/S 36

 

3/1/2008

 

S/S 57

 

9/1/2008

S/S 16

 

10/1/2007

 

S/S 37

 

3/1/2008

 

S/S 58

 

9/1/2008

S/S 17

 

10/1/2007

 

S/S 38

 

3/1/2008

 

S/S 59

 

10/1/2008

S/S18

 

10/1/2007

 

S/S 39

 

4/1/2008

 

S/S 60

 

10/1/2008

S/S 19

 

11/1/2007

 

S/S 40

 

4/1/2008

 

S/S 61

 

10/1/2008

S/S 20

 

11/1/2007

 

S/S 41

 

4/1/2008

 

END OF PRODUCTION

S/S 21

 

11/1/2007

 

S/S 42

 

4/1/ 2008

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Wichita
737NG Vertical Fin
Master Schedule R-142R2

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO

BOEING

1

 

1731

 

5/2/2005

 

36

 

1811

 

8/25/2005

 

71

 

1902

 

1/9/2006

2

 

1732

 

5/3/2005

 

37

 

1814

 

8/30/2005

 

72

 

1904

 

1/10/2006

3

 

1734

 

5/6/2005

 

38

 

1816

 

9/1/2005

 

73

 

1905

 

1/12/2006

4

 

1737

 

5/11/2005

 

39

 

1819

 

9/7/2005

 

74

 

1907

 

1/16/2006

5

 

1740

 

5/16/2005

 

40

 

1821

 

9/9/2005

 

75

 

1910

 

1/18/2006

6

 

1743

 

5/19/2005

 

41

 

1822

 

9/12/2005

 

76

 

1912

 

1/19/2006

7

 

1746

 

5/24/2005

 

42

 

1824

 

9/14/2005

 

77

 

1913

 

1/23/2006

8

 

1749

 

5/27/2005

 

43

 

1826

 

9/16/2005

 

78

 

1915

 

1/25/2006

9

 

1751

 

6/1/2005

 

44

 

1829

 

9/21/2005

 

79

 

1918

 

1/27/2006

10

 

1754

 

6/6/2005

 

45

 

1831

 

9/23/2005

 

80

 

1920

 

1/30/2006

11

 

1756

 

6/8/2005

 

46

 

1834

 

9/28/2005

 

81

 

1921

 

2/1/2006

12

 

1757

 

6/9/2005

 

47

 

1836

 

9/30/2005

 

82

 

1923

 

2/3/2006

13

 

1759

 

6/13/2005

 

48

 

1839

 

10/5/2005

 

83

 

1926

 

2/7/2006

14

 

1761

 

6/15/2005

 

49

 

1841

 

10/7/2005

 

84

 

1928

 

2/8/2006

15

 

1764

 

6/20/2005

 

50

 

1842

 

10/10/2005

 

85

 

1929

 

2/10/2006

16

 

1766

 

6/22/2005

 

51

 

1844

 

10/12/2005

 

86

 

1931

 

2/14/2006

17

 

1769

 

6/27/2005

 

52

 

1846

 

10/14/2005

 

87

 

1934

 

2/16/2006

18

 

1771

 

6/29/2005

 

53

 

1849

 

10/19/2005

 

88

 

1936

 

2/17/2006

19

 

1774

 

7/5/2005

 

54

 

1851

 

10/21/2005

 

89

 

1937

 

2/21/2006

20

 

1776

 

7/7/2005

 

55

 

1854

 

10/26/2005

 

90

 

1939

 

2/23/2006

21

 

1779

 

7/12/2005

 

56

 

1856

 

10/28/2005

 

91

 

1942

 

2/27/2006

22

 

1781

 

7/14/2005

 

57

 

1859

 

11/2/2005

 

92

 

1944

 

2/28/2006

23

 

1784

 

7/19/2005

 

58

 

1861

 

11/3/2005

 

93

 

1945

 

3/2/2006

24

 

1786

 

7/21/2005

 

59

 

1866

 

11/10/2005

 

94

 

1947

 

3/3/2006

25

 

1789

 

7/26/2005

 

60

 

1870

 

11/15/2005

 

95

 

1949

 

3/7/2006

26

 

1791

 

7/28/2005

 

61

 

1873

 

11/18/2005

 

96

 

1951

 

3/8/2006

27

 

1794

 

8/2/2005

 

62

 

1877

 

11/23/2005

 

97

 

1952

 

3/10/2006

28

 

1795

 

8/3/2005

 

63

 

1880

 

11/30/2005

 

98

 

1954

 

3/13/2006

29

 

1796

 

8/4/2005

 

64

 

1883

 

12/5/2005

 

99

 

1956

 

3/15/2006

30

 

1799

 

8/9/2005

 

65

 

1886

 

12/7/2005

 

100

 

1958

 

3/16/2006

31

 

1801

 

8/11/2005

 

66

 

1889

 

12/15/2005

 

101

 

1959

 

3/20/2006

32

 

1803

 

8/15/2005

 

67

 

1891

 

12/16/2005

 

102

 

1961

 

3/21/2006

33

 

1804

 

8/16/2005

 

68

 

1893

 

12/19/2005

 

103

 

1962

 

3/23/2006

34

 

1806

 

8/18/2005

 

69

 

1894

 

12/22/2005

 

104

 

1964

 

3/24/2006

35

 

1809

 

8/23/2005

 

70

 

1897

 

1/5/2006

 

105

 

1966

 

3/28/2006

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Wichita
737NG Vertical Fin
Master Schedule R-142R2 — continued

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO
BOEING

106

 

1968

 

3/29/2006

 

141

 

2030

 

6/13/2006

 

176

 

2099

 

8/25/2006

107

 

1969

 

3/31/2006

 

142

 

2032

 

6/14/2006

 

177

 

2101

 

8/29/2006

108

 

1971

 

4/3/2006

 

143

 

2034

 

6/16/2006

 

178

 

2103

 

8/30/2006

109

 

1973

 

4/5/2006

 

144

 

2036

 

6/19/2006

 

179

 

2105

 

9/1/2006

110

 

1975

 

4/6/2006

 

145

 

2038

 

6/21/2006

 

180

 

2107

 

9/5/2006

111

 

1976

 

4/10/2006

 

146

 

2039

 

6/22/2006

 

181

 

2109

 

9/7/2006

112

 

1978

 

4/11/2006

 

147

 

2041

 

6/26/2006

 

182

 

2111

 

9/8/2006

113

 

1979

 

4/13/2006

 

148

 

2043

 

6/27/2006

 

183

 

2113

 

9/12/2006

114

 

1982

 

4/14/2006

 

149

 

2045

 

6/29/2006

 

184

 

2115

 

9/13/2006

115

 

1983

 

4/18/2006

 

150

 

2047

 

6/30/2006

 

185

 

2117

 

9/15/2006

116

 

1985

 

4/19/2006

 

151

 

2049

 

7/5/2006

 

186

 

2119

 

9/18/2006

117

 

1986

 

4/21/2006

 

152

 

2051

 

7/6/2006

 

187

 

2121

 

9/20/2006

118

 

1988

 

4/24/2006

 

153

 

2053

 

7/10/2006

 

188

 

2123

 

9/21/2006

119

 

1990

 

4/26/2006

 

154

 

2055

 

7/11/2006

 

189

 

2125

 

9/25/2006

120

 

1992

 

4/27/2006

 

155

 

2057

 

7/13/2006

 

190

 

2127

 

9/26/2006

121

 

1993

 

5/1/2006

 

156

 

2059

 

7/14/2006

 

191

 

2129

 

9/28/2006

122

 

1995

 

5/2/2006

 

157

 

2061

 

7/18/2006

 

192

 

2131

 

9/29/2006

123

 

1997

 

5/4/2006

 

158

 

2063

 

7/19/2006

 

193

 

2133

 

10/3/2006

124

 

1999

 

5/5/2006

 

159

 

2065

 

7/21/2006

 

194

 

2135

 

10/4/2006

125

 

2001

 

5/9/2006

 

160

 

2067

 

7/24/2006

 

195

 

2137

 

10/6/2006

126

 

2002

 

5/10/2006

 

161

 

2069

 

7/26/2006

 

196

 

2139

 

10/9/2006

127

 

2003

 

5/12/2006

 

162

 

2071

 

7/27/2006

 

197

 

2141

 

10/11/2006

128

 

2006

 

5/15/2006

 

163

 

2073

 

7/31/2006

 

198

 

2143

 

10/12/2006

129

 

2007

 

5/17/2006

 

164

 

2075

 

8/1/2006

 

199

 

2145

 

10/16/2006

130

 

2009

 

5/18/2006

 

165

 

2077

 

8/3/2006

 

200

 

2147

 

10/17/2006

131

 

2010

 

5/22/2006

 

166

 

2079

 

8/4/2006

 

201

 

2149

 

10/19/2006

132

 

2012

 

5/23/2006

 

167

 

2081

 

8/8/2006

 

202

 

2151

 

10/20/2006

133

 

2014

 

5/25/2006

 

168

 

2083

 

8/9/2006

 

203

 

2153

 

10/24/2006

134

 

2016

 

5/26/2006

 

169

 

2085

 

8/11/2006

 

204

 

2155

 

10/25/2006

135

 

2018

 

5/31/2006

 

170

 

2087

 

8/14/2006

 

205

 

2157

 

10/27/2006

136

 

2020

 

6/1/2006

 

171

 

2089

 

8/16/2006

 

206

 

2159

 

10/30/2006

137

 

2022

 

6/5/2006

 

172

 

2091

 

8/17/2006

 

207

 

2161

 

11/1/2006

138

 

2024

 

6/6/2006

 

173

 

2093

 

8/21/2006

 

208

 

2163

 

11/2/2006

139

 

2026

 

6/8/2006

 

174

 

2095

 

8/22/2006

 

209

 

2165

 

11/6/2006

140

 

2028

 

6/9/2006

 

175

 

2097

 

8/24/2006

 

210

 

2167

 

11/7/2006

 

7

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Wichita
737NG Vertical Fin
Master Schedule R-142R2 — continued

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO
BOEING

 

S/S

 

C/L

 

SHIP TO
BOEING

211

 

2169

 

11/9/2006

 

246

 

2239

 

2//2/2007

 

281

 

2309

 

4/18/2007

212

 

2171

 

11/10/2006

 

247

 

2241

 

2/6/2007

 

282

 

2311

 

4/19/2007

213

 

2173

 

11/14/2006

 

248

 

2243

 

2/7/2007

 

283

 

2313

 

4/23/2007

214

 

2175

 

11/15/2006

 

249

 

2245

 

2/9/2007

 

284

 

2315

 

4/24/2007

215

 

2177

 

11/17/2006

 

250

 

2247

 

2/12/2007

 

285

 

2317

 

4/26/2007

216

 

2179

 

11/20/2006

 

251

 

2249

 

2/14/2007

 

286

 

2319

 

4/27/2007

217

 

2181

 

11/22/2006

 

252

 

2251

 

2/15/2007

 

287

 

2321

 

5/1/2007

218

 

2183

 

11/27/2006

 

253

 

2253

 

2/19/2007

 

288

 

2323

 

5/2/2007

219

 

2185

 

11/29/2006

 

254

 

2255

 

2/20/2007

 

289

 

2325

 

5/4/2007

220

 

2187

 

11/30/2006

 

255

 

2257

 

2/22/2007

 

290

 

2327

 

5/7/2007

221

 

2189

 

12/4/2006

 

256

 

2259

 

2/23/2007

 

291

 

2329

 

5/9/2007

222

 

2191

 

12/5/2006

 

257

 

2261

 

2/27/2007

 

292

 

2331

 

5/10/2007

223

 

2193

 

12/7/2006

 

258

 

2263

 

2/28/2007

 

293

 

2333

 

5/14/2007

224

 

2195

 

12/8/2006

 

259

 

2265

 

3/2/2007

 

294

 

2335

 

5/15/2007

225

 

2197

 

12/12/2006

 

260

 

2267

 

3/5/2007

 

295

 

2337

 

5/17/2007

226

 

2199

 

12/13/2006

 

261

 

2269

 

3/7/2007

 

296

 

2339

 

5/18/2007

227

 

2201

 

12/15/2006

 

262

 

2271

 

3/8/2007

 

297

 

2341

 

5/22/2007

228

 

2203

 

12/18/2006

 

263

 

2273

 

3/12/2007

 

298

 

2343

 

5/23/2007

229

 

2205

 

12/20/2006

 

264

 

2275

 

3/13/2007

 

299

 

2345

 

5/25/2007

230

 

2207

 

12/21/2006

 

265

 

2277

 

3/15/2007

 

300

 

2347

 

5/29/2007

231

 

2209

 

1/3/2007

 

266

 

2279

 

3/16/2007

 

301

 

2349

 

5/31/2007

232

 

2211

 

1/4/2007

 

267

 

2281

 

3/20/2007

 

302

 

2351

 

6/1/2007

233

 

2213

 

1/8/2007

 

268

 

2283

 

3/21/2007

 

303

 

2353

 

6/5/2007

234

 

2215

 

1/9/2007

 

269

 

2285

 

3/23/2007

 

304

 

2355

 

6/6/2007

235

 

2217

 

1/11/2007

 

270

 

2287

 

3/26/2007

 

305

 

2357

 

6/8/2007

236

 

2219

 

1/12/2007

 

271

 

2289

 

3/28/2007

 

306

 

2359

 

6/11/2007

237

 

2221

 

1/16/2007

 

272

 

2291

 

3/29/2007

 

307

 

2361

 

6/13/2007

238

 

2223

 

1/17/2007

 

273

 

2293

 

4/2/2007

 

308

 

2363

 

6/14/2007

239

 

2225

 

1/19/2007

 

274

 

2295

 

4/3/2007

 

309

 

2365

 

6/18/2007

240

 

2227

 

1/22/2007

 

275

 

2297

 

4/5/2007

 

310

 

2367

 

6/19/2007

241

 

2229

 

1/24/2007

 

276

 

2299

 

4/6/2007

 

311

 

2369

 

6/21/2007

242

 

2231

 

1/25/2007

 

277

 

2301

 

4/10/2007

 

312

 

2371

 

6/22/2007

243

 

2233

 

1/29/2007

 

278

 

2303

 

4/11/2007

 

313

 

2373

 

6/26/2007

244

 

2235

 

1/30/2007

 

279

 

2305

 

4/13/2007

 

314

 

2375

 

6/27/2007

245

 

2237

 

2/1/2007

 

280

 

2307

 

4/16/2007

 

315

 

2377

 

6/29/2007

 

8

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Wichita
737NG Vertical Fin
Master Schedule R-142R2 — continued

 

S/S

 

C/L

 

SHIP TO
BOEING

 

 

 

 

 

 

 

 

 

 

 

 

316

 

2379

 

7/2/2007

 

 

 

 

 

 

 

 

 

 

 

 

317

 

2381

 

7/5/2007

 

 

 

 

 

 

 

 

 

 

 

 

318

 

2383

 

7/6/2007

 

 

 

 

 

 

 

 

 

 

 

 

319

 

2385

 

7/10/2077

 

 

 

 

 

 

 

 

 

 

 

 

320

 

2387

 

7/11/2007

 

 

 

 

 

 

 

 

 

 

 

 

321

 

2389

 

7/13/2007

 

 

 

 

 

 

 

 

 

 

 

 

322

 

2391

 

7/16/2007

 

 

 

 

 

 

 

 

 

 

 

 

323

 

2393

 

7/18/2007

 

 

 

 

 

 

 

 

 

 

 

 

324

 

2395

 

7/19/2007

 

 

 

 

 

 

 

 

 

 

 

 

325

 

2397

 

7/23/2007

 

 

 

 

 

 

 

 

 

 

 

 

326

 

2399

 

7/25/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

THE BALANCE OF THIS SCHEDULE IS FOR PLANNING PURPOSES ONLY

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

1

 

8/1/2007

 

41

 

11/1/2007

 

81

 

4/1/2008

2

 

8/1/2007

 

42

 

11/1/2007

 

82

 

4/1/2008

3

 

8/1/2007

 

43

 

11/1/2007

 

83

 

4/1/2008

4

 

8/1/2007

 

44

 

11/1/2007

 

84

 

4/1/2008

5

 

8/1/2007

 

45

 

11/1/2007

 

85

 

4/1/2008

6

 

8/1/2007

 

46

 

12/1/2007

 

86

 

4/1/2008

7

 

8/1/2007

 

47

 

12/1/2007

 

87

 

4/1/2008

8

 

8/1/2007

 

48

 

12/1/2007

 

88

 

4/1/2008

9

 

8/1/2007

 

49

 

12/1/2007

 

89

 

4/1/2008

10

 

8/1/2007

 

50

 

12/1/2007

 

90

 

4/1/2008

11

 

8/1/2007

 

51

 

1/1/2008

 

91

 

4/1/2008

12

 

8/1/2007

 

52

 

1/1/2008

 

92

 

5/1/2008

13

 

9/1/2007

 

53

 

1/1/2008

 

93

 

5/1/2008

14

 

9/1/2007

 

54

 

1/1/2008

 

94

 

5/1/2008

15

 

9/1/2007

 

55

 

1/1/2008

 

95

 

5/1/2008

16

 

9/1/2007

 

56

 

1/1/2008

 

96

 

5/1/2008

17

 

9/1/2007

 

57

 

1/1/2008

 

97

 

5/1/2008

18

 

9/1/2007

 

58

 

1/1/2008

 

98

 

5/1/2008

19

 

9/1/2007

 

59

 

2/1/2008

 

99

 

5/1/2008

20

 

9/1/2007

 

60

 

2/1/2008

 

100

 

5/1/2008

21

 

9/1/2007

 

61

 

2/1/2008

 

101

 

6/1/2008

22

 

9/1/2007

 

62

 

2/1/2008

 

102

 

6/1/2008

23

 

9/1/2007

 

63

 

2/1/2008

 

103

 

6/1/2008

24

 

10/1/2007

 

64

 

2/1/2008

 

104

 

6/1/2008

25

 

10/1/2007

 

65

 

2/1/2008

 

105

 

6/1/2008

26

 

10/1/2007

 

66

 

2/1/2008

 

106

 

6/1/2008

27

 

10/1/2007

 

67

 

2/1/2008

 

107

 

6/1/2008

28

 

10/1/2007

 

68

 

2/1/2008

 

108

 

6/1/2008

29

 

10/1/2007

 

69

 

2/1/2008

 

109

 

6/1/2008

30

 

10/1/2007

 

70

 

3/1/2008

 

110

 

7/1/2008

31

 

10/1/2007

 

71

 

3/1/2008

 

111

 

7/1/2008

32

 

10/1/2007

 

72

 

3/1/2008

 

112

 

7/1/2008

33

 

10/1/2007

 

73

 

3/1/2008

 

113

 

7/1/2008

34

 

10/1/2007

 

74

 

3/1/2008

 

114

 

7/1/2008

35

 

11/1/2007

 

75

 

3/1/2008

 

115

 

7/1/2008

36

 

11/1/2007

 

76

 

3/1/2008

 

116

 

7/1/2008

37

 

11/1/2007

 

77

 

3/1/2008

 

117

 

7/1/2008

38

 

11/1/2007

 

78

 

3/1/2008

 

118

 

8/1/2008

39

 

11/1/2007

 

79

 

3/1/2008

 

119

 

8/1/2008

40

 

11/1/2007

 

80

 

3/1/2008

 

120

 

8/1/2008

 

10

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

THE BALANCE OF THIS SHCEDULE IS FOR PLANNING PURPOSES ONLY

 

C/L

 

SHIP TO
RENTON

 

C/L

 

SHIP TO
RENTON

121

 

8/1/2008

 

161

 

1/1/2009

122

 

8/1/2008

 

162

 

1/1/2009

123

 

8/1/2008

 

163

 

1/1/2009

124

 

8/1/2008

 

164

 

1/1/2009

125

 

8/1/2008

 

165

 

2/1/2009

126

 

8/1/2008

 

166

 

2/1/2009

127

 

9/1/2008

 

167

 

2/1/2009

128

 

9/1/2008

 

168

 

2/1/2009

129

 

9/1/2008

 

169

 

2/1/2009

130

 

9/1/2008

 

170

 

2/1/2009

131

 

9/1/2008

 

171

 

2/1/2009

132

 

9/1/2008

 

172

 

2/1/2009

133

 

9/1/2008

 

173

 

3/1/2009

134

 

9/1/2008

 

174

 

3/1/2009

135

 

9/1/2008

 

175

 

3/1/2009

136

 

10/1/2008

 

176

 

3/1/2009

137

 

10/1/2008

 

177

 

3/1/2009

138

 

10/1/2008

 

178

 

3/1/2009

139

 

10/1/2008

 

179

 

3/1/2009

140

 

10/1/2008

 

180

 

3/1/2009

141

 

10/1/2008

 

181

 

4/1/2009

142

 

10/1/2008

 

182

 

4/1/2009

143

 

10/1/2008

 

183

 

4/1/2009

144

 

10/1/2008

 

184

 

4/1/2009

145

 

11/1/2008

 

 

 

End of Production

146

 

11/1/2008

 

 

 

 

147

 

11/1/2008

 

 

 

 

148

 

11/1/2008

 

 

 

 

149

 

11/1/2008

 

 

 

 

150

 

11/1/2008

 

 

 

 

151

 

11/1/2008

 

 

 

 

152

 

11/1/2008

 

 

 

 

153

 

12/1/2008

 

 

 

 

154

 

12/1/2008

 

 

 

 

155

 

12/1/2008

 

 

 

 

156

 

12/1/2008

 

 

 

 

157

 

1/1/2009

 

 

 

 

158

 

1/1/2009

 

 

 

 

159

 

1/1/2009

 

 

 

 

160

 

1/1/2009

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Wichita/Tulsa KAI 737 HS & VF Support Schedule
2005-2008

 

The support schedule below represents the support schedule currently agreed to
by both parties; it is subject to change by Boeing based on program
requirements.  Support schedule will be maintained on a rolling 90 day
notification process.

 

 

 

Assembly Support:

 

Program Support:

2005

 

 

 

 

 

 

 

 

 

May:

 

1 Person (15 days in-plant)

 

1 Person (3 days in-plant)

June:

 

2 People (5 days each in-plant)

 

1 Person (3 days in-plant)

July:

 

2 People (5 days each in-plant)

 

3 People (3 days each in-plant)

Aug:

 

3 People (5 days each in-plant)

 

1 Person (3 days in-plant)

Sep:

 

2 People (10 days each in-plant)

 

1 Person (5 days in-plant)

Oct:

 

2 People (10 days each in-plant)

 

2 People (3 days each in-plant)

Nov:

 

1 Person (10 days in-plant)

 

4 People (3 days each in-plant)

 

 

 

 

 

2006:

 

 

 

 

 

 

 

 

 

1st Qtr.

 

2 People (10 days each in-plant

 

8 People (5 days each in-plant)

2nd Qtr.

 

1 Person (5 days in-plant)

 

2 People (5 days each in-plant)

3rd Qtr.

 

2 People (5 days each in-plant)

 

6 People (5 days each in-plant)

4th Qtr.

 

No Planned Support

 

No Planned Support

 

 

 

 

 

2007:

 

 

 

 

 

 

 

 

 

1st Qtr.

 

No Planned Support

 

2 People (5 days each in-plant)

2nd Qtr.

 

4 People (5 days each in-plant

 

4 People (5 days each in-plant)

3rd Qtr.

 

No Planned Support

 

4 People (5 days each in-plant)

4th Qtr.

 

4 People (5 days each in-plant)

 

4 People (5 days each in-plant)

 

 

 

 

 

2008:

 

 

 

 

 

 

 

 

 

1st Qtr.

 

4 People (5 days each in-plant)

 

4 People (5 days each in-plant)

2nd Qtr.

 

No Planned Support

 

No Planned Support

3rd Qtr.

 

4 People (5 days each in-plant)

 

6 People (5 days each in-plant)

4th Qtr.

 

4 People (5 days each in-plant)

 

4 People (5 days each in-plant)

 

12

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

2) Turkey - Lot Time Hardware

 

·                                          Obligation for Wichita to subcontract
statement of work as identified in the below referenced plan.

·                                          Offload to TAI or other suppliers in
Turkey

·                                          Wichita offloading in Five (5) phases
of lot time work.

·                                          The work packages are identified
below to denote the scope of work and dollar amounts.  It is not Boeing’s intent
to manage the work statement and individual part numbers.  For the avoidance of
doubt, the intent is that Seller agrees to offload the parts in these work
packages to Turkey or place parts of equivalent estimated value

 

The key elements of the Turkey Program are:

 

I.     Define the work statement using the following WTP numbers:

 

WTP B2000- 341 - Package #1
WTP B2000- 416 - Package #2
WTP B2000- 322 - Package #3
WTP B2001- 420 - Package #4
WTP B2001- 425 - Package #5

 

Additionally, Attachment TP 1 (below) describes the number of parts per package.

 

II.    Continue to provide financial actuals to BCAG Finance for Industrial
Participation (IP) reporting purposes.  Wichita Seller will not be responsible
for calculating Turkish Added Value (TAV); however they need to be aware of the
TAV contractual requirements levied on the Boeing Company.  Boeing is required
to have a minimum of 30% TAV on hardware deliveries during the years 2003 to
mid-2006; 35% during mid-2006 to mid-2009; and 40% on shipments beyond 2009.

 

III.  Maintain the functions of the current management team supporting the IP
program and the direct relationships that have been established.  For the period
commencing on the date of this SBP and ending at first article shipment of the
last detail part of WTP B2001-425-package number 5, Boeing shall reimburse
Seller for the reasonable travel costs incurred by such management team.  Travel
costs shall include airfare between the U.S. and Turkey, hotels, meals and car
rental costs consistent with Seller’s standard travel practices and shall not
exceed the cost of Boeing’s ordinary travel practices.  Seller shall promptly
submit invoices to Boeing substantiating costs for which Seller seeks
reimbursement.  Such invoices shall be paid by Boeing in accordance with
Paragraph 5.0.  Boeing shall pay for any travel to, and support to, Turkey.  The
IP manager for Turkey, the procurement organizations and the work transfer
group, finance and quality assurance.  All of these organizations are involved
in the IP program for Turkey and we want to maintain these direct relationships
as opposed to working through other entities.

 

13

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Turkey Work Packages

 

TAI Package #1

 

Model

 

Phase

 

Package

 

ACC

 

Assy’s

 

FAB

 

POP

 

IWA

 

737

 

2

 

216

 

 

 

33

 

47

 

62

 

1

 

737

 

2

 

217

 

 

 

89

 

274

 

138

 

11

 

737

 

2

 

218

 

 

 

14

 

27

 

40

 

2

 

737

 

3

 

301

 

 

 

10

 

21

 

9

 

0

 

767

 

2

 

222

 

 

 

7

 

0

 

20

 

8

 

767

 

2

 

223

 

 

 

4

 

8

 

4

 

1

 

767

 

2

 

224

 

 

 

6

 

0

 

18

 

0

 

767

 

2

 

232

 

 

 

1

 

0

 

2

 

0

 

767

 

2

 

233

 

 

 

79

 

196

 

135

 

17

 

777

 

2

 

226

 

 

 

69

 

378

 

81

 

3

 

777

 

2

 

227

 

 

 

5

 

20

 

0

 

2

 

777

 

2

 

228

 

 

 

34

 

79

 

19

 

0

 

Totals

 

 

 

12

 

 

 

351

 

1050

 

528

 

45

 

 

TAI Package #2

 

Model

 

Phase

 

Package

 

ACC

 

Assy’s

 

FAB

 

POP

 

IWA

 

737

 

2

 

215

 

 

 

62

 

83

 

73

 

0

 

737

 

3

 

302

 

 

 

72

 

64

 

122

 

23

 

737

 

3

 

307

 

 

 

63

 

196

 

149

 

8

 

737

 

3

 

310

 

 

 

26

 

24

 

144

 

0

 

737

 

4

 

2

 

 

 

0

 

0

 

0

 

13

 

737

 

4

 

9

 

 

 

28

 

64

 

38

 

6

 

737

 

4

 

24

 

 

 

9

 

64

 

16

 

0

 

747

 

2

 

229

 

 

 

40

 

67

 

25

 

4

 

Totals

 

 

 

8

 

 

 

300

 

562

 

567

 

 

 

 

TAI Package #3

 

Model

 

Phase

 

Package

 

ACC

 

Assy’s

 

FAB

 

POP

 

IWA

 

737

 

5

 

6

 

 

 

251

 

376

 

453

 

30

 

737

 

5

 

9

 

 

 

37

 

38

 

75

 

11

 

737

 

5

 

13

 

 

 

19

 

22

 

58

 

15

 

737

 

5

 

16

 

 

 

49

 

116

 

32

 

4

 

737

 

5

 

19

 

 

 

17

 

39

 

48

 

1

 

737

 

5

 

27

 

 

 

14

 

11

 

19

 

7

 

737

 

5

 

38

 

 

 

12

 

24

 

0

 

0

 

747

 

5

 

41

 

 

 

36

 

50

 

42

 

0

 

767

 

2

 

221

 

 

 

7

 

7

 

6

 

0

 

767

 

3

 

309

 

 

 

122

 

437

 

76

 

4

 

767

 

3

 

314

 

 

 

50

 

110

 

50

 

4

 

777/767

 

3

 

308

 

 

 

20

 

53

 

41

 

24

 

Totals

 

 

 

13

 

 

 

634

 

1283

 

900

 

100

 

 

14

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Turkey Work Packages — continued

 

TAI Package #4

 

Model

 

Phase

 

Package

 

ACC

 

Assy’s

 

FAB

 

POP

 

IWA

 

737

 

3

 

318

 

 

 

22

 

48

 

33

 

0

 

737

 

4

 

25

 

 

 

5

 

3

 

14

 

0

 

737

 

4

 

27

 

 

 

4

 

4

 

7

 

0

 

737

 

4

 

36

 

 

 

0

 

6

 

0

 

0

 

737

 

4

 

39

 

 

 

46

 

69

 

132

 

5

 

737

 

5

 

1

 

 

 

22

 

25

 

35

 

6

 

737

 

5

 

5

 

 

 

37

 

32

 

50

 

12

 

747

 

1

 

202

 

 

 

37

 

50

 

54

 

0

 

747

 

3

 

305

 

 

 

11

 

36

 

34

 

0

 

747

 

3

 

316

 

 

 

64

 

78

 

91

 

0

 

747

 

4

 

45

 

 

 

19

 

39

 

22

 

1

 

767

 

1

 

213

 

 

 

87

 

255

 

99

 

4

 

767

 

2

 

220

 

 

 

68

 

100

 

97

 

26

 

777

 

1

 

206

 

 

 

8

 

20

 

2

 

0

 

Totals

 

 

 

14

 

 

 

430

 

765

 

670

 

54

 

 

TM Package #5

 

Model

 

Phase

 

Package

 

ACC

 

Assy’s

 

FAB

 

POP

 

IWA

 

737

 

3

 

304

 

 

 

23

 

54

 

7

 

0

 

737

 

3

 

321

 

 

 

4

 

7

 

6

 

6

 

737

 

3

 

323

 

 

 

8

 

13

 

6

 

0

 

737

 

4

 

21

 

 

 

4

 

4

 

4

 

0

 

737

 

4

 

41

 

 

 

3

 

3

 

8

 

2

 

737

 

4

 

42

 

 

 

6

 

12

 

7

 

0

 

737

 

4

 

43

 

 

 

3

 

14

 

3

 

0

 

737

 

5

 

87

 

 

 

13

 

24

 

34

 

0

 

737

 

5

 

88

 

 

 

3

 

3

 

2

 

1

 

747

 

3

 

300

 

 

 

28

 

61

 

22

 

6

 

747

 

4

 

46

 

 

 

6

 

19

 

16

 

0

 

747

 

4

 

49

 

 

 

9

 

8

 

12

 

0

 

747

 

4

 

54

 

 

 

69

 

93

 

127

 

6

 

747

 

4

 

58

 

 

 

16

 

2

 

29

 

0

 

747

 

5

 

44

 

 

 

57

 

170

 

60

 

9

 

747

 

5

 

45

 

 

 

54

 

145

 

50

 

0

 

777

 

3

 

303

 

 

 

7

 

13

 

3

 

0

 

777

 

3

 

312

 

 

 

23

 

60

 

16

 

0

 

777

 

3

 

313

 

 

 

42

 

127

 

32

 

0

 

777

 

3

 

317

 

 

 

33

 

51

 

17

 

2

 

777

 

3

 

319

 

 

 

50

 

101

 

0

 

0

 

777

 

3

 

320

 

 

 

8

 

0

 

0

 

18

 

777

 

3

 

325

 

 

 

11

 

16

 

19

 

4

 

777

 

4

 

88

 

 

 

3

 

34

 

2

 

0

 

777

 

4

 

89

 

 

 

64

 

130

 

38

 

0

 

777

 

4

 

100

 

 

 

12

 

18

 

13

 

9

 

777

 

4

 

102

 

 

 

16

 

18

 

32

 

0

 

777

 

4

 

103

 

 

 

26

 

48

 

20

 

11

 

Totals

 

 

 

30

 

 

 

601

 

1248

 

585

 

74

 

 

15

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Turkey Work Packages — continued

 

Package Summary

 

 

 

Pkg 1

 

Pkg 2

 

Pkg 3

 

Pkg 4

 

Pkg 5

 

Total

 

737

 

146

 

233

 

399

 

136

 

67

 

981

 

747

 

0

 

40

 

36

 

131

 

239

 

446

 

767

 

97

 

0

 

179

 

155

 

0

 

431

 

777

 

108

 

0

 

20

 

8

 

295

 

431

 

Total

 

351

 

273

 

634

 

430

 

601

 

2289

 

 

16

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3) China737 Tailcone

 

·                  Work transfer [*****]

 

·                  This part number will transition from a Seller build to a
Boeing Puget Sound Global Partners purchased item.

 

·                  Boeing Puget Sound Global Partners will have responsibility
for entering into and maintaining a contract with the target supplier for this
work transfer.  In the event that Boeing requests that Seller travel to China
for purposes of providing support in China, Boeing shall reimburse Seller for
the reasonable travel costs incurred by Seller’s employees.  Travel costs shall
include airfare between the U.S. and China, hotels, meals and car rental costs
consistent with Seller’s standard travel practices and shall not exceed the cost
of Boeing’s ordinary travel practices.  Seller shall promptly submit invoices to
Boeing substantiating costs for which Seller seeks reimbursement. Such invoices
shall be paid by Boeing in accordance with Paragraph 5.0.

 

This part number will be removed from Attachment 1 of this SBP and Boeing will
have no further obligation to purchase part number from Seller at the conclusion
of this work transfer. The schedule and hardware quantities are subject to
change support program requirements. Such changes will be made in accordance
with the terms of paragraph 7.5 of the Special Business Provisions.

 

·                  For each 737 airplane delivered by Boeing after the date this
SBP is fully executed and through the duration of this SBP, Boeing will make a
payment to Spirit AeroSystems Inc. in the amount of [*****] where: (i) Spirit
AeroSystems Inc. does not produce and/or supply to Boeing a Tailcone for use on
the 737 aircraft delivered and (ii) Boeing obtains and installs on the 737
aircraft delivered a Tailcone from a source other than Spirit AeroSystems Inc.

 

·                  Reference WTM item 613.

 

17

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Schedule for 737 Tailcone for Wichita

 

Month

 

Wichita Delivery Quantity

Jan-05

 

19

Feb-05

 

20

Mar-05

 

20

Apr-05

 

19

May-05

 

21

Jun-05

 

20

Jul-05

 

23

Aug-05

 

21

Sep-05

 

21

Oct-05

 

20

Nov-05

 

19

Dec-05

 

24

Jan-06

 

24

Feb-06

 

24

Mar-06

 

24

Apr-06

 

24

May-06

 

21

Jun-06

 

21

Jul-06

 

21

Aug-06

 

21

Sep-06

 

21

Oct-06

 

21

Nov-06

 

21

Dec-06

 

21

Jan-07

 

14

Feb-07

 

14

Mar-07

 

14

Apr-07

 

14

May-07

 

14

Jun-07

 

10

Jul-07

 

10

Aug-07

 

10

Sep-07

 

10

Oct-07

 

10

Nov-07

 

10

Dec-07

 

10

Jan-08

 

0

Feb-08

 

0

Mar-08

 

0

Apr-08

 

0

 

 

651

 

Additionally, Boeing receives Market Access credit through the Wichita, Tulsa
and McAlester sites as follows:

 

18

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Australia:  Tulsa / Wichita
Canada:  Tulsa / Wichita
China:
Europe/NATO
France-Wichita / Tulsa
India:
South Africa:
South Korea: Wichita / Tulsa
United Kingdom:  Wichita / Tulsa
Russia

 

19

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 13 TO

SPECIAL BUSINESS PROVISIONS

 

RESERVED

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 14 TO

SPECIAL BUSINESS PROVISIONS

 

PRODUCTION ARTICLE DELIVERY SCHEDULE

(Reference SBP Section 3.3.2, 3.3.4, 3.4.1)

 

MASTER SCHEDULE**

 

737 R160R1

747 E144R2

767 T123R1

777 U50R13

 

To be provided by Boeing for Products Delivered via manual FOB Master

Schedule.  All other products schedules via the Order.

 

--------------------------------------------------------------------------------

**Each time a master schedule firing order for the model 737, 747, 767 & 777
Program is released, Boeing will furnish Seller with a copy.  Seller will use
that information to determine the airplane configuration for each line number.

 

1

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 15 TO
SPECIAL BUSINESS PROVIONS

 

MAXIMUM PRODUCTION RATE
And MODEL MIX CONSTRAINT MATRIX
(Reference SBP Section 7.5.1)

 

SBP Attachment 15

 

 

 

Monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Production

 

 

 

 

 

 

 

 

 

 

 

Engines

 

 

 

 

Protection

 

Wichita

 

STRUCTURES

 

 

 

Units

 

 

 

PSD

 

 

MODELS

 

Rate

 

Capacity

 

MIX

 

Separation

 

Skin Polish

 

Protection

 

WCH Capacity

737

 

[*****]Units

 

[*****] Units

 

 

 

 

 

 

 

 

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

 

 

[*****]

 

 

 

 

 

[*****]

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

NOTE:  The number of [*****]and [*****] model airplanes shown above reflect a
total capability of [*****] and reflect the number of [*****] model airplanes
which can be manufactured with a  corresponding reduction in the number of
[*****] model airplanes.  [*****] of separation is preferred and [*****] US may
be required between [*****] model units, to ensure [*****] production is
achievable within a given month for [*****].  Production capacity and
combinations of [*****] and [*****] models are limited to a total of [*****]
with [*****] of separation as defined in the matrix above.  The combinations in
the matrix above reflect the number of [*****] airplanes that can be produced
with a corresponding reduction in [*****] Models.

 

[*****] Rate Schedules above [*****].

 

[*****] Fin, Stabilizer and Section 48 Sub-Assembly have been removed.  Spirit
no longer manufactures these products.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

MODELS

 

Monthly

 

Wichita

 

MIX

 

STRUCTURES

 

Engine - Protection Rates

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

 

 

 

 

 

 

 

 

 

747

 

[*****] Units

 

[*****] Units

 

[*****]

 

Separation

 

Skin Polish

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

Units

 

 

 

 

 

 

 

 

 

 

767

 

[*****] Units

 

[*****] Units

 

MIX

 

eparation

 

Skin Polish

 

 

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

Units

 

 

 

 

 

 

 

 

 

 

777

 

[*****] Units

 

[*****] Units

 

MIX

 

Separation

 

Skin Polish

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

TOTAL UNITS

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEGEND

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*****]

 

 

 

 

 

 

 

 

 

 

 

BOEING - SPIRIT PROPRIETARY

 

Skin Fab Polish Program Matrix

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

[*****]

 

[*****]

 

[*****]

 

2

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS

 

BOEING PROVIDED DETAILS (BPD)
AND SUPPLIER BANKED MATERIAL (SBM)
(Reference clause 12.13.1)

 

A.                                    Supplier Banked Material (SBM):

 

Requirements managed per Bonded Stores Agreement (BSA) dated
February 1, 2006.

 

SUPPLIER BANK MATERIAL (SBM)

 

Product
Number

 

Program

 

Description

 

Quantity
per S/S

[*****]

 

[*****]

 

WEAPONS BAY DOOR ASSY, LEFT

 

[*****]

[*****]

 

[*****]

 

WEAPONS BAY DOOR ASSY, RIGHT

 

[*****]

[*****]

 

[*****]

 

SEAL, ACCESS PANEL

 

[*****]

[*****]

 

[*****]

 

Hydraulic Power Drive Unit (HPDU)

 

[*****]

[*****]

 

[*****]

 

Manual Drive Shaft

 

[*****]

[*****]

 

[*****]

 

Angle Gearbox, LH

 

[*****]

[*****]

 

[*****]

 

Angle Gearbox, RH

 

[*****]

[*****]

 

[*****]

 

Torque Shaft

 

[*****]

[*****]

 

[*****]

 

Link Assy

 

[*****]

[*****]

 

[*****]

 

Rotary Geared Actuator (RGA)

 

[*****]

[*****]

 

[*****]

 

Torque Shaft

 

[*****]

[*****]

 

[*****]

 

Torque Shaft

 

[*****]

[*****]

 

[*****]

 

Torque Shaft

 

[*****]

[*****]

 

[*****]

 

Torque Shaft

 

[*****]

[*****]

 

[*****]

 

Torque Coupler

 

[*****]

[*****]

 

[*****]

 

IDG TO BREAKAWAY CONNECTOR - LEFT ENGINE POWER

 

[*****]

[*****]

 

[*****]

 

IDG TO BREAKAWAY CONNECTOR - RIGHT ENGINE POWER

 

[*****]

[*****]

 

[*****]

 

Inboard Actuator Tray Assy (LHS)

 

[*****]

[*****]

 

[*****]

 

Center Actuator Tray Assy (LHS)

 

[*****]

[*****]

 

[*****]

 

Outboard Actuator Tray Assy (LHS)

 

[*****]

[*****]

 

[*****]

 

Inboard Actuator Tray Assy (RHS)

 

[*****]

[*****]

 

[*****]

 

Center Actuator Tray Assy (RHS)

 

[*****]

[*****]

 

[*****]

 

Outboard Actuator Tray Assy (RHS)

 

[*****]

[*****]

 

[*****]

 

ESB (1 per side)

 

[*****]

[*****]

 

[*****]

 

Cable Harness ESB to LEAS, H-Stab

 

[*****]

[*****]

 

[*****]

 

Cable Harness ESB to Inboard LEA, H-Stab

 

[*****]

[*****]

 

[*****]

 

RR Probe

 

[*****]

[*****]

 

[*****]

 

PW Probe

 

[*****]

[*****]

 

[*****]

 

GE 90 Sensor

 

[*****]

[*****]

 

[*****]

 

GE 90 Gasket

 

[*****]

[*****]

 

[*****]

 

GE 90 Damper

 

[*****]

[*****]

 

[*****]

 

GE 90 Harness

 

[*****]

[*****]

 

[*****]

 

GE 90 Harness

 

[*****]

[*****]

 

[*****]

 

GE 115 Sensor

 

[*****]

[*****]

 

[*****]

 

GE 115 Gasket

 

[*****]

[*****]

 

[*****]

 

GE 115 Damper

 

[*****]

[*****]

 

[*****]

 

GE 115 Harness

 

[*****]

[*****]

 

[*****]

 

GE 115 Harness

 

[*****]

[*****]

 

[*****]

 

Bracket for Prox. Sensor

 

[*****]

[*****]

 

[*****]

 

Bracket for Prox. Sensor

 

[*****]

[*****]

 

[*****]

 

Grommet

 

[*****]

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

[*****]

 

[*****]

 

Hose

 

[*****]

[*****]

 

[*****]

 

Valve

 

[*****]

[*****]

 

[*****]

 

Weapons Bay Door Set of Parts

 

[*****]

 

B.                                    Boeing Provided Details (BPD)

 

This SBP Attachment 16 identifies Boeing Provided Details (parts) and their
associated purchase price which are currently being provided to Seller.

 

Per SBP Attachment 20 the intent is for Seller to re-source all BPD’s per the
agreed to transfer plan.

 

Seller shall provide Boeing with discreet schedules (lead-time away) which
depicts Seller’s requirements for these parts until such time as the parts have
been resourced.  The identified transfer price for each BPD, excluding ATA
stringers, will be adjusted periodically to reflect Boeing’s then current fully
burdened cost.

 

Notwithstanding the foregoing, the prices associated with parts sourced from
Boeing’s Winnipeg operations will be subject to any subsequent pricing agreement
established directly between Seller and Boeing Winnipeg.

 

Attachment 16 will continue to be updated / revised to reflect any additional
identified BPD or work transfer activity.

 

[Note:  Attachment 16 BPD Parts list and Prices provided under separate file due
to size.]

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 17 TO
SPECIAL BUSINESS PROVISIONS

 

Reserved

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 18 TO
SPECIAL BUSINESS PROVISIONS

 

Reserved

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 19 TO
SPECIAL BUSINESS PROVISIONS

 

Reserved

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS

 

QUANTITY BASED PRICE ADJUSTMENT FORMULA

 

This attachment sets forth the methodology used to calculate the annual Unit
Billing Prices which shall be reflected along with the Base Prices within
Attachment 1.

 

A)            Definitions:

 

Airplane Program — refers to Boeing aircraft designation (e.g. 737, 747, 767,
and 777).

 

Part Number — an alpha numeric designation for each unique product manufactured.

 

Unit Billing Price — Price to be paid for each separate Part Number delivered in
a specified calendar year based on the airplane quantities and price reduction
tables.

 

Airplane Production Quantity Tables — A series of tables that outline a “Tier
Level” based on airplane production quantities.

 

Tier Level — A designation given to represent a specific range of airplane
program production quantities.

 

Quantity Based Price Reduction Percentage Table — A table which assigns a
discount percentage based on Tier Level.

 

Base Price — Part Number pricing prior to application of quantity based discount
percentage.  Base Prices (by calendar year) will be included in Attachment 1 and
unlike Unit Billing Prices, will not be updated annually to reflect changes in
production quantities.

 

Firing Order — Boeing published schedules which depict airplane manufacturing,
shop completion and delivery dates for each unique aircraft produced.

 

BPD — Boeing Provided Details are Detailed Part Numbers used by the supplier in
the completion of its end-item Statement of Work sold to Boeing under this
contract.  Seller purchases BPD’s from Boeing.

 

B)            Unit Pricing — Methodology

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1)                                     Boeing will utilize the Airplane
Production Quantity Tables as contained within this Attachment 20 to determine
total number of aircraft which fall within each Tier Level and the Quantity
Based Price Reduction Percentage Table to determine the price reduction to the
base unit prices.

 

2)                                     Each year, approximately sixty days prior
to the anniversary of the first day of the month in which both parties fully
execute this SBP, Boeing will use the most recently published Firing Orders to
determine the total forecasted airplane production quantities for all Airplane
Programs for the 12 month period immediately following the anniversary of the
first day of the month in which both parties fully execute this SBP.  This total
production quantity will include all aircraft scheduled for shop completion at
Boeing during the aforementioned 12 month period as reflected in these Firing
Orders.

 

3)                                     Boeing will utilize the Airplane
Production Quantity Tables as contained within this Attachment 20 to determine
total number of aircraft which fall within each Tier Level.

 

4)                                     Boeing will utilize the Quantity Based
Price Reduction Percentage Table to calculate a weighted average percentage
reduction for use in determining Unit Billing Prices.

 

5)                                     Boeing will update Attachment 1
approximately 30 days prior to the anniversary of the first day of the month in
which both parties fully execute this SBP to include new Unit Billing Prices as
calculated above for use during the following 12 month period.

 

6)                                     Updated Attachment 1 Unit Billing Prices
will be utilized by Seller for billing throughout this 12 month period.

 

7)                                     Each year, a review of the actual
airplane deliveries will occur approximately 30 days after the anniversary of
the first day of the month in which both parties fully execute this SBP.  If
there is a deviation from forecasted production quantities to actual production
quantities, a reconciliation lump sum payment or credit will be processed by
Buyer and Seller.

 

2

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

C)                                   Unit Pricing — Calculation Tables

 

1)            Airplane Production Quantity Tables (Table 1):

 

737/747/767/777 Total Airplane Production Quantities

Per Year

 

Tier 1

 

Tier 2

 

Tier 3

[*****]

 

[*****]

 

[*****]

 

2)            Quantity Based Price Reduction Percentage Table (Table 2):

 

Tier
Level

 

Period
1

 

Period
2

 

Period
3

 

Period
4

 

Period
5

 

Period
6

 

Period
7

 

Period
8

Tier 1

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

Tier 2

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

Tier 3

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Each of the Periods within Table 2 will be of 12 month duration and will
immediately succeed the prior period.  The combined eight years for these eight
periods will be equal to the period of firm fixed pricing identified in SBP 4.1.

 

Period 1 will begin on the first day of the month in which both parties fully
execute this SBP and will end 12 months later.  Period 8 will end on the day
before the eighth anniversary of the first day of the month in which both
parties fully execute this SBP.  For example, if Period 1 begins on April 1,
2005 then Period 8 will end on March 31, 2013.

 

D)                                   Unit Pricing — Billing Price Formula:

 

The formula to be used in the calculation of the Unit Billing Price for each
Part Number is:

 

P

:Unit Billing Price

A

:Tier 1 Percent (as reflected Table 2 above)

B

:Tier 2 Percent (as reflected in Table 2 above)

C

:Tier 3 Percent (as reflected in Table 2 above)

D

:Target year Annual Airplane Production Total Quantity

E

:Tier 1 airplane quantity (Table 1)

F

:Tier 2 airplane quantity (Table 1)

G

:Tier 3 airplane quantity (Table 1)

H

:Base Unit Price (as reflected in Attachment 1)

 

 

[*****]

 

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Note:  Discounted Pricing for Part Numbers who’s Unit Yearly Billing Price is
greater than $200 shall be rounded to the nearest dollar.  Discounted Pricing
for Part Numbers who’s Unit Yearly Billing Price is equal to or less than $200
shall be rounded to the nearest cent.

 

E)                                   Unit Pricing — Example:

 

This example will calculate a hypothetical Unit Billing Price for a Part Number
with a Base Price of [*****] for Period 3, assuming it is the 12 month period
from April 1, 2007 through March 31, 2008.

 

1)            On February 1, 2007 Boeing reviews the most recently published
Firing Orders and determines that a total of [*****] aircraft are scheduled to
be Boeing Shop Complete between April 1, 2007 and March 31, 2008.

 

2)            Boeing utilizes the “Attachment 20” Airplane Production Quantity
Table to determine that the numbers of aircraft which fall into each Tier Level
are as follows:

 

Tier 1 Airplanes

 

Tier 2 Airplanes

 

Tier 3 Airplanes

[*****]

 

[*****]

 

[*****]

 

3)            Boeing utilizes the Quantity Based Price Reduction Percentage
Table to identify the appropriate discount percentages to be used for Period 3
Unit Billing Prices for each Tier Level.

 

4)            Boeing utilizes the Unit Billing Price Formula and the information
retrieved from Attachment 1 and Tables 1 and 2 as reflected below to calculate
the appropriate Unit Billing Price for this Part Number for Period 3.

 

H

:Base Price (as reflected in Attachment 1)

[*****]

A

:Tier 1 Percent (as reflected in Table 2 above)

[*****]

B

:Tier 2 Percent (as reflected in Table 2 above)

[*****]

C

:Tier 3 Percent (as reflected in Table 2 above)

[*****]

D

:Annual Airplane Production Total Quantity

[*****]

E

:Tier 1 airplane quantity (Table 1)

[*****]

F

:Tier 2 airplane quantity (Table 1)

[*****]

G

:Tier 3 airplane quantity (Table 1)

[*****]

 

 

 

[*****]

 

 

 

[*****]

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

P              :Unit Billing Price  =   [*****]

 

5)            Boeing will utilize this same methodology to re-calculate Period 3
Unit Billing Prices for all Part Numbers contained within Attachment 1. 
Attachment 1 will be updated to reflect new Unit Billing Prices for Period 3 and
provided to Seller.

 

6)            Seller will utilize revised Attachment 1 for billing throughout
Period 3.

 

5

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

F)                                    Boeing Provided Details (BPD) — Cost
Savings Process

 

Introduction:

 

Boeing and Seller expect that cost reductions may be accomplished by moving from
Boeing facilities the BPD’s related to Seller’s Products and renegotiating
certain outside material and parts supply contracts related to Seller’s
Products.  The BPD’s will be transitioned from Boeing to Seller based on a
mutually agreed plan.

 

Items Included:

 

·                        All BPD parts are identified in SBP Attachment 16, only
the following are required to be outsourced:

 

·                        All BPD produced in [*****] will be outsourced.

 

·                        Only parts that are direct shipped to Wichita/Tulsa are
included

 

BPD Savings and Application:

 

·                        Boeing will receive an additional [*****] cost
reduction per year starting in the year 2006 to the price reduction percentages
depicted in the “Quantity Based Price Reduction Percentage Table” (Table 2
above) for Periods 1 through 8.

 

The application of the [*****] price adjustment shall be made to the “Quantity
Based Price Reduction Percentage Table” after the calculation of the quantity
based price reduction has occurred, for each of the three tiers.

 

Calculation Example:

 

·                        Reference above example (section E) resulted in an
initial price of:

 

[*****]

 

·                        Additional [*****] cost reduction applied to Initial
Unit Billing Price resulting in the Final Unit Billing Price.  Final Unit
Billing Price = [*****]

 

Billing for BPD Parts not yet transferred from Boeing:

 

·                        Boeing will debit monthly (against current unpaid
Seller invoices) the value of all BPD parts delivered in the prior month.  The
total value will equal the then current Boeing Unit price as outlined in
Attachment 16 multiplied by the quantity of parts delivered to Seller in that
month.

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Attachment 16 will be updated periodically by Boeing to reflect the most current
Boeing fully burdened cost, except for ATA stringers reference SBP section
12.13.1.1.

 

·                                          This process will remain in effect
unless and until an alternate source has been implemented for BPD parts.

 

·                                          Seller will provide Boeing with a 12
month requirements forecast for BPD parts identified for transfer except for any
titanium parts which Seller will provide an 18 month forecast.  Seller will also
provide no less than four (4) months notification to Boeing prior to alternate
source implementation for any BPD part.

 

·                                          BPD Parts are FOB Boeing-dock and
will be shipped at Seller cost.

 

Tooling associated with BPD:

 

Only Single use tooling will be made available for transfer to Seller as Boeing
accountable tooling.  Single use tooling shall mean any tooling that is used
solely for the manufacturing of a single part Number and that is not being
utilized by Boeing for any other purpose.

 

Boeing Support of BPD Transfer:

 

Boeing will provide typical supplier technical and outsource support.

 

7

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 21 TO
SPECIAL BUSINESS PROVISIONS

 

COMMODITY LISTING AND TERMS OF SALE

 

(Reference SBP Section 12.13.2)

 

COMMODITY LISTING

 

Aluminum Flat Rolled Products Includes aluminum sheet, aluminum plate, wing
plate, and body skins, excluding “soft” aluminum alloys.

 

Aluminum extrusions, all press size or circle size.

 

Titanium includes all wrought and un-wrought titanium mill products.

 

TERMS OF SALE

 

Parties

 

The Seller is The Boeing Company, acting through its agent, TMX.  The Customer
is a Boeing subcontractor, at any tier, who is manufacturing a product in
support of a Boeing requirement.

 

Sales

 

All materials to be furnished by Seller are to be within the limits and the
sizes published by Seller and subject to Seller’s standard tolerances for
variations.  Seller will warrant that all materials to be supplied will conform
to the descriptions contained herein and on the face of the purchase order and
that Seller will convey good title to any such materials free from any security
interest, or other lien or encumbrance held by any other party and unknown to
the customer.  THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS AND SELLER
WILL MAKE NO OTHER EXPRESS OR IMPLIED WARRANTIES EXCEPT AS STATED HEREIN. 
Seller will not be liable for any incidental or consequential damages for any
breach of warranty, express or implied.  Seller’s liability and the Customer’s
sole and exclusive remedy will be limited at Seller’s option either to
(a) return of the materials and repayment of the purchase price, or
(b) replacement of nonconforming materials upon return thereof to Seller.  The
Customer shall be required to notify Seller in writing of any claim of breach of
warranty and no materials shall be returned to Seller by the Customer without
Seller’s consent.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

TERMS OF SALE — continued

 

Payment Terms

 

The following payment processes will be followed for material sold to Customer
by Seller.  All payments shall be in United States Dollars.

 

DEBIT PROCESS

 

The debit process will be used in all circumstances where the Customer has an
account with the Seller.  The amount due is the quantity shipped multiplied by
the unit price, plus the price for any value added services.  The amount due
will be collected by the Seller’s applying a debit to the Customer’s account. 
Payment is due on the (net) fifteenth (15th) day from the scheduled delivery
date.  The debit will be applied to the Seller’s account on the payment due
date.  If the debit amount exceeds the amount outstanding on the Customer’s
account, the Customer will remit to The Boeing Company the amount due beyond the
debit payment due date.  The foregoing debit process does not apply to Sellers
who are only performing under orders issued by the Tulsa Division of the Boeing
Commercial Airplanes.

 

INVOICE PROCESS

 

The invoice process will be used for Customers not currently making direct sales
to Boeing; foreign countries governed by MITI laws and regulations (currently
Australia, Brazil, China, India, Japan, and Korea), and orders issued by the
Tulsa Division of the Boeing Commercial Airplanes.  The amount due is the
quantity shipped multiplied by the unit price, plus the price for any value
added services.  Payment is due on the (net) thirtieth (30th) day after the date
of Seller’s invoice, which shall be issued on the day following the date of
shipment.

 

DEBIT/INVOICE DISPUTE PROCEDURE

 

Customer may dispute payment amounts due provided that (1) Customer contacts
Seller within 25 days of the date of the debit/invoice, (2) Customer provides a
complete reason as to the dispute.  If the action is Seller’s to resolve, late
payment charges will not be assessed on amounts that are under dispute.  Once a
dispute has been resolved, payment terms will be (net) fifteen (15) days from
the date of resolution.

 

FAILURE TO PAY

 

In the event Customer fails to make payments when due, Seller reserves the right
to assert whatever remedies it may have under law, including setoffs against
amounts due from Seller to Customer on other contracts.  In such an event,
Seller may, with respect to future orders, require full payment in advance or
otherwise alter the terms of payment specified earlier.

 

2

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 22 TO
SPECIAL BUSINESS PROVISIONS

 

ABNORMAL ESCALATION

(Reference SBP 4.1)

 

1.              Prices for Recurring Products will be adjusted for Abnormal
Escalation as provided below.  In the event that escalation, as forecast by a
composite of the identified below indices, exceeds [*****] for any given
calendar year (“Abnormal Escalation”), the Prices for Recurring Products for the
subsequent calendar year shall be adjusted by that percentage value which
exceeds [*****].  Abnormal Escalation is calculated each year against the Prices
for Recurring Products effective for that year and is not cumulative. The
adjusted Prices for Recurring Products will revert back to the SBP Attachment 1
Prices for Recurring Products at the beginning of the subsequent calendar year.

 

Any prolonged extraordinary inflation would be considered by the parties to
determine any mutually agreeable proper actions to be taken.

 

2.              Adjustments to the Prices for Recurring Products will be
determined by the following economic indices:

 

A.            Material — [*****]

 

B.            Labor — [*****]

 

Composite - [*****]

 

3. Special Notes:

 

In the event the U.S. Bureau of Labor Statistics discontinues or alters its
current method of calculating the indices specified above, Boeing and [Partner]
shall agree upon an appropriate substitution for or adjustment to the indices to
be employed herein.

 

All calculations will be held to a six (6) decimal place level of precision.

 

Indices shall be pulled on [November 15th] of each year.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

4. Abnormal Escalation Formula:

 

Adjustments to the Prices for Recurring Products, if any, for the period 2008
through 2021 shall be calculated as follows:

 

[*****]

 

[*****]

 

A = Adjusted Prices for Recurring Products (20X2 Price)

B = Base Prices for Recurring Products

IP = Percentage of composite index as compared to the previous year

MC = Current material index value (September 20X1)

MP = Previous year material index value (September 20X0)

LC = Current labor index value (3rd quarter 20X1)

LP = Previous year labor index value (3rd quarter 20X0)

 

5. Example: Abnormal Escalation Price Increase

 

B = $2,000,000

MC = September 2008 material index value = [*****]

MP = September 2007 material index value = [*****]

LC = 3rd quarter 2008 labor index value = [*****]

LP = 3rd quarter 2007 labor index value = [*****]

 

IP = [*****]

Since IP > [*****], clause is triggered

 

2009 Unit Price = [*****]

 

6. Example: Abnormal Escalation Clause Not Triggered

 

B = $2,000,000

MC = September 2008 material index value = [*****]

MP = September 2007 material index value = [*****]

LC = 3rd quarter 2008 labor index value = [*****]

LP = 3rd quarter 2007 labor index value = [*****]

 

IP = [*****]

Clause not triggered because (IP < [*****])

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS

 

767-2C SOW

 

MEMORANDUM OF AGREEMENT

 

between

 

THE BOEING COMPANY

 

and

 

Spirit AeroSystems Inc.

 

Model 767-2C

Recurring and Nonrecurring Agreement

 

This Memorandum of Agreement (MOA) is entered into as of February 4, 2011 by and
between Spirit AeroSystems Inc., a Delaware corporation, with its principal
office in Wichita, Kansas (“Seller”), and The Boeing Company, a Delaware
Corporation with an office in Seattle, Washington (“Boeing”), acting by and
through the Boeing Commercial Airplane business unit.  Hereinafter, the Seller
and Boeing may be referred to individually as a Party or jointly as Parties
hereto.

 

RECITALS

 

A.       Boeing is seeking award of the contract for the United States Air Force
(USAF) KC-X Tanker

B.       Seller currently supplies Products to Boeing which support the 767
aircraft.  Boeing is offering a modified version of the 767, the 767-2C, in
support of its response to USAF solicitation FA8625-10-R-6600, for the KC-X
Tanker.

C.       Boeing and Seller wish to establish pricing based upon the provisions
of this MOA in support of Boeing’s 767-2C Program.

 

Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:

 

I.                              Entities

 

Any Boeing business unit may order 767-2C Products for the USAF KC-X Tanker
program from Seller in accordance with the terms of this MOA.

 

II.                         Applicability

 

This MOA pertains only to the 767-2C Products for the USAF KC-X Tanker program
and does not alter any existing agreements relating to other items in SBP
MS-65530-0016.

 

III.                    Term

 

A. This MOA shall become effective (the “Effective Date”) and constitute an
amendment to SBP MS-65530-0016 at the time Boeing is awarded the USAF KC-X
Tanker program, and Boeing provides Seller written direction to begin
performance of its obligations under this amendment.  Such amendment shall be
attached to SBP MS-65530-0016 within 30 days of the Effective Date.

 

1

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

B. If the MOA does not become effective and constitute an amendment to SBP
MS-655300016 prior to [*****] the pricing contained herein shall no longer be
valid, and shall be subject to renegotiation by the Parties.

 

IV.                 Baseline Statement of Work

 

The Baseline Statement of Work shall be as depicted in 10-BOE-GBH-113 Rev. New,
dated February 3, 2011 for fuselage (the “Fuselage BOE”) and 10-BOE-GBH-114 Rev.
New, dated February 3, 2011 for propulsion (the “Propulsion BOE”).

 

V.                      [*****] Pricing

 

If the USAF KC-X Tanker contract is awarded to Boeing, then Seller offers to
sell to Boeing the Products for the 767-2C Program identified in Exhibits A, B
and, C to this MOA at the prices set forth herein, subject to the terms set
forth herein.  Seller intends that this [*****] price offer be, and confirms
that this [*****] price offer is, except as otherwise provided herein, effective
throughout the applicable period of performance as set forth herein.

 

VI.                     Nonrecurring Statement of Work Price and [*****]

 

A.            The nonrecurring price for the Baseline Statement of Work is
[*****] as depicted in Exhibit A.

B.            Boeing shall make [*****] other than tooling associated with the
Fuselage BOE, in accordance with the process herein.  [*****] shall be as
specified in Exhibit G and such [*****] shall be based on [*****] as specified
therein.  A schedule of such [*****] shall be agreed and attached as an
amendment to the MOA in Exhibit G within [*****] days of the Effective Date.

C.            Boeing shall make [*****] other than tooling associated with the
Propulsion BOE, in accordance with the process herein.  [*****] shall be as
specified in Exhibit G and such [*****] shall be based on [*****] as specified
therein.  A schedule of such [*****] shall be agreed and attached as an
amendment to the MOA in Exhibit G within [*****] days of the Effective Date.

D.            In the event of schedule extension or delay, Seller shall be
entitled to nonrecurring compensation for the percentage of nonrecurring work
other than tooling released at the time of such extension or delay, not to
exceed the originally agreed to [*****] due within that [*****] as set forth in
Exhibit G. In the event of such schedule extension or delay, Boeing and Seller
shall agree on the new [*****] for the remaining engineering release and
payments.

E.             Nonrecurring payments for tooling shall be paid by Boeing per the
first paragraph of SBP MS-65530-0016 Section 5.2.1.

 

VII.                Recurring Baseline Statement of Work Price

 

A.            Recurring pricing shall be [*****] for the Baseline Statement of
Work for the first [*****] shipsets at [*****] per shipset of recurring Products
delivered, except as provided otherwise herein.

B.            Thereafter, Baseline Statement of Work recurring prices for
shipsets of Products delivered during years [*****] through [*****] shall be the
[*****] prices identified in Exhibit A, except as provided otherwise herein.

C.            If the [*****] or subsequent shipsets, deliver to Boeing before
[*****], then the baseline recurring shipset price for such units shall be the
[*****] baseline recurring shipset price identified in Exhibit A, and such price
does not include, but shall be subject to, price and schedule adjustments
otherwise set forth in this MOA.

 

2

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

D.       Price shall be subject to renegotiation at shipset [*****] should the
program exceed [*****] shipsets. [*****], Boeing and Seller shall negotiate an
equitable price adjustment.

E.        The firm fixed recurring price shall be valid for any quantity up to
24 shipsets per year; however, if the [*****], the Parties shall negotiate an
equitable adjustment in price.

F.         The economic price adjustment clause shall be as depicted in
Exhibit E. Such economic price adjustment clause shall be applicable beginning
with lot [*****] and shall remain effective thereafter.

 

VIII.                D6-83323

 

For purposes of clarity, descriptions of roles and responsibilities within the
Fuselage BOE and Propulsion BOE are only with respect to the original technical
requirements. Revisions to the technical requirements which cause Seller to
repeat engineering tasks related to Seller roles and responsibilities in the
Fuselage BOE or Propulsion BOE are not part of the Baseline Statement of Work
Price.

 

If there is a D6-83323 nonrecurring engineering task or activity that has to be
performed for the 767-2C that is outside the contents of either the Fuselage or
Propulsion BOE, for which Seller has responsibility per the D6-83323, Seller
will perform such task or activity provided that Seller receives written
direction from Boeing in accordance with SBP MS-65530-0016 and such task or
activity shall be subject to an equitable price and schedule adjustment in
accordance with the terms of the MOA.

 

The D6-83323 Document will continue to define Seller’s sustaining engineering
responsibility for the 767-2C Products.

 

For the avoidance of doubt, and despite reference to D6-83323 herein, the
D6-83323 shall remain of lower precedence to the SBP, GTA, Purchase contract,
and Order as specified in MS-65530-0016 Section 13.

 

IX.                         Obligation to Purchase and Sell

 

767-2C Products shall be subject to SBP MS-65530-0016 Section 18.0 Obligation to
Purchase and Sell provided Boeing is awarded the contract for the USAF KC-X
system requirements.

 

X.                              Schedule

 

A.            A Boeing-Seller master phasing plan shall be attached as an
amendment to the MOA within 30 days of the Effective Date.

B.            The minimum number of months to avoid Seller schedule compression
shall be [*****] months for fuselage and [*****] months for propulsion as
measured from the time Boeing provides written direction to Seller to begin
performance of its obligations (based upon Boeing’s receipt of award of the USAF
tanker program) to the time of Seller’s first unit delivery to Boeing.  In the
event that Seller provides any build-to-print work hereunder, the Parties shall
agree upon the minimum number of months to avoid schedule compression to Seller
as measured from the time of Boeing’s release of frozen detail part definition
to delivery to Boeing of the associated unit.  For clarification purposes,
frozen part definition

 

3

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

must include all technical data such as dimensions, materials, ply lay ups if
applicable, treatments and process specifications for detail part fabrication.

C.            In the event that the USAF awards the USAF KC-X Tanker contract to
Boeing and the subsequent Program schedule causes a compression of Seller’s
schedule, such Program schedule shall constitute a Change and be subject to SBP
MS-65530-0016 Section 7.1 “Price Adjustment for Changes”.  For the avoidance of
doubt, any subsequent schedule change that increases or decreases the cost or
time required to perform the contract, SBP MS-65530-0016 Section 7.1 shall
continue to apply.

D.            In addition to the foregoing, the lead times established in
Attachment 6 of the SPB MS-65530-0016 shall remain in effect.

 

4

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

XI.                    Changes

 

A.              Initial Changes

 

Any Change occurring prior to FAA certification of the 767-2C, that is
incorporated on any of the first four shipsets, shall constitute an Initial
Change.  Initial Changes shall be subject to SBP MS-65530-0016 except as
otherwise identified within this MOA.  Initial Changes shall not be subject to
the Change thresholds described in SBP MS-65530-0016 article 7.2.  For the
avoidance of doubt the equitable price adjustment for an Initial Change shall
include all units upon which the Change is incorporated, including any of the
first four units and any subsequent units such Change is incorporated upon, and
those for retrofit.

 

B.              Nonrecurring Changes Payment

 

1. Payment for the Engineering portion of Boeing required Changes that result in
Seller’s release of Engineering Drawings prior to Seller’s 100% Drawing Release,
and for which a price has been agreed to between the Parties and a correct and
valid invoice has been received by Boeing, shall be paid by equally distributing
the agreed price for the Engineering portion of the Change to [*****] in
Exhibit G.  Such [*****] shall be made net [*****] calendar days after the
applicable [*****] as defined in Exhibit G.

 

2. Payment for the Engineering portion of Boeing required Changes that result in
Seller’s release of Engineering Drawings after Seller’s 100% Drawing Release,
and for which a price has been agreed to between the Parties and a correct and
valid invoice has been received by Boeing, shall be paid net [*****] calendar
days following the later of fours months after the date of Seller’s release of
the drawings required by the Change, or the date of the agreement by the Parties
on the price of the Engineering Change.

 

C.              Change Negotiation Process

 

Subject to Seller’s delivery of a fully supported proposal to Boeing within the
timeframes described in SBP Section 7.9 “Proposals for Price Adjustment”; Boeing
shall make an offer to Seller within 90 days of receipt of such proposal, and
the Parties shall mutually agree to jointly set negotiation priorities and
schedules and to engage in diligent good faith negotiations to settle the
claims.  If a settlement is not subsequently reached within [*****], the
negotiations shall be elevated to Senior Contracts Management for resolution.

 

D.              Rates and Factors

 

The Parties shall continue to negotiate rates and factors for pricing Initial
Changes to reach agreement within [*****] of execution of the MOA.  Such
agreement shall be documented as an amendment to the MOA.  Boeing and Seller
Senior Contracts Management shall have meetings twice monthly with each other to
ensure adequate progress in negotiations.  If the teams designated by each Party
do not reach agreement on such rates and factors within [*****] of the execution
of the MOA, such negotiations shall be elevated to Senior Contracts Management.

 

E.               Common Changes

 

For nonrecurring Changes that are common to sustaining program(s) and 767-2C,
the aggregate price of the Change for all affected programs shall be used to
assess clearance of the applicable threshold.  Only a single threshold shall
apply for nonrecurring Changes that are common to sustaining program(s) and the
767-2C in order to assess whether the aggregate price of the common Change
exceeded such threshold. The applicable threshold shall be derived from the
program on which the Change is first

 

5

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

incorporated. The nonrecurring price of the portion of a Change that is common
shall be charged to the program on which the Change is first incorporated.

 

XII.               Post Delivery Modifications

 

If the Government pursues any future modifications to the USAF KC-X Tanker
weapon system or equipment after delivery of the USAF KC-X Tanker from The
Boeing Company to the Government, regardless of whether the Government procures
the modification from the Original Equipment Manufacturer or from a third party
manufacturer, Seller agrees to provide to Boeing, as reasonably necessary, the
same support consisting of engineering consultation, analyses, and access to
technical data and licenses which are required by MS-65530-0016; and Seller
shall authorize Boeing to release the results of such engineering consultation,
analyses, and access to technical data and licenses to the Government and or
Government selected third party.  The Seller’s support will be provided at
commercially reasonable terms at the time of the effort.  The price for any
support provided by the Seller in accordance with this special contract
provision shall be negotiated by the Parties after the Government identifies the
nature and scope of the support effort required.

 

XIII.          SBP MS-65530-0016, Attachment 4

 

PRR engineering thresholds described in SBP MS-65530-0016 Attachment 4 shall not
be applicable for calculation of equitable adjustment for Initial Changes.

 

XIV.           Weight

 

Seller shall participate in any weight reduction studies as authorized by Boeing
and agreed to with Seller per the engineering service agreement
SBP-6-5118-AEC-016 to support assessment of airplane weight reduction
initiatives.  Seller shall ensure controls are in place to prevent weight growth
in the manufacturing process.  Periodic reporting of component weights shall be
required to validate such controls are effective and to initially establish
actual airplane component weight targets.  Seller shall utilize traditional
weight efficient design practices.  Seller does not agree to a guaranteed weight
as part of this agreement.  Any guaranteed weight shall be subject to mutual
agreement of the Parties.

 

XV.                Obsolescence

 

Seller shall work to minimize the impact of obsolescence of Products and
components throughout the term of the Contract.

 

XVI.           [*****]

 

[*****] shall not apply to 767-2C end item pricing, and 767-2C end item
deliveries shall not be counted toward commercial [*****].

 

XVII.      Spares and Warranty

 

Spares shall be subject to, and Spares pricing shall be calculated in accordance
with, SBP SPARES-65132-0270.  However, the warranty period shall be limited to
[*****] from delivery to USAF.

 

XVIII.                                                 Federal Acquisition
Regulation Commercial Item Procurement

 

6

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

A.                        Exhibit F to this MOA lists those clauses from FAR,
DFARS, Air Force Federal Acquisition Regulation Supplement (“AFFARS”), and/or
Air Force Materiel Command Federal Acquisition Regulation Supplement
(“AFMCFARS”) required by law, regulation, or the prime contract to be included
in the subcontract (“Subcontract”) between Boeing and Seller under the 767-2C
Program.  So long as Seller is delivering “commercial items” as defined in FAR
Clause 52.244-6 and FAR 2.101 (with the terms “General public and
nongovernmental entities” as used in the definition of “commercial item” at FAR
2.101 being defined in DFARS 202.101) (“Commercial Item”), the only FAR, DFAR,
AFFARS, or AFMCFARS flow down clauses that shall be included in the Subcontract
are those specified in Exhibit F.

B.                        Seller is the world’s largest supplier of commercial
airplane assemblies and components supporting Boeing’s 737, 747, 767, 777, and
787 commercial aircraft with most of its sales to the commercial aircraft
market.

C.                        The Parties agree that this MOA shall be for
Commercial Items.

D.                        To the extent that Seller has design-build
responsibility, or discretion regarding parts selection, Seller will promptly
provide information as to its proposed design and/or parts selection to Boeing
if such design and/or parts selection has aspects that reasonably would affect
the qualification of a Deliverable as a Commercial Item.  If either Party
believes that such proposed design and/or parts selection would adversely impact
the qualification of the Deliverable as a Commercial Item, the Parties shall
cooperate in promptly reaching a resolution, acknowledging that maintaining any
production schedule is paramount.  Boeing shall not issue Seller any
modifications or change orders under this MOA, which can only be satisfied by
the delivery of products or services that do not meet the definition of
Commercial Item.  To the extent that either the US Government or Boeing requires
Changes which Seller reasonably believes do not qualify as a Commercial Item,
the parties shall promptly develop change incorporation plans to mitigate the
risk and the need for Spirit to perform non-commercial effort.  Should the U.S.
Government determine that the statement of work (SOW), or any portion thereof,
does not qualify as a Commercial Item, the Parties shall cooperate and work
together to obtain a contracting officer determination under FAR
15.403-1(c)(3) that the item(s) are commercial item(s).  If (i) the contracting
officer finally determines that the item(s) are not commercial item(s), or
(ii) Seller reasonably believes a Change does not qualify as a Commercial Item,
the Parties shall use their commercially reasonable best efforts to transition,
with minimal disruption, that portion of the SOW which represents the
noncommercial item to another supplier and shall amend this MOA to reflect such
transition and the contracting officer’s determination.  The Parties acknowledge
and agree that the alternative of compelling Seller to accept and/or perform
work on the USAF KC-X Tanker program which does not qualify as work for a
Commercial Item is the least desired alternative, and Boeing will exert every
reasonable effort to avoid that alternative subject to good faith cooperation by
Seller.  In the event that such transition is not achievable with commercially
reasonable best efforts, or in the event that such transition occurs, the MOA
shall be amended by the Parties to reflect the modification of the MOA terms. 
If amendment of the MOA causes an increase or decrease in the cost of, or the
time required for, performance of any part of the work under this MOA, Boeing
shall make an equitable adjustment to the price, the delivery schedule, or both,
provided that Seller reasonably satisfies its obligations in (1)(7) of this
provision.  Such cost adjustment shall include, but is not limited to, [*****]. 
Boeing shall make such equitable adjustment so long as Seller:

 

7

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

1.                  exercised reasonable due diligence in developing a design
and selecting parts that would reasonably ensure its Deliverables would satisfy
the FAR Commercial Item definition in advance of performance of its Baseline
SOW, and of any subsequent changes to its Baseline SOW;

2.                  provided Boeing prompt information as to its proposed design
and/or parts selection if such design or parts selection has aspects that would
reasonably affect the qualification of a Deliverable as Commercial Item;

3.                  provided Boeing, in response to a contracting officer
determination that the SOW or any portion thereof did not qualify as a
Commercial Item, data reasonably available to Seller that reasonably supported a
determination that Seller’s Deliverables were Commercial Items;

4.                  provides Boeing Seller’s other than cost or pricing data as
described in FAR 15.403-3 relating to any Deliverables if requested by the U.S.
Government contracting officer;

5.                 provides Boeing or the U.S. Government contracting officer
Seller’s cost and pricing data relating to any Deliverables that the U.S.
Government determines do not qualify as Commercial Items following a final
determination by the U.S. Government that the SOW or any portion thereof did not
qualify as a Commercial Item;

6.                  provides Boeing the necessary technical data and tooling to
enable another source of supply to perform that portion of the SOW which
represents the noncommercial item in the event that Boeing transfers that
portion of the SOW to another supplier, provided that the transfer of such
tooling does not interfere with Seller’s performance of the remaining portions
of the SOW; and

7.                  continues to perform its entire SOW unless and until the
Parties can transition that portion of the SOW which represents the
noncommercial item to another supplier.

E.         The prices in this MOA for the Baseline Statements of Work are based
upon, and take into account, the terms and conditions in the FAR and DFARS
clauses identified in GTA BCA-65530-0016 Section 21.2 and Exhibit F.  Otherwise,
the prices contained in this MOA for the respective Baseline Statements of Work
do not include the [*****].

 

XIX.               Export Compliance

 

A.       In performing the obligations of this Agreement, both Parties will
comply with United States export control and sanctions laws, regulations, and
orders, as they may be amended from time to time, applicable to the export and
re-export of goods, software, technology, or technical data (“Items”) or
services, including without limitation the Export Administration Regulations
(“EAR”), International Traffic in Arms Regulations (“ITAR”), and regulations and
orders administered by the Treasury Department’s Office of Foreign Assets
Control (collectively, “Export Control Laws”).

B.       The Party conducting the export shall be responsible for obtaining the
required authorizations.  The Party conducting the re-export shall be
responsible for obtaining the required authorizations.  Each Party shall
reasonably cooperate and exercise reasonable efforts to support the other Party
in obtaining any necessary licenses or authorizations required to perform its
obligations under this Agreement.

C.       The Party providing Items or services under this contract shall, upon
request, notify the other Party of the Items or services’ export classification
(e.g., the Export Control Classification Numbers or United States Munitions List
[USML] category and subcategory).

 

XX.               Order of Precedence

 

Except as specified herein, all other terms and conditions of SBP MS-65530-0016
shall apply. In the event of a conflict between the terms of this MOA and the
SBP MS-65530-0016, the terms of this MOA shall have precedence.  The Exhibits to
this MOA are incorporated as part

 

8

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

of this MOA.

 

XXI.                         Termination

 

In the event of termination of an Order, in whole or in part, for any reason
other than Seller default, or in the event of termination of the 767-2C Program
for any reason other than Seller default, Seller shall have the right to submit
a written termination claim under Section 12.0 of the GTA BCA-65530-0016 for
nonrecurring work and materials.  The reference in Section 12.3 to FAR 52-249-2
is changed to the May 2004 version of the clause without alternates, paragraphs
(e) — (h) of which are incorporated herein by reference except “Government” and
“Contracting Officer” shall mean Boeing, “Contractor” shall mean Seller and
“Contract” shall mean “Order,” “Contract,” or “Program” as applicable. 
Notwithstanding the foregoing, Seller shall not be subject to cost principles
and shall use commercially allowable records as it relates to paragraphs (e) —
(h) above.  Boeing shall be obligated to pay for Seller nonrecurring expenses in
accordance with FAR reference specified herein.  However, in the event that such
termination of Seller is as a result of USAF termination of Boeing under its
prime contract with the government, [*****].  The foregoing is limited to
nonrecurring payment in termination for any reason other than Seller default,
and is not intended to augment or supersede terms of BCA-65530-0016 or SBP
MS-65530-0016 related to payment of recurring costs in termination.

 

XXII.                    Choice of Law

 

This MOA shall be governed by the internal laws of the State of Washington
without reference to any rules governing conflict of laws.

 

EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.

 

BOEING

 

SELLER

 

 

 

THE BOEING COMPANY

 

Spirit AeroSystems Inc.

 

 

 

Signature:

 

Signature:

 

 

 

Printed Name:

 

Printed Name:

 

 

 

Title:

 

Title:

 

 

 

Date:

 

Date:

 

9

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit A

 

Work Statement and Pricing

 

Baseline Statement of Work Nonrecurring:

 

 

 

Structures

 

Propulsion

Nonrecurring other than tooling

 

[*****]

 

[*****]

Tooling

 

[*****]

 

[*****]

 

Baseline Statement of Work Recurring:

 

 

 

Total S/S

 

Fuselage*

 

Strut*

 

Nacelle*

Recurring Price Units [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

Price Calendar [*****]

 

[*****]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Boeing and Seller shall agree on the further allocation of the Fuselage, Strut,
and Nacelle shipset pricing as set forth above into end-item prices within 30
days of execution of the MOA.  The sum of the end-item prices for each of the
Fuselage, Strut, and Nacelle shall equal the total shipset prices as set forth
above.

 

10

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit B

 

10-BOE-GBH-113 Rev. New, Dated February 3, 2011

 

Spirit AeroSystems, Inc. Proprietary, Business Confidential, Boeing Proprietary,

 

The information herein may contain Technical Controlled data under Category VIII
(i) of the International Traffic in Arms Regulations (ITAR).  The control of
this data is set forth by the Department of State, Directorate of Defense Trade
Controls: 22 CFR§ 120-130.  Export of this data by any means to unauthorized
persons, as defined by these laws, whether in the United States or abroad,
without an export license or other approval from the U.S. Department of State is
expressly prohibited.

 

FUSELAGE BASELINE STATEMENT OF WORK

 

FUSELAGE BASELINE STATEMENT OF WORK AND GENERAL QUALIFICATIONS

 

The following constitutes the basis for Seller’s Baseline Statement of Work
price, and modification from 10-BOE-GBH-113 Rev. New, Dated February 3, 2011
constitutes a Change.

 

A.                        FUSELAGE BASELINE STATEMENT OF WORK:

 

1.              Except as otherwise stated herein the Baseline Statement of Work
price is based on Spirit redlines (10-BOE-110-GBH, Exhibit B, Fuselage Baseline
Statement of Work Technical Configuration Memo, Rev. New, June 7, 2010) to
paragraphs 1.4.1 through 1.4.1.9 (less 1.4.1.6) of the Statement of Work (SOW)
as described in CONFIG-BKQ15-C09-018 Rev. A (Configuration Description, Model
767-PD-2127 Rev I, Tanker Provisioned 767- 2CX Derivative, Section 41 and
Related Systems Extract for Spirit AeroSystems), dated March 17, 2010, prepared
by Lennard Baron.  Paragraphs 0 through 1.4.0, and 1.6 through the remainder of
CONFIG-BKQ15-C09-018 Rev. A is reference information only for Seller.

 

2.              The Baseline Statement of Work price includes all approved PDDMs
identified in the configuration memo (CONFIG-BKQ15-C09-018 Rev. A, Table 0.1-3),
but does not include work or material for any Tanker associated follow on trade
studies or PDDMs for section 41.

 

3.              Seller is not responsible for design or installation of any
ballistic panels for military applications.  Seller shall design floor panels in
areas not requiring ballistic protection.  Seller is not responsible to design
and install floor panels requiring ballistic protection.  Seller shall design
and install structural provisions for the refueling receptacle.  Seller shall
design the mini crown panel assembly to include the skin, doubler, slipway,
frames and intercostals.  Seller is responsible to build the mini crown panel
assembly or have it built by a Seller designated vendor.  The baseline SOW does
not include Seller effort related to boom strike protection.  Refueling doors,
actuators and associated mechanisms shall be installed pre-rigged by Seller, or
by Seller designated vendor, but such items shall be designed by Boeing and
provided to Seller or the Seller designated vendor.  Seller shall design and
install water system provisions to include a water service pan and door.  Seller
shall provide provisions for structural hard points (mounting locations) for
AROS operator deck that are similar to commercial 767 aircraft structure
responsibility of Seller prior to execution of the MOA.  Seller is not
responsible to install AROS system.

 

4.              The bill of material for the Baseline Statement of Work is
documented in file “10-BOE-110-GBH, Exhibit C, Fuselage Baseline Statement of
Work Bill of Material, Rev. New, June 7, 2010.xls”.  This document assumes 767
line unit [*****] as a baseline and contains only the

 

11

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

delta work statement to design build and install new details/assemblies and
installations for 767-2CX section 41 end items 141T0100-xxx (receptacle panel),
141T0200-xxx (lower Lobe), 141T0300-XXX (LH side panel), 141T0400-XXX (RH Side
Panel, 141T0800-XXX (Cab Assy).  The work statement also contains the design
effort for Boeing build/installation responsibility parts (ex. floor panel
details/installs and section 41 join details/ installs).  Item A parts are parts
for which engineering responsibility for non-structural details, assemblies and
modules resides with Boeing and build responsibility resides with Spirit.  Item
A parts are not included in Exhibit C.  (Reference paragraph 40)

 

5.              In addition to the section 41 end items, Seller’s Baseline
Statement of Work price includes loose parts for section 41 and seat tracks for
other sections of the airplane as set forth in 10-BOE-110-GBH, Exhibit D,
Fuselage Baseline Statement of Work Loose Parts List, Rev. New, June 7, 2010. 
This list also includes a shear pin for the Nacelles, a bracket assembly for the
forward spar and a bracket assembly for the aft spar.  A quantity of one was
assumed for each of the parts on this list.  All items on the list with yellow
highlighting were identified by Boeing as similar-to parts which will be
changing for the 767-2CX.  New plans and NC tapes were assumed for only the
highlighted parts.  Seller does not have design responsibility for the loose
ship parts.

 

6.              The Baseline Statement of Work for new and revised Tooling is
set forth in 10-BOE-110-GBH, Exhibit F, Fuselage New and Revised Tooling List,
Rev. New, June 7, 2010.  The 767 manufacturing line utilized prior to execution
of this MOA will be used for production of 7672C.

 

B.                        FUSELAGE GENERAL QUALIFICATIONS:

 

1.              As of the date of signature of this MOA Seller has not received
the Design Criteria, Design Requirements and Objectives (DR&O) or the Customer
Specific Option Selection (CSOS) documents for the 767-2C.  Any additional
requirements in these documents that exceed or change those in the Baseline
Statement of Work are not included in Seller’s Baseline Statement of Work price.

 

2.              Except as otherwise set forth herein, the Seller 767
manufacturing line existing prior to execution of this MOA shall be utilized for
manufacture of the 767-2C.

 

3.              Seller shall only be responsible to remove unnecessary
structural and systems provisions within the Baseline Statement of Work if
Seller design is modifying the module, assembly, or affected detail pursuant to
some other design requirement.

 

4.              Seller shall not be responsible for the design or build
integration of section 41 to section 43. Boeing bears the responsibility of body
integration for the section 41/43 join.  The K-hole indexing plan and
location/attachment of lift fittings existing prior to execution of this MOA
shall be maintained.

 

5.              Any skin gauge increase from that utilized in a particular part
prior to the execution of this MOA shall not exceed the capabilities of the
current stretch form blocks utilized by Seller. This Baseline Statement of Work
price is based upon [*****] prior to execution of this MOA.

 

6.              Any [*****] from that existing in sustaining production prior to
execution of this MOA [*****] is not included in the Baseline Statement of Work
price.

 

12

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

7.              Any [*****] from that existing in sustaining production prior to
execution of this MOA for all skins in the statement of work having impact on
[*****] to Seller is not included in the Baseline Statement of Work price.

 

8.              Conversion of Mylar/V4 models to CATIA V5/Enovia/PDM with 2D
drawings shall only be performed for new parts released within the Baseline
Statement of Work as set forth in 10-BOE-110-GBH, Exhibit C, Fuselage Baseline
Statement of Work Bill of Material Rev. New, June 7, 2010.  For purposes of
clarity, re-tabbed parts will not be converted to V5 and “new parts released”
refers to parts that were released as a result of modification from or addition
to sustaining production existing prior to execution of this MOA.  Any impact to
Seller [*****] are not included in the Baseline Statement of Work price.

 

9.              For Catia V4 to V5 conversion referenced herein, Boeing shall
provide software and/or thick/thin client access to Spirit for use as set forth
in the Long-Term Access (LTA) matrix for sustaining 767 programs.

 

Boeing agrees that Supplier may utilize a third-party engineering contractor for
purposes of converting, to the extent contemplated under this MOA, Boeing
sustaining program drawings from Catia V4 to Catia V5 as needed, either in
advance of design for 767-2C program unique characteristics, or otherwise in
compliance with ITAR requirements. Utilization of third-party engineering
contractor shall comply with proprietary information requirements of
BCA-65530-0016 Article 20.

 

10.       Seller shall not be responsible for any interiors design to account
for height mismatch between Seller designed traditional floor panels
(non-ballistic protection) and Boeing design floor panels for ballistic
protection (trip hazard).

 

11.       The Baseline Statement of Work price contained herein is based on
[*****] prior to the execution of this MOA.

 

12.       The Baseline Statement of Work price is based upon [*****] existing
prior to the execution of this MOA except to the extent otherwise specified in
the [*****] set forth as part of the Baseline Statement of Work clarification.

 

13.       Boeing shall provide an appropriate number of Riverbed Technology and
licenses to Seller if Enovia is used.

 

14.       The Baseline Statement of Work price does not include any
modifications after initial basic release, with exception of [*****].

 

15.       Finite element modeling shall be MSC-Nastran-Patran.

 

16.       Boeing shall provide Seller with a coarse grid FEM of section 41
representing the Baseline Statement of Work configuration, including a super
element representing the stiffness of the remaining airplane with external
applied loads or the equivalent stiffness of section 43.  The super element
shall be validated, by Boeing, against displacements from the master model.
Seller shall update FEM model of Section 41 to include refueling receptacle and
preliminary sizing.

 

13

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

17.       Boeing shall be responsible for providing preliminary and final
structures/systems interfaces that affect Seller design SOW by the negotiated
Preliminary Interface Design Definition (PIDD) and Final Interface Design
Definition (FIDD) dates.  Any delay or revision of such interface data after
negotiated dates shall be subject to remuneration to the extent it drives
additional Seller effort or expense.  Seller shall not be obligated (design or
build) to incorporate late interface definition during initial basic release if
incorporation of late or revised interface information does not support Seller
engineering and build schedule.

 

18.       For purposes of clarity, a single issuance of the following loads from
Boeing to Seller shall constitute a complete Single Certification Loads Data Set
(SCLDS) for Seller fuselage work: 1. Static ultimate, 2. Decompression, 3.
Fatigue, 4. ITDAS templates, 5. Interface, and 6. Floor frame / decompression. 
Seller’s Baseline Statement of Work price is limited to engineering effort and
other expenses related to a single loads cycle as defined above as SCLDS.

 

19.       Seller’s Baseline Statement of Work price is based upon Boeing
providing [*****], by dates to be agreed upon as relates to support nonrecurring
product definition for the associated structure.

 

20.       Boeing shall be responsible for providing payloads certification
interface loads for interior items attaching to section 41 structure including
but not limited to lavatory, galley, closet, AROs, seats, and crew rest.  For
concentrated interior loads greater than 300 lbs (waste water tank, water tank,
instrument closets, etc), discrete loads shall be included in the floor/frame
internal loads analysis.  Boeing shall provide interface loads by dates to be
agreed upon as relates to support nonrecurring product definition for the
associated structure.  Any delay or revision of such loads data shall be subject
to remuneration to the extent it drives additional Seller effort or expense.

 

21.       The Baseline Statement of Work price is based on informal
One-Page loads Estimate Comparison received as part of Boeing letter
6-5255-CH-10-133 on September 15, 2010. Such load comparison shows [*****].  Any
exceedance [*****] that impacts Seller Design, Build or Analysis effort will be
subject to remuneration.

 

22.       The Baseline Statement of Work price is based on utilization of
767-400 Structural Criteria document requirements existing prior to the
execution of this MOA (D6T11108-2, Rev. A, dated May 27, 1998 and D141T-001, Rev
B, dated August 24, 1998).

 

23.       The Baseline Statement of Work price is based on the multi-element
design/construction approach and the failsafe analysis approach used on current
767 Passenger airplanes in existence prior to the execution of this MOA.

 

24.       Boeing Structures Work Station (SWS) and Common Structural Work
Station (CSW) analysis tools (IAS, SA, SA+, SAPB, MATDB, FASTDB, IDTAS, FEADMS,
Moss-Duberg, FAMOSS, APARD, DTNAL and other programs for Damage Tolerance) shall
be made available to and utilized by Seller, and are the basis for the Baseline
Statement of Work price.

 

25.       Boeing shall provide access to Boeing’s internal loads (Python) codes
to Manipulate Bulk Data File (BDF) for model updates.  Specific Python codes
Include split.py, split_grid.py, and apard_properties.py.

 

14

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

26.       The Baseline Statement of Work price does not include Seller support
to Boeing for the Aircraft Recovery Documents or Flight Testing.

 

27.       Strength Check Notes (SCN) shall be archived electronically in the
ANI/Castle database by Boeing.  Seller shall create cover sheets and provide
files to Boeing for submittal in the database by the Boeing librarian.  Filing
of SCNs in Enovia is not in Seller’s Baseline Statement of Work.

 

28.       SCNs are considered informal analysis notes.

 

29.       Quality requirements shall be D6-36592-1, Rev. A.

 

30.       The Baseline Statement of Work price is based on certification
analysis deliverables from Seller section 41 to Boeing limited to inputs for the
following documents:

 

a.              Static/Ultimate

b.              Damage Tolerance

c.               Sudden Pressure Loss

d.              Detailed Level Report

e.               Maintenance Planning Document.

 

31.       Seller Baseline Statement of Work price includes section 41 inputs for
the formal certification documents listed above and respective OBAR 8100-3 form
approvals as of the date of execution of this MOA.  Compilation and formatting
of the certification documents shall be Boeing’s responsibility.  For purposes
of clarity, Seller’s Baseline Statement of Work price does not include any
certification or analysis for testing or any test hardware/units.  Seller shall
review all SCNs for approval for certification in accordance with D6-36592-1,
Rev A July 14, 2009.  Spirit will support Boeing review of SCNs.  If Boeing
requests revisions that are not directly due to technical findings caused by
Seller, such impact will be subject to remuneration to Seller.

 

32.       Boeing shall provide Seller access to GTTA drawings, CATIA, models and
stress analysis for 767-2C structure that is the same or similar to GTTA
structure.

 

33.       Boeing shall be responsible for making all entries into the WDEX
system for 767-2C.  Seller shall provide weight information to Boeing if and as
required per an agreed to weight process to be determined.

 

34.       Standard Boeing Commercial Damage Tolerance Methods (D6-24958, Book 3,
Oct 2009 Revision) shall be utilized for damage tolerance analysis of modified
details.

 

35.       Any Item B parts are parts for which engineering responsibility for
the non-structural details and assemblies resides with Boeing, but the
engineering responsibility for the next higher structural assembly and module
resides with Spirit.  Build responsibility also resides with Spirit for such
parts.  Any Item B parts to be installed by a Seller engineering module shall be
released by Boeing by the engineering release date to be negotiated between the
parties. Any Boeing engineering parts that are not released by their negotiated
date will not be included on Seller module release if late release does not
support Seller engineering and build schedule.

 

36.       Based on the One-Page loads Comparison received as part of Boeing
letter 6-5255-CH-10133 on September 15, 2010, Boeing and Seller will agree to
document areas of minimal

 

15

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

loads and requirements changes, and agree on analysis and documentation required
for such areas by Firm Structures Loads Configuration (FSLC), Dec 17, 2010.

 

[*****] (scheduled for release in the fall of 2011) or other Boeing requirements
changes that drive additional analyses effort for Spirit above the documented
agreement shall be subject to remuneration.

 

37. The Baseline Statement of Work price is based on the -400 FAA amendment
level and certification requirements applicable prior to execution of this MOA;
and therefore assumes that any required increase or change in certification
level that impacts new or existing part cards, including analysis, design or
build activity, shall be subject to remuneration.  No test hardware or
modification of certification requirements from the 767 baseline passenger
configurations in sustaining production prior to the execution of this MOA
produced are included in the Baseline Statement of Work price.  As such, the
767-200C is planned to be certified to 14 CFR Amendment 25-159 with the
following exceptions as per G-1 paper draft:

 

a.                                           25.677(b) at 25-23

 

b.                                           25.1435 (a)(b) at 25-41

 

c.                                            25.1329(h) at 25-46

 

d.                                           25.783(e)(f) at 25-23

 

e.                                            25.365(e), e(2) at 25-54 (same as
original certification basis for 767)

 

f.                                             25.571 at 25-86

 

g.                                            25.1301 at 25-0

 

h.                                           25.1309 at 25-41

 

38. The Baseline Statement of Work price does not include any modifications in
bird strike protection requirements from the 767 baseline passenger
configurations in sustaining production prior to the execution of this MOA, nor
does it include any modifications in the location of critical flight control
systems/components requiring such protection.

 

39. The Baseline Statement of Work price is based upon material usage consistent
with Seller’s 767 commercial usages prior to the execution of this MOA.  For any
new material requirements, Boeing shall be responsible for providing allowables
data for analysis and certification activities.

 

40. The Baseline Statement of Work is based on a maximum of 43 Item A part
cards.  Effort required for additional part cards beyond the 43 shall be subject
to remuneration.  Seller shall have the opportunity to conduct manufacturing
producibility review of new Boeing engineering planned for installation by
Seller.  New engineering for which Boeing is responsible shall include
determinant assembly features as required by Seller manufacturing to support
Seller build plan.

 

41. Except as otherwise set forth herein, the Baseline Statement of Work price
is based upon use of the same software applications utilized for the 767 Program
prior to the execution of this MOA.

 

16

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit C

 

10-BOE-GBH-114 Rev. New, dated February 3, 2011

 

Spirit AeroSystems, Inc. Proprietary, Business Confidential, Boeing Proprietary,

 

The information herein may contain Technical Controlled data under Category VIII
(i) of the International Traffic in Arms Regulations (ITAR).  The control of
this data is set forth by the Department of State, Directorate of Defense Trade
Controls: 22 CFR§ 120-130.  Export of this data by any means to unauthorized
persons, as defined by these laws, whether in the United States or abroad,
without an export license or other approval from the U.S. Department of State is
expressly prohibited.

 

STRUT BASELINE STATEMENT OF WORK

 

STRUT BASELINE STATEMENT OF WORK AND GENERAL QUALIFICATIONS

 

The following constitutes the basis for Seller’s Baseline Statement of Work
price, and modification from 10-BOE-GBH-114 Rev. New dated February 3, 2011
constitutes a Change.

 

A.            STRUT BASELINE STATEMENT OF WORK

 

Seller’s Baseline Statement of Work is based upon the 767-200ER 311T4290-61 and
-62 strut assemblies, with a change from the PW4060 engine to the PW4062 engine,
and with installation of a larger Integrated Drive Generators (IDG) to support
electronic loading.  In addition, the Seller Baseline Statement of Work includes
provisions for a larger power feeder cable and grounding and wire bundle
enhancements as set forth herein.

 

Excluded from this statement of work are Coordination Sheet P-YP70-ERA 10-08
dated 4/26/10 regarding provisions for Electromagnetic Effects Requirements for
the Engine and Cowl of the 767-2CX (including, but not limited to, HIRF and
lightning strike protection), and Coordination Sheet P-YP70-ERA 10-03 dated
2/25/10.

 

B.            STRUT GENERAL QUALIFICATIONS

 

1.              Test Instrumentation hardware is not defined and is not included
in the Baseline Statement of Work price.

 

2.              Tooling and NC tapes impacts associated with engineering changes
are not included in the Baseline Statement of Work price.

 

3.              Seller’s administration responsibilities shall be: 1. program
planning and scheduling, 2. coordination meetings with Boeing program office,
and 3. records management.

 

4.              Seller’s certification responsibilities shall be: 1. management
of Seller’s portion of strut structures certification effort, 2. Coordinate with
Boeing in Boeing’s certification effort as needed, 3. Preparation of data for
inclusion in certification document deliverables as part of Boeing’s
certification plan, and 4. Signature of 8100 forms as appropriate. Certification
document deliverables are static analysis (ultimate, limit), damage tolerance
analysis, fan blade out and windmilling, and rotor burst.

 

5.              Seller’s design support responsibilities shall be: 1.
Supervision of structural analysis effort, 2. Review and incorporation of new,
single set of certification loads, pressures, and temperatures, 3. Complete
loads assessment of strut structure for new loads against -300ER certification
loads, 4. Development of strength check notes for all strut structure with
higher loads than -300ER 5. Review and approve 120KVA power feeder provisions,
6. Assist Boeing in minor updates to the Structural Repair Manual (SRM)
revisions/documents to the extent specified herein, 7. Provide data and forms
for the Maintenance Planning Document and Structural Inspection Planning Data
(SIPD), and 8. Execution of Seller Material Review Board (MRB) effort required
prior to certification for rejection tags.

 

17

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

6.              Seller shall be responsible for work statement in support of the
strut box structure as follows: 1. Structural analysis including ultimate,
limit, fatigue, damage tolerance, Fan Blade Off (FBO)/windmilling, rotor burst
and wheels-up landing, 2. Revise finite element modeling for inclusion in
integrated finite element model, 3. Validate Integrated Finite Element Model
(IFEM), 4. Determine fatigue life, 5. Determine margins of safety, 6. Determine
damage tolerance capability to include residual strength, crack growth, and
Damage Tolerance Rating (DTR) analysis, 7. Prepare analysis documentation to
include strength check notes and formal analysis inputs, and 8. Transmit
analysis to Boeing.  For transmission of analysis to Boeing, electronic PDFs are
acceptable, and original paper copies shall be provided by Seller upon request.

 

7.              Seller shall be responsible for the design and substantiation of
strut box structure, including R1 first fastener row and on, and R2 first
fastener row and on.  Seller responsibility for design and substantiation of
strut box structure excludes: 1. All strut-to-wing attachment links and pins, 2.
Strut mounted R3/R4 (duckbill) fitting, 3. Strut mounted R1 lug and effects of
link misalignment, and 4. Strut mounted R2 lug and effects of link misalignment.
5. Strut mounted R7/R8 lug and effects of link misalignment.

 

8.              Seller shall not be responsible for design and substantiation of
strut-to-wing attachment, including strut fittings, and shall not be responsible
for engine mount structure.  In addition the Baseline Statement of Work price
does not include combustor burn through analysis, damage locations
modifications, or modifications to sonic environment.

 

9.              Boeing shall provide loads, pressures, temperatures and sonic
environment data to Seller. Seller’s Baseline Statement of Work price is based
upon a single set of loads, pressures, temperatures and sonic environment data.

 

10.       Seller’s Baseline Statement of Work price is based on use of existing
strut hardware as defined by Section A above with no alteration except for upper
spar web cut out enlargements (reference DWG 311T3110-60).

 

11.       Seller’s price for the Baseline Statement of Work does not include: 1.
Test support, 2. Test hardware, 3. Writing of test plans or test reports 4.
Support for Preliminary Design Review (PDR) or Critical Design Review (CDR), 5.
Travel, 6. Safety assessment of existing fleet hardware to current certification
basis or analysis methods, nor 7. Air Force specific requirements beyond those
required by the FAA.

 

12.       Seller’s price for the Baseline Statement of Work price does not
include [*****] except for any new or revised detail as required by this
Baseline Strut SOW.

 

13.       Seller shall provide stress AR support as needed.

 

14.       A fitting factor shall be used with current understanding of FAA
requirements for a new design, not as a derivative.

 

15.       Seller’s Baseline Statement of Work price includes the strut mounted
fan cowl support beam and strut fairings.

 

16.       Boeing shall provide strains and STW reactions from previous static
767-200 tests or from 767-2C static tests for model validation purposes.

 

18

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

17.       Seller’s Baseline Statement of Work price includes Seller engineering
effort associated with a single set of load cycle data provided by Boeing to
Seller.  Loads for all documents including formal documents shall come from this
single set of load cycle data provided by Boeing to Seller.  For purposes of
clarity, a set of load cycle data for strut shall constitute a complete set of
certification loads, including, but not limited to, dynamic gust, static
maneuver, IFEM, FBO, windmilling, sonic, and fatigue.

 

18.       For purposes of clarity, a single issuance of the following loads from
Boeing to Seller shall constitute a complete Single Certification Loads Data Set
(SCLDS) for strut: 1. Dynamic gust, 2. Static maneuver, 3. IFEM, 4. FBO, 5.
Windmilling, 6. Sonic, and 7. Fatigue.  Seller’s Baseline Statement of Work
price is limited to engineering effort and other expenses related to a single
loads cycle as defined above as SCLDS.

 

19.       Seller’s Baseline Statement of Work price is limited to a maximum of
[*****] hours of SRM support, including AD and repairs efforts.  If any
additional effort is required to complete SRM support, this would require a
Statement of Work update.

 

20.       Seller’s Baseline Statement of Work price includes [*****] damage
tolerance details in total.

 

21.       Structural modifications with respect to 120kVA power feeder shall be
limited to upper spar web penetration and lower disconnect panel.

 

22.       Seller’s Baseline Statement of Work price is based on use of the same
Boeing analysis tools utilized by the Parties prior to execution of this MOA. 
Seller’s Baseline Statement of Work price is based upon FAA level existing prior
to the execution of this MOA.

 

23.       Except as otherwise set forth herein, the Baseline Statement of Work
price is based upon use of the same software applications utilized for the 767
Program prior to the execution of this MOA.

 

NACELLE BASELINE STATEMENT OF WORK AND GENERAL QUALIFICATIONS

 

The following constitutes the basis for Seller’s Baseline Statement of Work
price, and modification from 10-BOE-GBH-114 Rev. New dated February 3, 2011
constitutes a Change.

 

A.  NACELLE BASELINE STATEMENT OF WORK

 

1.              Seller’s Baseline Statement of Work is based upon the [*****]. 
In addition, the Seller Baseline Statement of Work includes provisions for
grounding and wire bundle enhancements as set forth herein, enhancements or
modifications to composite panels within Propulsion are excluded.

 

2.              Excluded from this statement of work are Coordination Sheet
P-YP70-ERA 10-08 dated 4/26/10 regarding provisions for Electromagnetic Effects
Requirements for the Engine and Cowl of the 767-2CX (including, but not limited
to, HIRF and lightning strike protection), and Coordination Sheet P-YP70-ERA
10-03 dated 2/25/10.

 

19

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.              The Nacelle NRE Baseline Statement of Work price is based upon
“Statement of Work Attachment A” (2010-01-12_767_SOW_Update) from Boeing 7A7
Propulsion RFP letter No. 6-5-255-CH-10-091 dated January 21, 2010 except as
otherwise set forth herein.

 

4.              314T4080-9 inlet assembly, 314T4085-11 & -12 fan cowl
assemblies, and 314T4090-21 & - 22 core cowl assemblies nacelle hardware, other
than thrust reverser, shall be used with no change.  The thrust reverser revised
for tanker 315T4295-80, -82, -83 and -85 shall be used with no change.  The
current configuration has already been modified to account for new IDG and shall
not result in any further modification.  Partial RTO and low power burst duct
conditions are applicable.  Wire bundles installed in the inlet and thrust
reverser shall be revised to address increased EME/HIRF threat levels.

 

B.  NACELLE GENERAL QUALIFICATIONS

 

1.              Seller shall be responsible for design and substantiation of
inlet, fan cowl, fan duct cowl, and thrust reverser.

 

2.              Boeing shall be responsible for: a. Design and substantiation of
nozzle and plug, b. All installation and installation hardware (design and
stress), c. Approval of all design data, d. Certification of all nacelle
hardware and its installation, including inlet, fan cowl, chine, fan duct,
thrust reverser, core cowl and load share, nozzle, and plug, e. Provide revised
SCDs that address or reflect any new certification requirements as well as
changes necessary to accommodate increased thrust and additional accessories, f.
Provide thermal and sonic environment, g. Provide external loads.

 

3.              Seller is responsible for recalculating margins of safety.

 

4.              The product shall be FAA certified and include pRTO, burst duct,
FBO/Windmilling and fitting factor.

 

5.              767 thrust reverser interchangeability with 747 models shall not
be included or evaluated.

 

6.              Revised grounding provisions to cowl assembly per latest
requirements.  Full scale inner wall static test prior to engine test shall not
be required.

 

7.              Safety assessment of existing fleet hardware to current
certification basis is not included in the Baseline Statement of Work price.

 

8.              Partial RTO condition for the inner wall that results in
modifications to the inner wall shall be subject to remuneration for
modifications to the inner wall.

 

9.              Changes in Boeing analysis tools that result in redesign of
previously acceptable structure, even if loads are lower, shall be subject to
remuneration for such redesign.

 

10.       FAA amendment level revisions resulting in redesign of previously
acceptable structure, even if loads are lower, shall be subject to remuneration
for such redesign.

 

11.       Test Instrumentation hardware is not defined and is not included in
the Baseline Statement of Work price.

 

20

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

12.       Tooling and NC tapes impacts associated with engineering changes are
not included in the Baseline Statement of Work price.

 

13.       For purposes of clarity, a single issuance of the following loads from
Boeing to Seller shall constitute a complete Single Certification Loads Data Set
(SCLDS) for nacelle: a. Maneuver, b. Fail safe, c. IFEM, d. FBO, e. Windmilling,
f. pRTO, g. Pressure, h. Temperature, i. Sonic Environment, and j. Fatigue. 
Seller’s Baseline Statement of Work price is limited to engineering effort and
other expenses related to a single loads cycle as defined above as SCLDS.

 

14.       Except as otherwise set forth herein, the Baseline Statement of Work
price is based upon use of the same software applications utilized for the 767
Program prior to the execution of this MOA.

 

C.            NACELLE WORK STATEMENT ADMINISTRATION

 

Seller administration responsibilities for the nacelle are: 1. Program planning
and scheduling, 2. Participation in coordination meetings with Boeing and Boeing
Defense Systems as needed, and 3. Records management of Seller created documents
and transmittals received from Boeing.

 

Boeing shall be responsible for coordination with Pratt and Whitney, and Seller
shall support the coordination as necessary.

 

D.            NACELLE CERTIFICATION

 

Seller certification responsibilities shall be: 1. Management of Seller portion
of nacelle structures certification effort, 2. Review of and input to the Boeing
provided certification plan, 3. AR to support certification effort including
delegation, 4. Work of certification activities with Boeing and Boeing Defense
Systems, 5. Support certification meetings with the FAA, 6. Prepare analysis
data to include review and comments to the certification document, stress and
damage tolerance analysis, and 7. Review and sign off of drawings, not including
any additional effort associated with a Boeing final approval if deemed
necessary.

 

Boeing shall bear certification responsibilities except as set forth above. 
Boeing certification responsibilities shall include: 1. coordination and release
of the certification plan, 2. Primary responsibility for support of the
FAA/BDCO, 3. Preparation of data for inclusion of certification document
deliverables relative to summary data, and 4. Coordination and submittal of
certification documents for approval by the certifying entity.

 

E.            NACELLE INTEGRATION

 

Seller shall have the following responsibilities relative to integration of the
inlet, chine, fan cowl, thrust reverser, and core cowl: 1. Demonstration of
means of compliance, 2. Design review support for PDR and CDR, 3. Coordination
with other groups within Seller, 4. Obtain new or revised loads pressures and
temperatures, 5. Provide detail analysis for internal temperatures and loads, 6.
Develop and transmit internal loads transmittal sheets, 6. Submit strength check
notes for review and approval by Boeing, 7. Submit for review and approval SRM
documents, and 8. Provide redlines and analysis for approval.

 

Boeing shall have the following responsibilities relative to integration of the
inlet, chine, fan cowl, thrust reverser and core cowl: 1. Provide specific
design requirements, 2. Provide thermal and sonic environment, external loads
including, but not limited to IFEM, FBO, and windmilling, 3.

 

21

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Develop and transmit external loads transmittal sheets, 4. Provide AR support
for SRM revisions and documents, and 5. Compile and release SRMs.

 

F.             NACELLE DESIGN EFFORT

 

Seller responsibilities relative to direct support of the design effort for
inlet, chine, fan cowl, thrust reverser, and core cowl shall be as follows: 1.
Conduct loads review and structural analysis effort, 2. Review and incorporate
loads, pressures and temperatures, 3. Review existing structural analysis
against new loads, 4. Revise structural analysis as required against new loads,
5. Develop strength check notes and update for new loads as necessary, 6. Review
and approve revised drawings as necessary, 7. Develop SRM revisions / documents,
provide engineering support to the MRB effort prior to certification for
rejection tags, 8. Provide work statement support to Boeing relative to revision
of the thrust reverser and core cowl to accommodate the new IDG,

 

G.           NACELLE pRTO SUBSTANTION FOR THRUST REVERSER, V-BLADE DISENGAGMENT

 

Seller responsibilities relative to Partial Refused Take Off (pRTO)
substantiation for the thrust reverser and for v-blade disengagement shall be as
follows: 1. Support for 767 PW pRTO compliance via review and incorporation of
737/777 Lessons Learned, 2. Support Boeing test and analysis planning through
review and input to test plan, 3. Provide overall minimum engagement analysis
for v-groove / blade stack up analysis, 4. Provide new thrust reverser FE model,
including 3D CATIA Model conversion, to support FE meshing for modeling only, 5.
Validation of new FEM model against full scale engine test data provided by
Boeing, 6. FEM correlation of inner v-blade deflection against test data, 7.
Support selection of critical deployed positions, 8. Support definition of limit
load case (P13 and P15 pressure loading) for pRTO normal operation, and 8.
Support of Boeing safety assessment.  Seller shall not be responsible to: 1.
Provide safety analysis, 2. Conduct testing, nor 3. to provide FBO hardware.

 

Boeing responsibilities relative to pRTO substantiation for the thrust reverser
and for v-blade disengagement shall be as follows: 1. Conduct test, 2. Provide
test plan and documentation, 3. Provide probability study related to safety, 4.
Provide, including 3D modeling effort, blocker door kinematics analysis (drag
link and blocker door angles versus deployment positions), 5. Provide the
necessary engine interface information for v-groove/blade stack-up analysis, 6.
Provide determination of translating sleeve deployment times, 7. Provide
definition of limit load case (P13 and P15 pressure loading) for pRTO normal
operation.

 

H.           NACELLE ENGINE TEST SUPPORT

 

Seller engine test support responsibilities shall be as follows: 1. Provide
input to Boeing regarding instrument test drawings, 2. Provide detail and end
item hardware conformity for conformity inspection, 3. Provide input and
installation instrumentation as required by Full Scale Engine Test document
including on-site support during the test, 4. Support of Boeing test preparation
as necessary, 5. Support of Boeing test data reduction efforts by formatting
data, and 6. Support Boeing test data analysis and report through participation
in meetings and Boeing coordination efforts.

 

Boeing engine test responsibilities as the primary responsible Party shall be as
follows: 1. Conduct test, 2. Provide and release instrument test drawings, 3.
Conform overall test configuration, 4. Provide and release test preparation, 5.
Provide test data reduction efforts, and 6. Provide test data analysis and
report.

 

I.                NACELLE STRUCTURAL ANALYSIS

 

22

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Seller structural analysis responsibilities as the primary responsible Party
shall be as follows: 1. CFD Loads or Loads from engine test applied to model for
all design load cases, 2. Generate plots of vent area versus under cowl
pressure, 3. FE model prediction of v-blade deflections based on engine test
pressure loads, 4. Review model correlation between engine data and FE model
deflection, 5. Inner v-blade deflection versus various translating sleeve
deployment position to determine the peak deflection, 6. Sensitivity study
showing major contributors to v-blade deflection at various sleeve deployment
position, 7. Perform detailed stress analysis to obtain margin of safety of fan
duct assembly/thrust reverser and core cowl at critical sleeve deployment
positions, 8. Provide internal certification loads for final certification
design loads, 9. Conduct stress analysis of inlet, chine, fan cowl, thrust
reverser, and core cowl, 10. Provide analysis summary for static and damage
tolerance analysis, 11. Prepare and transmit analysis documentation to Boeing,
and 12. Prepare and transmit documentation in support of Certification
documentation.

 

J.              NACELLE FBO/WINDMILLING SUBSTANTIATION

 

Seller FBO/windmilling substantiation responsibilities shall be as follows: 1.
Revise FEM for inclusion in integrated FEM model, 2. Apply FBO /windmilling
loads to structure (FEM), 3. Evaluate structure for FBO and windmilling loads,
4. Prepare analysis documentation for FBO and windmilling conditions, and 5.
Transmit analysis to Boeing.

 

Boeing shall provide interface loads to Seller for FBO/windmilling
substantiation.

 

K.           NACELLE WIRING

 

Existing clamps and brackets are the basis for the Baseline Statement of Work
price.

 

Additional grounding provisions shall require no new analysis by Seller.

 

L.            CONVERSION

 

Seller’s price for the Baseline Statement of Work price does not include any
[*****] except for any new or revised detail as required by this Baseline
Nacelle SOW.

 

23

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit D
Notional Production Lot Summary

 

Title

 

Quantity

 

LRIP Lot 1

 

 

 

Low Rate Initial Production (Lot 1)

 

 [*****]

 

LRIP Lot 2

 

 

 

Low Rate Initial Production (Lot 2)

 

[*****]

 

Full Rate Production Lot 3

 

 

 

Full Rate Production (Lot 3)

 

[*****]

 

Full Rate Production Lot 4

 

 

 

Full Rate Production (Lot 4)

 

[*****]

 

Full Rate Production Lot 5

 

 

 

Full Rate Production (Lot 5)

 

[*****]

 

Full Rate Production Lot 6

 

 

 

Full Rate Production (Lot 6)

 

[*****]

 

Full Rate Production Lot 7

 

 

 

Full Rate Production (Lot 7)

 

[*****]

 

Full Rate Production Lot 8

 

 

 

Full Rate Production (Lot 8)

 

[*****]

 

Full Rate Production Lot 9

 

 

 

Full Rate Production (Lot 9)

 

[*****]

 

Full Rate Production Lot 10

 

 

 

Full Rate Production (Lot 10)

 

[*****]

 

Full Rate Production Lot 11

 

 

 

Full Rate Production (Lot 11)

 

[*****]

 

Full Rate Production Lot 12

 

 

 

Full Rate Production (Lot 12)

 

[*****]

 

Full Rate Production Lot 13

 

 

 

Full Rate Production (Lot 13)

 

[*****]

 

 

24

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit E

 

Economic Price Adjustment Provision

 

This Economic Price Adjustment (EPA) provision will be included in the amendment
to SBP MS-65530-0016 and may be included in sub-tier contracts in support of the
program.

 

(a)         The provisions of this EPA clause provide for both price increases
and decreases to protect the USAF (Hereinafter “Customer”), Boeing and the
Seller from the effects of economic changes as specified by the indices and the
bands as specified in this clause.  It shall be the intent of the Customer and
Boeing to identify any adjustment authorized by this clause prior to the release
of requirements by the Customer for the applicable government fiscal year
procurement lot quantities.  Boeing shall notify the Customer in writing not
later than [*****] calendar days prior to the scheduled release of such
requirements if an increase or decrease in the applicable pricing is warranted
pursuant to the terms of this clause.  The notice to the Customer shall include
the amount of the increase or decrease relative to Seller’s pricing.

 

(b)         Within [*****] days following authorization from the Customer,
Boeing shall issue to Seller a change to the applicable Order(s) revising the
pricing upwards or downwards as appropriate for the requirements supporting the
applicable EPA period.

 

(c)          Adjustments under this clause, if any, shall be based upon the
formula specified in Paragraph (g) below.  These adjustment amounts are subject
to either upward or downward movement.

 

(d)         [*****] shall be used as the standard of measurement for this
clause.  The index used for calculations of this clause is [*****].

 

(e)          The following rules shall apply in making numeric calculations
under this clause:

 

(1)         Round decimals to 4 decimal places;

(2)         Round dollar calculations to the nearest whole dollar;

(3)         Round up numbers equal to or greater than 5;

(4)         Round down numbers less than or equal to 4;

(5)         Round percentages to 2 decimal places (e.g. 3.47%).

 

(f)           For purposes of calculating the adjustments required by this
clause, the following projected average annual index rates shall apply.  The
source of the baseline projected indices shown below is [*****].  For the years
beyond [*****], the last data point of escalation will be projected at the same
rate (straight-lined) on an annual basis through the final period of
performance.  Table 1 reflects the projected index based on [*****], year
[*****] ([*****] per annum).

 

Table 1 - Baseline Projected Average Annual Index Rates

 

Projected Time
Period

 

(Dec 1985=100)
Index Rate

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

25

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

(g) The economic price adjustment shall be calculated as follows:

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

Example calculation for [*****]:

 

 

 

 

 

Example 1
CY2020

 

Example 2
CY 2020

 

Example 3
CY2020

 

STEP

 

FORMULA

 

RESULT

 

RESULT

 

RESULT

 

1

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

2

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

26

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

4*

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

5

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

6

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

7

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

8

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

 

--------------------------------------------------------------------------------

* If the resulting value is between [*****] and [*****], no adjustment will be
calculated; therefore, do not proceed to Step 5.

 

EXAMPLE 1: The EPA adjustment is a [*****] decrease in the Price.

EXAMPLE 2: There is no EPA adjustment since the trigger band was not exceeded.

EXAMPLE 3: The EPA adjustment is a [*****] increase in the Price.

 

(i)         Once an adjustment to an eligible Item’s Product price amount has
been accomplished under this clause, or a determination made that no adjustment
is permitted pursuant to paragraph (g)(4) above, said Item shall not be subject
to further Economic Price Adjustment for that applicable period.

 

(j)        In the event the [*****] used are discontinued; or if [*****]
suspends publication of an index identified in paragraph (d) above or
significantly alters the method of calculating the index, Boeing and the
Customer shall agree upon an appropriate substitute index for use under this
clause and provide that index to Seller.  If the Boeing and the Customer cannot
agree on a substitute or comparable index within [*****] calendar days after an
index has been discontinued or altered in method of calculation, Boeing may,
acting unilaterally and subject to Customers appeal in accordance with the
applicable contract, either adopt the [*****] as altered or establish a new
index which shall be provided to Seller.

 

(k)     Any dispute arising under or related to the terms and/or procedures set
forth in the foregoing paragraphs shall be resolved in accordance with the
provisions of the contract’s Disputes clause located in GTA BCA-65530-0016.

 

27

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit F

FAR and DFAR regulations

 

Flow Down Clauses Applicable to Spirit AeroSystems, Inc.

 

Flowdown of FAR Clauses Applicable to Commercial Items — The FAR clauses listed
in FAR 52.244-6(c)(1) below, except as provided in the notes for the clauses
marked by asterisks, are incorporated herein by this reference, except that
“Contractor” shall mean “Seller.”  The Seller shall flow down FAR 52.244-6, as
modified below, to its suppliers, consistent with the notes.

 

FAR 52.244-6 Subcontracts for Commercial Items (Dec 2009)

 

(A) DEFINITIONS. AS USED IN THIS CLAUSE—

 

“COMMERCIAL ITEM” HAS THE MEANING CONTAINED IN FEDERAL ACQUISITION REGULATION
2.101,
DEFINITIONS.

 

“SUBCONTRACT” INCLUDES A TRANSFER OF COMMERCIAL ITEMS BETWEEN DIVISIONS,
SUBSIDIARIES, OR AFFILIATES OF THE CONTRACTOR OR SUBCONTRACTOR AT ANY TIER.

 

(B) TO THE MAXIMUM EXTENT PRACTICABLE, THE CONTRACTOR SHALL INCORPORATE, AND
REQUIRE ITS SUBCONTRACTORS AT ALL TIERS TO INCORPORATE, COMMERCIAL ITEMS OR
NONDEVELOPMENTAL ITEMS AS COMPONENTS OF ITEMS TO BE SUPPLIED UNDER THIS
CONTRACT.

 

(C)(1) THE CONTRACTOR SHALL INSERT THE FOLLOWING CLAUSES IN SUBCONTRACTS FOR
COMMERCIAL ITEMS:

 

(i)52.203-13, Contractor Code of Business Ethics and Conduct (Dec 2008) (Pub. L.
110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)), if the subcontract exceeds
$5,000,000 and has a performance period of more than 120 days.  In altering this
clause to identify the appropriate parties, all disclosures of violation of the
civil False Claims Act or of Federal criminal law shall be directed to the
agency Office of the Inspector General, with a copy to the Contracting Officer.

 

(ii) [Reserved]

 

*(iii) 52.219-8, Utilization of Small Business Concerns (May 2004) (15 U.S.C.
637(d)(2) and (3)), if the subcontract offers further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $550,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

**(iv) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).

 

**(v)         52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C.
4212(a));

 

**(vi)      52.222-36, Affirmative Action for Workers with Disabilities
(June 1998) (29 U.S.C. 793).

 

(vii)            [Reserved]

 

(viii)         52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C.
7104(g)).

 

(ix)               [Reserved]

 

28

--------------------------------------------------------------------------------

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

(2)While not required, the Contractor may flow down to subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

 

(D)THE CONTRACTOR SHALL INCLUDE THE TERMS OF THIS CLAUSE, INCLUDING THIS
PARAGRAPH (D), IN SUBCONTRACTS AWARDED UNDER THIS CONTRACT.

 

--------------------------------------------------------------------------------

Notes:

 

*Not applicable to the performance of Seller to the extent that the contract,
together with all of its subcontracts, will be performed entirely outside the
United States and its “outlying areas” as defined in FAR 2.101.

 

**Not applicable to the performance of Seller to the extent that both the
performance of its work under the contract, and its recruitment of workers, will
occur outside the United States, Puerto Rico, the Northern Mariana Islands,
American Samoa, Guam, the U.S. Virgin Islands, and Wake Island. If a supplier
will perform any work, or recruit any workers, within the United States, Puerto
Rico, the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin
Islands, and Wake Island, then this clause must be flowed down to that supplier.

 

Flowdown of DFARS Clauses Applicable to Commercial Items — The DFARS clause
listed in DFARS 252.244-7000(c) below, is incorporated herein by this reference,
except that “Contractor” shall mean “Seller.” The Seller shall flow down DFARS
252.244-7000 to its suppliers, as modified below.

 

DFARS 252.244-7000 SUBCONTRACTS FOR COMMERCIAL ITEMS AND COMMERCIAL COMPONENTS
(DOD CONTRACTS) (AUG 2009)

 

In addition to the clauses listed in paragraph (c) of the Subcontracts for
Commercial Items clause of this contract (Federal Acquisition Regulation
52.244-6), the Contractor shall include the terms of the following clause, if
applicable, in subcontracts for commercial items or commercial components,
awarded at any tier under this contract:

 

(a)         [Reserved]

(b)         [Reserved]

(c)          252.246-7003 Notification of Potential Safety Issues.

(d)         [Reserved]

(e)          [Reserved]

 

29

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit G
[*****]

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

 

[*****]

 

Dollars

 

Dates

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

 

 

 

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

 

[*****]

 

Dollars

 

Dates

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

[*****]

 

[*****]

 

 

 

 

[*****]

 

30

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

Exhibit H
[*****]

 

The following [*****] elements and deliverables are applicable to nonrecurring
efforts associated with the Baseline Statement of Work for propulsion.

 

1.              Structural Assessment of static strength for Fan Blade Out (FBO)
loads, Ultimate External Dynamic Gust and Ground loads, and Ultimate External
Static Maneuver loads

(Based upon delivery of loads by Boeing as part of the single loads cycle)

 

a.              Strut (and Fan Cowl Support Beam (FCSB):

i.                  [*****]:

1.              Revise finite element modeling for inclusion in integrated
finite element model,

2.              Conduct loads assessment of strut structure for new loads
(listed above) against -300ER certification loads, and

3.              Conduct a single static strength assessment of critical details
for FBO loads, Ultimate External Dynamic Gust and Ground loads, and Ultimate
External Static Maneuver loads in order to identify any inadequate margins of
safety.

4.              For the purpose of clarity, critical strut details are: spar
assemblies, side skin assemblies, engine mount bulkheads, frames, and hinge
fittings.

 

ii.               [*****]

1.              Provide Engineering Memo(s) for:

a.              Summary of loads assessment,

b.              Margin of safety summary with critical conditions, and

c.               List of strut details which require redesign to ensure static
strength capability and a description of proposed changes.

2.              Provide updated strut FEM model for inclusion into Boeing IFEM.

 

b.              Nacelle:

i.                  [*****]:

1.              Review existing structural analysis against new loads, and

2.              Conduct a single assessment of critical details for FBO loads,
Ultimate External Dynamic Gust and Ground loads, and Ultimate External Static
Maneuver loads in order to identify any inadequate margins of safety for the
inlet, fan cowl, fan duct cowl, and thrust reverser.

ii.               [*****]

1.              Provide Engineering Memo for:

a.              Summary of loads assessment,

b.              Margin of safety summary with critical conditions, and

c.               List of nacelle details which require redesign to ensure static
strength capability and a description of proposed changes.

2.              Provide updated nacelle FEM model for inclusion into Boeing
IFEM.

 

2.              Structural Analysis for Complete Loads Set

(Based upon delivery of loads by Boeing as part of the single loads cycle)

 

a.              Strut (and FCSB):

i.                  [*****]

1.              Conduct an assessment of critical details for loads that were
received as part of the single loads cycle but not included in the first
milestone. for fatigue, discrete source damage tolerance, windmilling, and
wheels up landing (This milestone is not inclusive of any crackgrowth
certification deliverables); and

2.              Conduct preliminary crack growth analysis for the purposes of
evaluating Principal Structural Elements (PSE’s).

ii.               [*****]

1.              Provide Engineering Memo for:

a.              Margin of safety summary for fatigue and discrete source damage
tolerance for critical details,

 

31

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

b.              Analysis summary for windmilling, wheels up landing, rotorburst
and preliminary crack growth for critical details, and

c.               List of strut details which require redesign to ensure required
fatigue and damage tolerance capability, and a description of proposed changes.

 

b.              Nacelle:

i.                  [*****]

1.              Conduct an assessment of critical details for loads that were
received as part of the single loads cycle, but not included in the first
milestone for the inlet, fan cowl, fan duct cowl, and thrust reverser:

a.              Obtain new or revised loads pressures and temperatures,

b.              Detail analysis for internal temperatures and loads,

c.               Generate plots of vent area versus under cowl pressure, and

d.              Conduct stress analysis of all thrust reverser and core cowl
structure.

2.              Partial Refused Take Off (pRTO) substantiation for the thrust
reverser and for v-blade disengagement:

a.              Support Boeing test and analysis planning for through review and
input to test plan as required up to milestone date,

b.              Conduct overall minimum engagement analysis for v-groove / blade
stack up analysis,

c.               Support selection of critical deployed positions, if requested
by Boeing and Spirit accepted completion date is prior to milestone date, and

d.              Support definition of limit load case (pressure loads P13 and
P15) for pRTO normal operation, if requested by Boeing and Spirit accepted
completion date is prior to milestone date.

3.              Windmilling:

a.              Apply FBO /windmilling loads to structure (FEM), and

b.              Evaluate structure for FBO and windmilling loads.

ii.               [*****]

1.              Provide Engineering Memo of Assessment Results to include:

a.              Summary of loads assessment,

b.              Margin of safety summary with critical conditions (Includes
ultimate, limit, fatigue, damage tolerance, and Fan Blade Off
(FBO)/windmilling), and

c.               List of nacelle details which require redesign to ensure
required capability and a description of proposed changes.

2.              pRTO

a.              Provide Engineering Memo for

i.                                          Overall minimum engagement analysis
for v-groove / blade stack up results;

ii.                                       Inputs for test plan, if requested by
Boeing and Spirit accepted completion date is prior to milestone date;

iii.                                    Inputs for selection of critical
deployed positions as required prior to milestone date,

iv.                                   Inputs for definition of limit load case
(P13 and P15 pressure loading) for pRTO normal operation, if requested by Boeing
and Spirit accepted completion date is prior to milestone date.

 

3.              Spirit Submittal of Certification package to PS-Div

a.              Strut (and FCSB)

i.                  [*****]
(Conducted once for a single set of loads)

1.              Development of strength check notes for strut structure with
higher loads than -300ER,

2.              Conduct Finite Element Model validation,

 

32

--------------------------------------------------------------------------------


 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission.  Omissions are designated by the symbol [*****].

 

Boeing/Spirit AeroSystems Inc.

Special Business Provisions (SBP)

MS-65530-0016 Amendment 8

 

3.              Preparation of data for inclusion in certification document
deliverables as part of Boeing’s certification plan, and

a.              Certification document deliverables are static analysis
(ultimate, limit) and damage tolerance analysis for FBO, windmilling, rotor
burst, and crack growth.

b.              Crack growth has traditionally been delayed to occur after
initial type certification and should only be considered an element of this
milestone if both parties have mutually agreed to complete all DTR forms prior
to certification.

4.              Signature of 8100 forms as appropriate.

ii.               [*****]:

1.              SCN’s transmitted to Boeing,

2.              DTR forms transmitted to Boeing, if both parties have mutually
agreed to complete all damage tolerance crack growth deliverables prior to
certification,

3.              Transmittal of formal document inputs, and

4.              Completed 8100-9 forms as requested.

 

b.              Nacelle

i.                  [*****]:

1.              Submit strength check notes for review and approval by Boeing,

2.              Preparation of data for inclusion in certification document
deliverables as part of Boeing’s certification plan, and

3.              Signature of 8100 forms as appropriate.

ii.               [*****]:

1.              SCN’s transmitted to Boeing,

2.              Transmittal of formal document inputs, and

3.              Completed 8100-9 forms as requested.

 

33

--------------------------------------------------------------------------------
